CONVENTION

DE RECHERCHES, D'EXPLOITATION ET DE

TRANSPORT DES HYDROCARBURES

ENTRE

La REPUBLIQUE DU TCHAD

ET

LE ConsorTrum Esso - SHELL - CHEVRON

Permis Lac Tcnan, CHarr-Norp, CHARI-SUD

CNE

voa uw

10
ii
12
13
14
15

SOMMATR,

TITRE 1ER : DISPOSITIONS GENERALES

Définitions

Objet et durée de la Convention

Droits du Consortium dans la conduite des
opérations Pétrolières

Obligations générales du Consortium

TITRE II : DE LA RECHERCHE

Octroi du Permis de recherches, durée et
renouvellements

Rendus de surface et renonciation
Obligations de travaux de recherches
Taxes superficiaires

Evaluation d'une Découverte

TITRE III : DE L'EXPLOITATION

Demande, octroi et durée d'une Concession
Programmes de production

Gaz Naturel

Mesure des Hydrocarbures

Transport des Hydrocarbures

Obligation d'approvisionnement du marché
intérieur

TITRE IV : DISPOSITIONS COMMUNES A LA
RECHERCHE ET À L'EXPLOITATION

Programmes Annuels de Travaux
Surveillance administrative des Opérations
Pétrolières

Informations et rapports. Confidentialité
Personnel et formation

Propriété des biens

30

31
32
35
36

TD

coco

Le.
e
0

TITRE V : DISPOSITIONS ECONOMIQUES ET FISCALES

Prix du Pétrole Brut
Redevance sur la production
Régime fiscal

Exonérations fiscales
Comptabilité

Vérifications

Importations et exportations
Contrôle des changes
Paiements

TITRE VI : DISPOSITIONS DIVERSES

Droits de cession. Contrôle du Consortium
Annulation du Permis, retrait de la Concession
et résiliation de la Convention

Force Majeure

Arbitrage

Droit applicable et stabilisation des
conditions

Notifications

Autres dispositions

Délimitation de la Zone Contractuelle et du
Pernis.

Carte de la Zone Contractuelle

Plans prévisionnels de travaux de recherches
Procédure Comptable

Projet de Sédigi

Délimitation de la région de Sédigi

Carte de la région de Sédigi

37
40
42
45
45
45
46
48
49

50
51
51
52
53

54
55

57
60
ei
62
73
78
79
ENTRE

La République du Tchad, ci-après désignée "l'Etat", représentée aux
présentes par le Ministre des Mines et de l'Energie,

d'une part,
ET
Le Consortium constitué par les sociétés :

— ESSO EXPLORATION AND PRODUCTION CHAD INC., société de droit de
l'Etat du Delaware (Etats-Unis d'Amérique), enregistrée en
République du Tchad, ci-après désignée "ESSO" et représentée aux
présentes par Monsieur __ Toy D. c=fresene , dûment
habilité à cet effet, C

- Société SHELL Tchadienne de Recherche et d'Exploitation, société
de droit tchadien (ci-après désignée "SHELL") et représentée aux
présentes par Monsieur “ovrt. te Mess » dûment
habilité à cet effet, ns

Delavare (Etats-Unis d'Anérique), enregistrée en République du
Tchad, ci-après désignée 'ERÉVRON" et réprésentée aux présentes

par Monsieur _ptnrri fi. L<chk dûment habilité à cet

effet, .

— CHEVRON OIL COMPANY OF CHAD, société de droit de l'Etat du €

d'autre part,
ATTENDU

- que tous les gisements et accumulations naturelles
d'Hydrocarbures existant dans le sol ou le sous-sol du
territoire de la République du Tchad sont la propriété de
l'Etat ;

— que la découverte et l'exploitation des Hydrocarbures dans le
territoire de la République du Tchad sont importantes pour le

développement économique du pays et ce ses habitants ;

- que le Consortium déclare posséder les capacités techniques et
financières pour mener à bien dans la Zone Contractuelle les
Opérations Pétrolières autorisées en vertu des présentes, et
désire entreprendre lesdites Opérations Pétrolières dans le
cadre d'une Convention fixant ses droits et obligations ;

- que l'ordonnance n°7/PC/TP/MH du 3 février 1962 relative à la
recherche, à l'exploitation, au transport par canalisations des
Hydrocarbures et au régime fiscal de ces activités sur le
territoire de la République du Tchad, autorise l'octroi de |
permis de recherches et de concessions d'exploitation sous
réserve de la conclusion d'une Convention avec l'Etat ;

{

ee

CH y NT

- que, par le décret no. 261/PR/TP/M du 9 septembre 1969, modifi
par le décret no. 110/PR/TP/M au 8 mai 1970, l'Etat a accordé à
Continental Oil Company un permis exclusif de recherches
d'Hydrocarbures ("le Permis"), lequel, renouvelé par le décret
no. 256/PR/TPAT/MG du 20 septembre 1974 et une deuxième fois par
le décret no. 047 äâu 29 juillet 1981 rectifié par le décret no.
105 du 17 mai 1983, serait venu normalement à expiration le 18
août 1988 ;

- que l'Etat a accordé au Consortium une prolongation
exceptionnelle de la période de validité du Permis jusqu'au 18
décembre 1988 ;

- que Continental Oil Company à transféré au Consortium tous ses
droits aux termes du Permis ainsi qu'aux termes de la Convention
signée le 23 juillet 1970 ("la Convention précédente"), de tels
transferts ayant été effectués conformément aux dispositions du
code Pétrolier et de la Convention précédente ;

- qu'une nouvelle Convention est maintenant justifiée par les
raisons exceptionnelles suivantes :

- les travaux de recherches non concluants effectués par le
consortium jusqu'à présent :

la nécessité de travaux additionnels pour évaluer en

profondeur le potentiel de tous les bassins du Permis ;

- l'intérêt de l'Etat et Œu Consortium à confirmer les
possibilités d'exploitation commerciale du Permis et à
procéder avec diligence à sa mise en valeur

- la modernisation nécessaire de certains éléments de la
Convention précédente ;

& - l'engagement du Consortium de réaliser des travaux à Sédigi à
la demande de l'Etat dans le cadre de la participation de

l'un et l'autre dans le Projet de Pipeline/Raffinerie de
N'Djaména ;

CECI EXPOSE, IL EST MUTUELLEMENT CONVENU
ET ARRETE CE QUI SUIT :

TITRE PREMIER
'ISPO: N: RALI

TICLE 1 ITIO!

Les termes définis au présent article auront pour l'ensemble de la
Convention la signification suivante :

=

& 4

-5-

“Année Civile" signifie une période de douze (12) mois
consécutifs commençant le premier (ler) janvier et se
terminant le trente et un (31) décembre suivant.

“Budget” signifie l'estimation détaillée du coût des
opérations Pétrolières prévues dans un Programme Annuel de
Travaux.

“code Pétrolier" désigne l'ordonnance n°7/PC/TP/MH du 3
février 1962 ainsi que le décret du 10 mai 1967 précisant
les conditions d'application de cette ordonnance.

"concession" signifie la concession d'exploitation
d'Hydrocarbures octroyée par l'Etat au Consortium, relative
à un Gisement Commercial découvert à l'intérieur de la Zone
Contractuelle et délimitée par l'étendue dudit Gisement,
ainsi que la concession d'exploitation se rapportant à la
région de Sédigi qui serait octroyée au Consortium dans le
cadre de l'annexe IV de la présente Convention. Le Ministre
et le Consortium fixeront par accord mutuel la délimitation
äu périmètre de la Concession avant l'octroi de celle-ci.

“Concession de Sédigi"” signifie la Concession se rapportant
à la région de Sédigi qui serait octroyée au Consortium dans
le cadre de l'annexe IV de la présente Convention.

"Consortium" signifie, soit individuellement, soit
collectivement, le Consortium constitué par les sociétés
ESSO, SHELL et CHEVRON ainsi que toute société à laquelle
serait cédé un intérêt en application de l'article 30
ci-dessous et à laquelle serait également cédé un intérêt
dans le Permis ou dans les Concessions. Le terne
"Consortium" n'est utilisé tout au long de cette Convention
que dans un but de commodité, et ne saurait en aucun cas
indiquer une intention quelconque de la part des sociétés
constituant le Consortium de former entre elles une
association, société ou autre entité juridique d'après les
lois de quelque pays ou juridiction que ce soit.

"convention" signifie le présent acte et ses annexes formant
contrat ainsi que toute addition ou modification aux
présentes qui recevrait l'approbation des Parties selon les
dispositions de l'article 36.3 ci-dessous.

“Date d'Effet" signifie la date d'entrée en vigueur de la
présente Convention définie à l'article 36.6 ci-dessous.

"Découverte" signifie une découverte d'Hydrocarbures dont
l'existence était inconnue jusque là, ayant entrainé en
surface un débit d'Hydrocarbures mesuré conformément aux
méthodes d'essais de production de l'industrie pétrolière
internationale.

CN

—

T1

ES

Le
=

1-10.

1.11.

1-12.

1-13.

1-14.

1-15.

1.16.

1:17.

1.18.

1.19.

= 6-

“Dollar” signifie Dollar des Etats-Unis d'Amérique.

“Etat” signifie la République du Tchad.

Franc CFA" signifie la monnaie légale ayant cours au Tchad.

mForage d'Exploration" signifie tout forage effectué au
cours des travaux de recherches, à l'exclusion de tout
Forage d'Evaluation.

“Forage d'Evaluation" signifie tout forage effectué après
une Découverte afin d'évaluer les quantités d'Hydrocarbures
du réservoir objet de ladite Découverte.

"Gaz Naturel” signifie le gaz sec et le gaz humide, produit
isolément ou en association avec le Pétrole Brut ainsi que
tous autres constituants gazeux extraits des puits.

"Gaz Naturel Associé" signifie le Gaz Naturel existant dans
un réservoir en solution avec le Pétrole Brut, ou sous forne
de "gas-cap" en contact avec le Pétrole Brut, et qui est
produit ou pouvant être produit en association avec le
Pétrole Brut.

Gaz Naturel Non Associé" signifie le Gaz Naturel à
l'exclusion du Gaz Naturel Associé.

Gisement Commercial” signifie une entité géologique
imprégnée d'Hydrocarbures dûment évaluée conformément aux
dispositions de l'article 9 ci-dessous qui, selon le
Consortium, peuvent être développés et produits dans des
conditions économiques conformément aux règles en usage dans
l'industrie pétrolière internationale.

“Hydrocarbures" signifie Pétrole Brut et Gaz Naturel.

“Ministre” désigne à tout moment le Ministre responsable du
secteur des Opérations Pétrolières ou son représentant
qualifié ; à la date de signature de la présente Convention,
le Ministre responsable est le Ministre des Mines et de
l'Energie.

“opérations Pétrolières" signifie toutes les opérations de
recherche et d'exploitation, y compris, sans que cette liste
soit limitative, celles d'exploration, d'évaluation, de
développement, de production, de séparation, tout traitement
primaire et/ou liquéfaction, de stockage, de transport, de
vente et de cession des Hydrocarbures, jusqu'au Point de
Livraison, ainsi que les activités administratives
nécessaires à l'exécution desdites opérations, mais à
l'exclusion des opérations de raffinage (sous réserve des
dispositions de l'article 3.1 a) ci-dessous) et de
distribution des produits pétroliers.

& Z Ji
1.20.

1.21.

1.22.

1-23.

1-24.

1-25.

1-26.

-7-

"“Partie(s)" signifie l'Etat et/ou le Consortium.

"permis" signifie le permis exclusif de recherches
d'Hydrocarbures, dit Permis H, dont il est fait référence au
préambule de la présente Convention, délivré au Consortium
pour l'autoriser à conduire les Opérations Pétrolières de
recherche dans la Zone Contractuelle, y compris les travaux
d'évaluation d'une Découverte. Le périmètre du Permis, tel
qu'il est en vigueur le 19 août 1988, est défini à l'annexe
I de la présente Convention.

"Pétrole Brut" signifie huile minérale brute, asphalte,
czokérite et tous autres hydrocarbures liquides à l'état
naturel ou obtenus du Gaz Naturel par condensation ou
extraction, y compris les condensats et les liquides de Gaz
Naturel.

“Point de Livraison" signifie le point de transfert, par le
Consortium à ses acheteurs, de la propriété des
Hydrocarbures, soit au point de chargement F.0.B. au port
d'embarquement sur la Côte maritime, soit à tout autre
point, à l'intérieur ou à l'extérieur de la République du
Tchad, fixé d'un commun accord entre les Parties.
?

“Production Totale" signifie la production ‘ totale
d'Hydrocarbures du Consortium obtenue à partir de toutes les

Concessions (sauf la Concession de Sédigi), diminuée

- des quantités perdues ou inutilisées, et

- des quantités réinjectées, brûlées ou utilisées pour les
besoins des opérations d'exploitation, dans la mesure où
ceci est autorisé confornément aux dispositions de la
présente Convention,

telle qu'elle est mesurée au(x) point(s) de mesure
précisé(s) à l'article 13 ci-dessous.

“Programme Annuel de Travaux" signifie le document
descriptif des Opérations pétrolières à réaliser, préparé
conformément aux dispositions de l'article 16 ci-dessous.

"projet de Pipeline/Raffinerie de N'Djaména” signifie le
projet pour la construction et l'exploitation, de la
raffinerie à N'Djaména destinée au traitement du Pétrole
Brut de Sédigi acheté au Consortium conformément aux
dispositions de l'annexe IV de cette Convention, du pipeline
pour le transport dudit Pétrole Brut jusqu'à la raffinerie,
et de la centrale électrique qui utilisera le fioul lourd
produit par la raffinerie, projet que les Parties appellent
à la date de signature le projet SEERAT.

1.27. "Société Affiliée” signifie :

a) toute société qui contrôle ou est contrôlée directement
ou indirectement par une société partie aux présentes ;

b) ou toute société qui contrôle ou est contrôlée par une
société contrôlant directement ou indirectement une
société partie aux présentes.

Dans la présente définition, "contrôle" signifie la
propriété directe ou indirecte par une société ou toute
autre entité d'un pourcentage d'actions ou de parts sociales
suffisant pour donner lieu à la majorité des droits de vote
à l'assemblée générale d'une autre société ou pour donner un
pouvoir déterminant dans la direction de cette autre
société.

1.28. "Tiers" signifie une personne qui n'entre pas dans le cadre
de la définition visée à l’article 1.27 ci-dessus.

1.29. "Trimestre" signifie une période de trois (3) mois
consécutifs commençant le premier jour de janvier, d'avril,
de juillet et d'octobre de chaque Année Civile.

1.30. "Zone Contractuelle” signifie à tout moment la superficie à
l'intérieur du périmètre du Permis, après déduction des
superficies rendues par le Consortium. Le ou les périmètres
des Concessions feront partie intégrante de la Zoné
Contractuelle pendant la durée de validité de celles-ci.

D'autres termes utilisés dans cette Convention auront la
signification qui leur est normalement attribuée dans l'industrie
pétrolière internationale.

ARTICLE 2 - OBJET ET DUREE DE CONVENTION
2.1. La présente Convention établit les conditions pour la

poursuite des travaux d'exploration et d'évaluation du
Consortium dans tout le Permis (ainsi que sur toutes les
zones sur lesquelles le Permis sera renouvelé et à
l'intérieur des périmètres des Concessions qui pourraient
être octroyées au Consortium) en vue de confirmer
l'existence des réserves d'Hydrocarbures susceptibles d’être
commercialement exploitables et d'assurer leur mise en
valeur dans les meilleurs délais, ainsi que les conditions
qui s'appliqueront aux Concessions.

2.2. Cette Convention restera en vigueur pendant trente-cinq (35)
ans à partir du 19 août 1988, tant que le Consortium sera
titulaire du Permis (après la confirmation par décret de la
première période de renouvellement du Permis conformément à
l'article 36.6 ci-dessous) ou d'une Concession (y compris la
Concession de Sédigi). Toutefois, la durée de validité de

10

-9-

la Convention sera prolongée de plein droit aux mêmes
termes, si une telle prolongation est nécessaire afin
d'assurer que toute Concession soit couverte par la
Convention pendant toute la période de validité de telle
Concession.

2.3. A la fin de la période de validité du Permis y compris toute
période de renouvellement, si le Consortium n'a pas demandé
une Concession relative à un Gisement Commercial
conformément à l'article 10.1 ci-dessous, ou n'est pas
titulaire de la Concession de Sédigi, la présente Convention
prendra fin.

ladite fin ne mettra pas un terme aux droits et obligations
nés antérieurement, y compris le droit de résoudre tous
différends y afférents conformément aux dispositions de
l'article 33 ci-dessous. Cette disposition s'appliquera
égalenent en cas d'annulation ou de renonciation au Permis.

2-4. En tant que de besoin, les droits et cbligations exposés
dans cette Convention -s'appliqueront en outre aux
sous-traitants, fournisseurs de marchandises ou prestataires
de services ou d'autres activités connexes, employés dans la
poursuite des Opérations Pétrolières pour le compte du {.
Consortium.

L'application de cet article 2.4 doit être strictement
limitée aux seuls sous-traitants qui travaillent pour le
Consortium dans le cadre des Opérations Pétrolières. Il ne
peut être appliqué sous aucun prétexte à d'autres activités
qui pourraient être entreprises au Tchad par ces mênes
sous-traitants, fournisseurs et prestataires.

ARTI = IITS_DU CONSORTIUM

OPERATION: TI RI

3.1. Dans les limites des lois et règlements en vigueur, et
conformément aux dispositions de la présente Convention et à
celles du Code Pétrolier, dans la mesure où la Convention
n'en dispose pas autrement, le Consortium aura le droit :

a) De rechercher les Hydrocarbures à l'intérieur du
périnètre du Permis et des Concessions.

k) D'exploiter (y compris, notamment, le développement, la
production, la séparation, tout traitement primaire et/ou
liquéfaction, le stockage, le transport, la vente, la
cession et l'exportation) les Hydrocarbures ainsi que les
substances connexes et/ou les produits qui en dériveront
par séparation ou traitement provenant des gisements
contenus à l'intérieur du périmètre des Concessions
auxquelles ce Permis donne droit ; le raffinage
proprement dit est exclu, à l'exception de celui

Te ? JC

Fe

11

- 10-

strictement nécessaire à la réalisation des Opérations
Pétrolières et sous réserve de l'approbation préalable du
Ministre, approbation qui ne sera pas refusée sans raison
dûment motivée.

Le transfert au Consortiun de la propriété de la portion
des Hydrocarbures extraits à laquelle le Consortium aura
droit suivant les termes de cette Convention s'opérera au
point de production à la tête de puits. Chaque société
constituant le Consortium détiendra sa quote-part des
Hydrocarbures extraits, et pourra en prendre possession
et en disposer séparément ;

c) D'accéder à l'intérieur du périmètre du Permis et des
Concessions auxquelles ce Permis peut donner droit, afin
d'y mener les Opérations Pétrolières prévues à la
présente Convention.

d) De réaliser toutes installations et tous travaux, ainsi
que, d'une façon générale, tous actes et opérations
nécessaires à la conduite des Opérations Pétrolières.

e) De réaliser les activités administratives nécessaires à
l'exécution des opérations prévues aux alinéas a) à d)
ci-dessus.

f) De décider de la manière de conduire les Opérations
Pétrolières, conformément aux pratiques de l'industrié
pétrolière internationale.

Selon les lois et règlements en vigueur, le Consortium
pourra notamment :

a) utiliser : les installations publiques utiles aux
opérations Pétrolières, y compris les aéroports, routes,
puits d'eau, chantiers et autres installations
similaires, moyennant le paiement des redevances

normalement imposées pour une telle utilisation ;

b) utiliser l'eau nécessaire aux Opérations Pétrolières,
sous réserve de ne pas porter préjudice à
l'approvisionnement en eau des habitants et des points
d'eau pour le bétail ;

c) utiliser les pierres, le sable, l'argile, le gypse, la
chaux et autres substances similaires nécessaires à la
conduite des opérations Pétrolières.

Sous réserve des autorisations prévues au Code Pétrolier,
qui ne seront pas refusées sans raison dûment motivée, le
Consortium aura le droit de construire toutes les
installations nécessaires aux Opérations Pétrolières telles
que, sans que cette liste soit limitative, routes,
pipelines, installations de stockage, tant à l'intérieur

Œ TZ À

12

-l-

qu'à l'extérieur du périmètre du Pernis ou des Concessions
qui en dérivent. Lesdites autorisations peuvent être
conditionnées à l'utilisation par des Tiers titulaires de
permis H ou de concessions d'exploitation d'Hydrocarbures,
des capacités excédentaires desdites installations, sous
réserve qu'une telle utilisation ne compromette pas les
opérations Pétrolières et que lesdits Tiers soient soumis à
des conditions d'utilisation acceptables au Consortium y
compris le versement d'une compensation juste et équitable.

A cet effet, et conformément aux modalités et procédures
fixées au Titre IV du Code Pétrolier, le Consortium aura le
droit d'occuper les terrains nécessaires à l'exécution des
Opérations Pétrolières, et au logement du personnel affecté
aux chantiers.

L'occupation indiquée ci-dessus sera autorisée selon la
procédure suivante : après réception de la demande
d'occupation, et si cette demande est supposée être bien
fondée, un décret pris sur proposition du Ministre
autorisera l'occupation des terrains nécessaires et en
spécifiera les conditions selon les modalités du Titre IV du
Code Pétrolier.

En l'absence d'accord amiable, l'autorisation d'occupation
ne sera accordée :

2) qu'une fois que les propriétaires ou détenteurs des
droits fonciers coutuniers auront été autorisés par les
voies administratives et dans un délai devant être fixé
par la réglementation locale, à soumettre leur cas ;

b) à cet effet, on consultera :

— pour les terrains détenus par des propriétaires
individuels en vertu des conditions prévues par le
Code Civil ou le régime d'enregistrement : les
propriétaires ;

- pour les terrains détenus en vertu des droits fonciers
coutumiers : les détenteurs de ces droits ou leurs
représentants compétents ;

- pour les terrains du domaine public : l'administration
ou communauté compétente et le locataire actuel le cas
échéant.

Au Cas où pour une raison quelconque, les procédures
ci-dessus d'enregistrement, d'enquête systématique, de
vérification des droits où de consultations des
propriétaires ou détenteurs des droits fonciers coutumiers
ne seraient pas terminées dans un délai de six (6) mois à
partir de la date de publication du décret ci-dessus, le
Consortium pourra se dispenser de ces procédures sur

008000000000000000000000000000000

c

€

c

13
-12-

proposition du Ministre et après paiement à un comptable public
désigné, des indemnités provisoires et approximatives suivantes
calculées par les autorités gouvernementales

- si l'occupation n'est que provisoire et si le terrain
peut être cultivé un an plus tard come on le faisait
précédemment, le dédommagement sera au moins fixé au
rendement net de la terre ;

- dans les autres cas, le dédommagement sera estiné à une
valeur au moins égale à celle que le terrain avait avant
l'occupation.

3.6 Les frais, dédommagements et, de façon générale, tous frais
relatifs à l'application de l'article 3.5 seront à la charge
A du Consortium.

Si l'occupation du terrain prive le propriétaire ou le

- détenteur des aâroits fonciers coutumiers de son emploi
pendant plus d'une année, ou si après achèvement des travaux
le terrain occupé ne convient plus à la culture, les
propriétaires ou les détenteurs des droits fonciers
coutumiers pourront demander aux détenteurs du permis
d'occupation d'acheter le terrain. La partie de terrain trop
endommagée ou ayant été dépréciée sur une trop grande partie
de sa superficie devra être achetée en sa totalité si le
propriétaire ou détenteur des droits fonciers coutumiers
l'exige. Le terrain devant être ainsi acheté sera toujours”
estimé à une valeur au moins égale à celle qu'il avait avant
l'occupation.

3.7 Il ne pourra être fait de travaux de surface sans
autorisation préalable de l'Etat s'ils sont situés à moins
de cinquante (50) mètres de :

a) toute propriété entourée de murs ou clôture, villages,
groupes d'habitations, puits, édifices religieux, lieux
d'inhumation ou endroits considérés sacrés ;

b) lignes de communications, conduites d'eau et de façon
générale, de tous services publics et travaux publics.

3-8 L'Etat prendra toutes les mesures nécessaires et
raisonnables pour faciliter la mise en oeuvre des Opérations
pétrolières et pour protéger les biens et les droits du
Consortium, de ses employés, et de ses sous-traitants sur le
territoire de la République du Tchad. À la demande motivée
du Consortium, l'Etat pourra interdire la construction de
maisons ou de bâtiments à usages d'habitation ‘ou
professionnels à proximité des installations d'exploitation

: du Consortium.

& Va

14

-13-

ARTICLE 4 - OBLIGATIONS GENERALES DU CONSORTIUM

DANS

4.1.

NI DES RATIONS PETROLIERE

Le Consortium devra se conformer scrupuleusement aux
stipulations de la présente Convention et devra respecter
les lois et règlenents de la République du Tchad dans la
mesure où la Convention n'en dispose pas autrement.

Le Consortium devra effectuer tous les travaux nécessaires à
la réalisation des Opérations Pétrolières avec diligence et
selon les règles de l'art en usage dans l'industrie
pétrolière internationale.

En particulier, le Consortium devra prendre toutes les
dispositions raisonnables pour :

a) s'assurer que l'ensemble des installations et équipements
utilisés dans les Opérations Pétrolières sont en bon état
et correctement entretenus ;

b) assurer la protection de l'environnement et éviter que
les Hyärocarbures ainsi que la boue ou tout autre produit
utilisé dans les Opérations pétrolières ne. soient
gaspillés ou ne polluent les nappes aquifères ;

c) placer les Hydrocarbures produits dans les stockages

construits à cet effet. .
Le Consortium devra ïindemniser l'Etat en cas de préjudice
qui lui serait causé par l'inexécution par le Consortium,
ses employés où agents, des obligations de la présente
Convention, ou par le non-respect par le Consortium des
règles de ‘l'art généralement acceptées dans l'industrie
pétrolière internationale.

Le Consortium devra indemniser toute personne en cas de
préjudice qui lui serait causé du fait des Opérations
Pétrolières ou qu'elle subirait du fait des employés ou
agents du Consortium au cours ou à l'occasion desdites
opérations. Aux fins de l'application de cet alinéa, l'Etat
sera considéré comme une personne en ce qui concerne les
préjudices aux ouvrages publics, bâtiments et autres
constructions de son domaine.

Au cas où la responsabilité de l'Etat serait recherchée, le
Consortium indemnisera l'Etat de toute réclamation
éventuelle relative audit préjudice.

Le Consortium devra souscrire, et faire souscrire par ses
sous-traitants, toute assurance en usage dans l'inaustrie
pétrolière internationale jusqu'à la somme, et selon les |
pratiques, habituelles aux sociétés Constituant le
Consortium dans leurs opérations internationales
pétrolières, somme et pratiques qui seront celles

D

[eu] e
00000000000000000

-

OO
15

- 14-

généralement acceptées dans l'industrie pétrolière
internationale, y compris les assurances de responsabilité
civile à l'égard des tiers, les assurances de dommage à la
propriété et les assurances qui seraient requises par les
règlements en vigueur en République du Tchad. Le Consortium
devra fournir au Ministre les attestations justifiant la
souscription desdites assurances: A conditions
équivalentes, le Consortium devra s'assurer auprès d’une
compagnie d'assurance tchadienne.

4.5. Au cas où le Consortium serait constitué par plusieurs
entités, les obligations et responsabilités de ces dernières
en vertu de la présente Convention seront conjointes et
solidaires.

TITRE II

- DE LA RECHERCHE
ART E = TROI_ DU PERMIS D
RECHERCHE. DUREE ET R! VE! MEN

5.1

—

ment"),

Présente Convention "première
Le période de

et un droit à renouvellement pour une
Cinq ans à l'issue de ces cinq pre r
le Consortium pourra exercer adressant un préavis écrit
au Ministre accompagné du rapport visé à l'article 18.4.
ci-dessous, au —treis—ts7/Mois avant la date
d'expiratio la première période, à condition que le

ait rempli les obligations de cette prenièr

5.2 Les Parties reconnaissent que les conditions économiques
prévalant à la date de signature de la présente Convention
ne permettent pas le développement des réserves déjà
découvertes et que cette situation pourrait persister. Ên

conséquence les Parties conviennent de ce qui suit :

a) Le Consortium peut être amené à considérer à tout moment
comme commercialement rentable le développement d'un
projet d'exportation des réserves d'Hydrocarbures
découvertes si l'obligation fiscale fixée par la présente
Convention est allégée. Dans ce cas, l'Etat et le
Consortium se réuniront pour convenir en toute bonne foi
d'un tel allégement qui prendra en compte tous les
aspects et risques d'un tel projet et entraînera, pour
une durée appropriée, une amélioration des termes
suffisante pour permettre au Consortium de développer les
réserves d'Hydrocarbures découvertes au Tchad.

D #. je
 & ;

51 LL'ELRI acporders au Consortium un renouvellement du Permis, qu prendra in le 2 février 194 à
moins qui H no fasse objet une prolongation dans es conditlons prévues à a présente Convention

dans la présente Convention “première période de renouvellement"), ainsi qu'une option pour

une nouvelle période de renouvellement de cinq (5) ans qui pourra être exercée par le Consortium (a
“seconde période de renouvellement".

Le Consortium disposera en outre d'une option de renouvellement du Permis pour une période de
nouvellement supplémentaire Gune durée de cinq (6) ans (c+après dénommée dans l Convention la
“troisième période de rer

Le Consortium pourra exercer ses droits à renouvellement en adressant un préavis écrit au Ministre, au
moins quatre (4) mois avant la date d'expiration de la période en cours, à condition d'avoir rempli ses
obligstions pour cette période. Tout préavis de renouvellement devra être accompagné du rapport visé à
l'article 18.4.c) ci-dessous".

b) Au cas où les conditions économiques existant au moment
de l'expiration du Permis ne permettraient toujours pas
le développement d'un projet d'exportation des réserves
découvertes par le Consortium, et au cas où aucun
allégement fiscal raisonnable, tel que prévu au
paragraphe précédent, ne serait susceptible de remédier à
cette situation, l'État et le Consortium agréeront au
renouvellement du Permis, pour une durée et selon des
conditions raisonnables, incluant des rendus de surface,
jusqu'à l'intervention d'une amélioration desdites
Conditions qui permettrait au Consortium de développer le
projet sur la base des termes fiscaux actuels ou révisées,
Île cas échéant.

Le Consortium reconnaît son obligation de développer les €

réserves à tout moment dès que les conditions économiques le
permettent.

ARTICLE 6 - RENDUS DE SURFACE ET RENONCIATION

—> 6-1 Les-coo nées—géogra
Permis, ainsi qu'une —
l'annexe I de expiration de la (4
du Permis, le Consortium ”
superficie alors détenue
6.2 Pour l'application de l'article 6.1 ci-dessus, il est

entendu que:

a) les surfaces abandonnées au titre de l'article 6.4
ci-dessous, et les surfaces déjà couvertes par des
Concessions, ou pour lesquelles des demandes de
Concessions auront déjà été faites dans les formes
régulières avant l'expiration du Permis, viendront en
déduction des surfaces à rendre ;

b) le Consortium aura le droit de fixer l'étendue, la forme
et la localisation des périmètres de recherches qu'il
entend conserver. Toutefois, les portions rendues
devront étre de forme géométrique simple, délinitées par
des lignes Nord-Sud et Est-Ouest. La zone rendue à
l'issue de la première période de renouvellement du
Pernis comportera dans la mesure du possible un seul bloc
: ceci dépendra des résultats des travaux exécutés
pendant la première période ;

c) un plan portant indication äu périmètre de recherches
conservé devra être joint au préavis de renouvellement
dont il est fait référence à l'article 5.1 ci-dessus. ee

4.

17

- 16-

À l'expiration de la validité du Permis, le Consortium devra
rendre la surface restante du Permis, en dehors des surfaces
déjà couvertes par des Concessions et celles pour lesquelles
des demandes de Concessions auront déjà été faites dans les

formes régulières avant l'expiration du Permis conformément 7
ML à l'article 10.1 ci-dessous. 7
J vestre

Le Consortium pourra à tout moment, sous préavis de «troie

CAT mois, notifier au Ministre qu'il renonce à ses droits

Sur tout ou partie du Permis. En Cas de renonciation

_{#, partielle, les dispositions de l'article 6.2. b) et c)

F

.f\ ci-dessus'seront applicables au périmètre rendu.

f'\Vpans tous les cas, aucune renonciation volontaire au cours
d'une période de renouvellement du Permis ne réduira les
engagements de travaux visés à l'article 7.1 ci-dessous pour
la période de renouvellement en cours.

4 LE 7 - OBLYG: TRAVAU: HI
7.1 Pendant chaque période de renouvellement du Permis, le

Consortium s'engage à forer au moins quatre (4) puits
d'exploration, autres que ceux forés à Sédigi conformément à
l'annexe IV, et à effectuer une campagne sismique
complémentaire.

Les plans prévisionnels correspondant aux engagements de
travaux et de dépenses, par bassin, pour la première période
de renouvellement du Permis sont exposés à l'annexe II de
cette Convention.

Le Consortium communiquera à l'Etat tout changement qu'il
pourrait être amené à effectuer à ces plans.

Considérant que l'objet principal de la présente Convention
est la recherche et la confirmation de réserves suffisantes
pour justifier un projet d'exportation d'Hydrocarbures, les
Parties conviennent qu'aux fins de l'application de cet
article l'expression "puits d'exploration” inclut également
des Forages d'Evaluation destinés à confirmer ces réserves
suffisantes.

En cas de demande, les membres du Consortiun devront fournir
une lettre de garantie de leurs sociétés-nères acceptable
par l'Etat.

L'obligation de forage pour un puits donné sera considérée
comme Satisfaite lorsque ce puits aura atteint son objectif
géologique ou si des Hydrocarbures en quantités
potentiellement commerciales ont été trouvés avant
d'atteindre cet objectif géologique.

18

-17-

En cas de circonstances techniques exceptionnelles
rencontrées au cours d'un forage qui empêcheraient,
conformément aux pratiques de l'industrie pétrolière
internationale, la poursuite dudit forage, les Parties se
rencontreront en vue de décider par accord mutuel si le
puits foré est réputé avoir satisfait l'obligation de forage
pour ledit puits.

renouvellement du Permis réalise un nombre
supérieur aux obligations minimales de#urige telles que
prévues à l'article Z 1-dessus, les forages
excédentaires ne arc pas reportés sur la période de
renouve suivante et ne viendront pas en déduction des

s
=

Si au terme d'une période de renouvellement quelconque, ou
en cas de renonciation totale ou d'annulation du Permis au
cours de ladite période, les travaux n'ont pas atteint les
engagements ninima relatifs à ladite période souscrits à
l'article 7.1. ci-dessus, le Consortium versera dans les
trente (30) jours à l'Etat une indemnité égale à cinq
million de Dollars (US$ 5.000.000) par forage inexécuté.

s
y

Un représentant du Ministre sera, aux frais du Consortium,

associé à tous les travaux prévus à l'article 7 et effectués C
dans le territoire du Tchad, conformément à l'article 17
ci-dessous.

s
a

7.7 Suite à la demande de l'Etat, le Consortium s'engage à
réaliser des travaux dans la région de Sédigi dans le cadre
de la participation de l'un et l'autre dans le Projet de
Pipeline/Raffinerie de  N'Djaména, conformément aux
dispositions de l'annexe IV de cette Convention.

ARTICI ES. TA

Consortium versera une taxe superficiaire weiTé” d'un
Dollar (US$ 1,00) par kilomètre carré-Ué surface détenue.
Pendant la deuxième cd de renouvellement du Permis,
cette red ra portée à deux Dollars (US$ 2,00) par

8.2 Le Consortium versera une taxe superficiaire annuelle de
cent Dollars (US$ 100,00) par kilomètre carré de surface de
Concession détenue.

8.3 La taxe superficiaire due au titre d'une Année Civile,
‘ postérieure à celle au cours de laquelle sera signé le
décret confirmant la première période de renouvellement du
Permis, sera versée par avance le premier jour ouvrable de

l'Année civile considérée. |
& ni

19

-18-

Le versement relatif à la période comprise entre le 19 août
1988 et la fin de l'Année Civile au cours de laquelle sera
signé le décret confirmant la première période de
renouvellement du Permis, sera déterminé au pro rata de la
période restant à courir entre le 19 août 1988 jusqu'au
terme de ladite Année Civile, le versement étant effectué
dans les deux (2) semaines suivant la date de signature du
décret. Cette procédure s'appliquera mutatis mutandis au
premier versement lors du renouvellement ultérieur du
Pernis, à ceux lors d'octrois des Concessions, ainsi qu'au
dernier versement relatif à chaque période de renouvellement
du Pernis et à chaque Concession.

ICLE 9 - EVALUATION D’UNE DECOUVERTE

EL

Au cas où le Consortium effectuerait une nouvelle Découverte
à l'intérieur du périmètre du Permis, il devra immédiatement
le notifier au Ministre.

Le Consortium est tenu de poursuivre, avec le maximum de
diligence, l'évaluation (y compris la délimitation) de toute
Découverte permettant de présumer l'existence d'un Gisement
Commercial, conformément à cet article 9.

Le Programme Annuel de Travail, soumis confornénent à
l'article 16 ci-dessous, comprendra les plans détaillés
d'évaluation du Consortium se rapportant à chaque
Découverte.

Le terme "évaluation" signifie, pour l'ensemble de la
présente Convention, tous forages, études ou autres travaux
nécessaires, selon le Consortium, pour déterminer les
réserves et la rentabilité d'une Découverte dans le cadre
d'un projet d'exportation d'Hydrocarbures. Les éléments à
prendre en considération par le Consortium aux fins de la
détermination des travaux nécessaires et du moment opportun
pour leur réalisation, comprendront notamment :

- l'importance de la Découverte ;

- les caractéristiques géologiques et pétrophysiques âu
gisement ;

‘enplacement de la Découverte par rapport à toute autre
Découverte et à un pipeline d'exportation, existant ou en
projet ;

— les informations dont dispose le Consortium ;

— les conditions économiques existantes et prévues par le
Consortium.

w
o

w
»

20

- 19 -

Le caractère commercial d'un gisement sera déterminé par le
Consortium. Si le Consortium conclut au caractère
commercial d'un gisement, il devra soumettre au Ministre,
pour approbation, un plan de développement et de mise en
exploitation du Gisement Commercial. Ledit plan devra

notamment comporter :
a) la délimitation précise et la superficie du périmètre de

la Concession demandée à l'intérieur du Permis en vigueur
pour le Gisement Commercial concerné ;

b) une estimation des réserves récupérables et du profil de
production ;

c) la description des travaux nécessaires à la mise en
exploitation du Gisement Commercial tels que le nombre de
puits et les installations requises pour la production,
le traitement, le stockage et le transport des
Hydrocarbures ;

d) le programme de réalisation des travaux visés ci-dessus
et la date prévisionnelle de commencement de la
production ;

e) une estimation des dépenses d'investissements et des
frais d'exploitation correspondants.

Dans les soixante (60) jours suivant la réception du plan de
développement et de mise en exploitation, le Ministre pourra
proposer des révisions ou modifications dudit plan, sous
réserve que l'approbation de ce plan ne sera pas refusée
sans raison dûment notivée et que, faute d'une telle
approbation dans le délai prévu, le plan sera réputé
approuvé.

Au cas où un Gisement Commercial s'étendrait au-delà des
limites du Permis, le Ministre pourra, le cas échéant,
exiger que le Consortium exploite ledit gisement en
association avec le titulaire du permis adjacent suivant les
dispositions d'un accord dit "d'unitisation".

Le Consortium devra, dans un délai de douze (12) mois après
que le Ministre a formulé son exigence, soumettre à ce
dernier, pour approbation, le plan de développement et de
mise en exploitation du Gisement Commercial établi en
association avec le titulaire du permis adjacent. En cas de
circonstances exceptionnelles telles que l'importance ou la
complexité du développement proposé, ce délai pourra être
prolongé avec l'approbation du Ministre, approbation qui ne
sera pas refusée Sans raison dûment motivée.

Si le plan de développement et de mise en exploitation
n'était pas soumis au Ministre dans le-délai visé ci-dessus,
ce dernier préparera un plan de développement et de nise en

EL Jit

21

- 20 -

exploitation en accord avec les règles de l'art en usage
dans l'industrie pétrolière internationale. Ledit plan sera
adopté par le Consortiun si les conditions fixées par le
Ministre n'ont pas pour effet de réduire la rentabilité
économique du Consortium telle qu'elle résulte de la
présente Convention ni d'imposer au Consortium un effort
d'investissement supérieur à celui qu'il aurait normalement
supporté s'il avait dû assurer seul la mise en exploitation.

Au cas où un Gisement Commercial s'étendrait au-delà du
Permis sur une Zone non encore couverte par des droits
exclusifs de recherche et d'exploitation, l'Etat pourra
inclure ladite Zone dans le périmètre de la Concession
relative audit Gisement.

Si le Consortium notifie au Ministre qu'un gisement qu'il a
découvert n'est pas un Gisement Commercial, l'Etat aura le
choix de faire exploiter ce gisement par le Consortiun à
condition que l'Etat :

a) fournisse au Consortium toutes sommes éventuellement
nécessaires pour Couvrir les nouvelles dépenses
d'investissement et les frais d'exploitation relatifs à
ladite exploitation ;

b) assure l'amortissement par le Consortium, aux taux prévus
à l'annexe III de la présente Convention, des
installations appartenant au Consortium et effectivement
utilisées pour l'exploitation ;

c) verse au Consortium une marge bénéficiaire nette exonérée
de toutes redevances, impôts ou taxes prévus dans la
présente Convention et dans le Code Pétrolier, égale à
cinq pour cent (5 3) du Prix du Marché Départ-Champ tel
qu'il est défini à l'article 21 ci-dessous.

Le refus d'exploitation dans ces conditions entraînera la
mutation au nom de l'Etat du droit d'exploiter le gisement.
Dans ce cas, les tubages, têtes de puits et matériels non
récupérables directement associés au gisement et dans les
limites géographiques de celui-ci, seront remis gratuitement
à la République du Tchad dans l'état requis pour la
poursuite de travaux, compte tenu de l'état de l'usure
normale.

Les autres installations de champ non directement associées
au gisement, ou n'étant pas dans les limites géographiques
de celui-ci, pourront être cédées à l'Etat, à un prix défini
en commun ou à dire d'experts sauf application des
dispositions de l'article 20 ci-dessous.

10.1

22

-21-

Sauf en cas de circonstances exceptionnelles où imprévues
appréciées d'un commun accord par le Ministre et le
Consortium, le Ministre peut demander au Consortium
d'abandonner la surface délimitant une Découverte si le
Consortium :

a) n'a pas démarré les travaux d'évaluation de la Découverte
dans un délai de deux (2) ans après la date de
notification au Ministre de ladite Découverte visée à
l'article 9.1 ci-dessus, à condition que, jusqu'au moment
où un pipeline d'exportation serait réalisé dans le
voisinage de la Découverte considérée, ce délai de deux
(2} ans ne commence pas à courir tant que le Consortium
effectuera des travaux d'évaluation d’autres Découvertes
qui, selon lui, seraient nécessaires dans le cadre des
conditions économiques prévalantes afin de lui permettre
de prendre sa décision relative audit pipeline ;

b) ne considère pas la Découverte comme étant commerciale
gans un délai de dix-huit (18) mois après l'achèvement
des travaux d'évaluation à condition que ce délai ne
commence pas à courir tant que le Consortium n'aura pas
démarré ses travaux d'installation d'un pipeline
d'exportation dans le voisinage de ladite Découverte.

Toute surface ainsi rendue viendra en déduction des surfaces
à rendre au titre de l'article 6 ci-dessus et le Consortium
perdra tout droit sur les Hydrocarbures qui pourraient être
extraits à partir de la dite Découverte.

TITRE III

L'E

=_DEMANDI OCTROI REE_D ONCESSION

Si le Consortium conclut au caractère commercial d'un
gisement conformément à l'article 9.3, le Consortium devra
demander à la date de soumission du plan de développement et
de mise en exploitation du Gisement Commercial concerné, et
aura droit à obtenir, séparément pour chaque Gisement
Commercial, selon la procédure prévue au Code Pétrolier, une
Concession portant sur l'étendue du Gisement Commercial
concerné à l'intérieur du Permis en cours de validité. Cette
Concession sera octroyée pour une durée de trente (30) ans à
compter de sa date d'octroi, avec possibilité de
prolongation, à la discrétion de l'Etat, jusqu'à la durée
maximale fixée actuellement par le Code Pétrolier.

CO

il
l
jui
A
El
Ë
ê
$
fi
H

T4 “Sile Consorium, au cours d'une quelconque période de renouvellement du Permis, réalise un
nombre de forages supérieur aux obligations minimales de forages telles que prévues à l'articie 7.1.

G-dessus, les forages excédentaires ne seront pas reportés sur la période de renouvellement suivante et ne

viendront pas en déduction des obligations contractuelles prévues pour ladite période.

8.4 Pendant le première période de renouvellement du Permis, le Consortium versera une taxe
superficisire annuelle d'un Dollar (US$ 1,00) par kilomètre carré de surface détenue. Pendant les périodes
de renouvellement du Permis suivantes, cette redevance sera portée à 1) deux Dollars (USS 2,00) par
kilomètre carré de surface détenue pour la seconde période de renouvellement" ; et 2) dix Dollars (US$
10,00) par kilomètre carré de surface détenue pour la troisième période de renouvellement”.

10.2

10.3.

10.4.

23

- 22-

Le Consortium devra commencer la réalisation du plan de
développement et d'exploitation relatif à un Gisement
Commercial, conformément au programme approuvé à l'article
9.3 ci-dessus, au plus tard Six (6) mois après l'octroi de
1à Concession et devra la poursuivre avec diligence.

Les résultats acquis au cours du déroulement des travaux, ou
certaines circonstances, pourront justifier des changements
au plan de développement et d'exploitation et audit
programme. Dans ce cas, après notification au Ministre, le
Consortium pourra effectuer de tels changements sous réserve
que les objectifs fondamentaux dudit plan de développement
et d'exploitation ne soient pas modifiés.

Le Consortium devra notamment, conformément aux pratiques de
l'industrie pétrolière internationale :

a) appliquer à la mise en exploitation d'un Gisement
Commercial les méthodes les plus appropriées pour éviter
les pertes d'énergie et de produits industriels ;

b) assurer la conservation du gisement et porter au maximum
son rendement économique en Hydrocarbures ;

c) procéder dès que possible aux études de récupération
assistée et utiliser de tels procédés s'ils conduisent
dans des conditions économiques à une amélioration du
taux de récupération des Hyârocarbures.

Nonobstant toute disposition contraire de cette Convention
ou du Code Pétrolier, le Consortium pourra, à tout moment,
renoncer, en tout ou partie, à une Concession. La
renonciation prendra effet à compter de la date fixée dans
sa notification par le Consortium, moyennant un préavis
minimum de six (6) mois.

En cas de renonciation d'une Concession, aucune pénalité ne
sera appliquée au Consortium. Toutefois, toute renonciation,
retrait ou expiration d'une Concession ne mettra pas fin aux
obligations du Consortium de verser les sommes dues et
payables à l'Etat au titre de la présente Convention, se
rapportant à la période antérieure à la renonciation, au
retrait ou à l'expiration ni aux obligations de fournir à
l'Etat tous rapports et informations conformément à
l'article 18 ci-dessous.

Au moment de la renonciation, du retrait ou de l'expiration
d'une Concession, d'un commun accord avec le Ministre, le
Consortium exécutera, à ses frais et conformément aux
pratiques de l'industrie pétrolière internationale, tous

- travaux nécessaires afin d'abandonner l'exploitation où de

la transférer à l'Etat, le cas échéant. Le Consortium
prendra toute précaution nécessaire pour éviter tout danger
à la vie des personnes et à la propriété des Tiers. Si

e2.

1

©
e
e
e
e
e
e
e
e
e
+
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e
e

24

- 23 -

l'Etat souhaite continuer l'exploitation du gisement en
question après la date d'effet de la renonciation, qu
retrait ou de l'expiration, il pourra demander au Consortium
d'en continuer l'exploitation pendant une période maximale
de six (6) mois à compter de la date d'effet de la
renonciation ou de retrait.

ARTICL, RAI DE_PRODUCTION

11.1. Le Consortium s'engage à produire des quantités raisonnables
&'Hyérocarbures à partir de chaque Gisement Commercial selon
les normes en usage dans l'industrie pétrolière
internationale, en considérant principalement les règles de
bonne conservation des gisements et la récupération optimale
des réserves d'Hydrocarbures dans des conditions
économiques.

11.2. En cas de production, le Consortium devra, avant le premier
(ler) novembre de chaque Année Civile, soumettre pour

- approbation au Ministre, le programme de production de
chaque Gisement Commercial et le Budget correspondant
- établis pour l'Année Civile suivante. L'approbation sera

accordée de droit si le programme est conforme aux
dispositions de l'article 11.1 ci-dessus.

11.3. Le Consortium s'efforcera de produire durant chaque Année €
Civile, les quantités estimées dans le programme de
production défini ci-dessus. -

LE AZ NAT!

12.1. Le Consortium aura le droit d'utiliser le Gaz Naturel
Associé pour les besoins des Opérations Pétrolières, y
compris pour sa réinjection dans les Gisements Commerciaux.

Toute quantité de Gaz Naturel Associé qui est non utilisée
pour les besoins des Opérations Pétrolières, et dont le
traitement et l'utilisation, selon le Consortium, ne sont
pas économiques, devra (sous réserve du droit de l'Etat de
prendre ce Gaz et d'en disposer dans les conditions ci-après
stipulées) être réinjectée dans le sous-sol, ou, lorsque les
règles de l'art de l'industrie pétrolière internationale ne
l'éxigent pas, pourra étre brûlée avec l'approbation du
Ministre, approbation qui ne sera pas refusée si le brülage
du Gaz est conforme aux règles de l'art de l'industrie
pétrolière internationale.

Le Consortium devra, sauf en cas d'urgence, demander cette
approbation du Ministre au moins trois (3) mois à l'avance
en fournissant les justifications nécessaires montrant
notamment que tout ou partie de ce Gaz ne peut être

utilement et économiquement utilisé pour améliorer le taux

CR

TL

12.3.

25

- 24 -

économique maximal de récupération du Pétrole Brut par
xéinjection suivant les dispositions de l'article 10.3
ci-dessus.

Dans le cas où le Consortium décide de traiter et vendre le
Gaz Naturel Associé, le Consortium le notifiera au Ministre
; les Parties devront alors se concerter dès que possible en
vue de parvenir à un accord concernant le traitement et la
vente dudit Gaz.

Lorsque le Consortium décide de ne pas traiter et vendre le
Gaz Naturel Associé non requis pour les besoins des
opérations Pétrolières, l'Etat peut décider à n'importe quel
monent d'enlever tout ou partie dudit Gaz, à la sortie des
installations de séparation du Pétrole Brut et du Gaz
Naturel. Le Gaz susvisé sera mis gratuitement à la
disposition de l'Etat, sous réserve que celui-ci supporte
tous les coûts additionnels nécessaires au traitement et à
l'enlèvement du Gaz au-delà du point où il serait brûlé.

si le Consortium fait une Découverte de Gaz Naturel Non
Associé qu'il considère potentiellement commerciale, il le
notifiera aussitôt que possible au Ministre. Les Parties se
concerteront afin de décider, au vu de l'ensemble des
informations disponibles, si la production et la vente de ce
Gaz par le Consortium.sont possibles, et dans ce Cas, sous
quelles conditions.

Si le Consortium considère qu'une Découverte de Gaz Naturel
Non Associé n'est pas immédiatement commerciale mais
envisage sa commercialisation future compte tenu de son
importance et des prévisions raisonnables d'évolution du
marché, l'Etat accordera au Consortium une prolongation du
Permis à l'intérieur de la superficie se rapportant à ladite
Découverte. Par dérogation à l'article 8.1 ci-dessus, la
taxe superficiaire relative à cette prolongation sera de
cent Dollars (US$ 100,00) par kilomètre carré et par an.
L'Etat et le Consortium se mettront d'accord sur la durée de
validité de cette prolongation qui tiendra compte de la
période d'attente inévitable avant la mise en exploitation
de la découverte. Pendant cette prolongation, l'Etat et le
Consortium maintiendront une collaboration étroite en vue
d'étudier l'évolution du marché et d'accélérer autant que
possible la mise en exploitation de la Découverte, dès que
les conditions économiques le permettront.

Le prix payé pour le Gaz Naturel ("le Prix âu Marché”) sera:
a) en ce qui concerne les ventes à des acheteurs

indépendants, égal au prix net réalisé obtenu pour la
vente de ce Gaz Naturel ;

Le

1.

RE

26

225 -

b) en ce qui concerne les ventes autres qu'à des acheteurs
indépendants, déterminé par accord entre l'Etat et le

Consortium, en prenant notamment en considération :

- la quantité et la qualité du Gaz Naturel ;

- les prix de vente du Gaz Naturel produit à partir
d'autres sources au Tchad et vendu dans des conditions
de marché comparables, le cas échéant ;

- l'utilisation prévue pour le Gaz Naturel ;

- le prix du marché national et international pour les
énergies de substitution,

Afin de déterminer le Prix du Marché Départ-Champ applicable à
au Gaz Naturel, ce Prix du Marché sera ajusté au point de ‘
mesure précisé à l'article 13.1 en déduisant le coût de
transport, déduction faite dans les mêmes conditions que
celles prévues à l'article 21.3 dans le cas du Pétrole Brut.

ART. = YDROCARBURE:

13.1. Le Consortium devra mesurer, à la bride de sortie du
réservoir de stockage de chaque Concession, ou, en cas de
Gaz Naturel, à la Sortie de l'usine de traitement ou des
installations de séparation ou de traitement le cas échéant,
ou à tout autre point fixé d'un commun accord entre les
Parties, tous les Hydrocarbures produits dans chaque
Concession, après extraction de l'eau et des substances
connexes, en utilisant, après approbation du Ministre, les
appareils et procédures de mesure conformes aux méthodes en
usage dans l'industrie pétrolière internationale. Le
Ministre aura le droit d'examiner ces mesures et d'inspecter
les appareils et procédures utilisés.

13.2. Si en cours d'exploitation, le Consortium désire modifier
lesdits appareils ou les procédures, il devra obtenir
l'approbation préalable du Ministre. Le Ministre peut exiger
qu'aucune modification ne soit faite sans la présence de son
représentant dûment mandaté.

13.3. Le Ministre peut à tout moment exiger que les appareils de
mesure soient testés ou calibrés à tels dates ou intervalles
et par tels moyens qu'il spécifiera dans sa demande,
conformément aux pratiques de l'industrie pétrolière
internationale.

13.4. Lorsque les appareils ou les procédures utilisés ont conduit

à uné surestimation ou à une sous-estimation des quantités
mesurées, l'erreur sera réputée exister depuis la date de la

ÿC
"4

€

13.5.

ART:

14.3.

27

= 26 -

dernière calibration des appareils, à moins que le contraire
puisse étre justifié, et un ajustement approprié sera
réalisé pour là période correspondante.

Si des pertes exceptionnelles d'Hydrocarbures ont eu lieu,
le Consortium soumettra un rapport au Ministre, spécifiant
les circonstances de ces pertes et la quantité, si elle peut
être estimée.

En cas de pertes d'Hydrocarbures dues au non-respect par le
Consortium des pratiques généralement acceptées par
l'industrie pétrolière internationale, le Consortium en sera
responsable, et les Parties se concerteront en vue de les
réduire ou de les éliminer.

4 NSPO)

conformément au Titre III du Code Pétrolier, le Consortium
aura le droit de transporter ou de faire transporter en en
conservant la propriété, les produits de son exploitation
vers les points de stockage, de traitement, de chargement ou
de grosse consommation, où jusqu'au Point de Livraison.

L'Etat aura une option de participation dans tout projet de
pipeline d'exportation, à condition que l'Etat supporte
toujours les frais d'un tel projet proportionnellement à sa
participation éventuelle.

Au cas où des accords interviendraient entre l'Etat et des
états voisins pour permettre où faciliter la mise en
exploitation du principal pipeline d'exportation proposé par
le Consortium, ainsi que le transport par ce pipeline de ses
Hydrocarbures à travers les territoires de ces états
voisins, l'Etat sans discrimination accordera au Consortium
tous les avantages de ces accords, à l'exception des
avantages particuliers qui pourraient être consentis
spécifiquement à l'Etat en tant qu'utilisateur du pipeline.

Le Consortium et l'Etat négocieront les conditions qui
seront applicables à l'installation .et à l'exploitation du
pipeline d'exportation en collaboration avec les
gouvernements des états voisins concernés.

L'autorisation de transport est accordée de droit, sur leur
demande, soit au Consortium, soit individuellement à chacune
des entités formant le Consortium. L'approbation d'un
projet de canalisation, telle que prévue au titre III du
Code pétrolier, ne pourra étre refusée sile projet est
conforme à la réglementation en vigueur et permet d'assurer
le transport des produits extraits dans les meilleures
conditions techniques et économiques.

14.4

14.5

28
-27-

Les droits spécifiés à cet article 14 peuvent être cédés
individuellement ou conjointement dans les conditions
exposées dans cette Convention.

Les bénéficiaires des cessions ci-dessus seront soumis aux
conditions de la présente Convention en ce qui concerne la
construction et l'exploitation des installations et
pipelines concernés ; ils devront en outre remplir les

conditions exigées du Consortium en vertu de cette.

Convention et du Code Pétrolier tant sur le plan légal qu'en
ce qui concerne le contrôle de la société.

Le Consortium où ses bénéficiaires de cession ou d'autres
personnes morales peuvent conclure des contrats
d'association ou autres contrats analogues en vue de
transporter conjointement les produits extraits de leurs
exploitations sous réserve des dispositions de l'article
14.6 ci-dessous.

Ils pourront en outre conclure des contrats avec des Tiers
pour la construction et l'exploitation des pipelines.

Tous protocoles, accords où contrats relatifs en particulier
à la construction et à l'exploitation d'un pipeline, au
partage des frais, des résultats financiers et, en cas de
dissolution de l'entreprise, de l'actif, devront, afin de
pouvoir étre agréés, être joints à toute demande
d'autorisation de transport.

Si le Consortium est tenu par contrat de laisser à d'autres
personnes morales la disposition d'une part des produits
extraits, il devra, à la demande de ces personnes morales,
assurer le transport de ces produits comme s'il s'agissait
des siens, dans les conditions spécifiées aux second et
troisième alinéas de l'article 14.8 ci-dessous.

14.6. Le tracé des pipelines et leurs spécifications seront

établis de manière à assurer la collecte, le transport et
l'évacuation des produits des gisements dans les meilleures
conditions techniques et économiques possibles et en
particulier de façon à assurer la meilleure valorisation
gicbale, au départ des gisements, de ces produits.

Afin d'assurer l'observation des dispositions de l'alinéa
précédent, en cas de découverte par des Tiers d'autres
gisements exploitables dans la même région géographique, une
décision qu Ministre peut en particulier, en l'absence
d'accord mutuel, obliger les titulaires des droits miniers
ou les bénéficiaires des cessions visées à l'article 14.4
ci-dessus, à s'associer à d'autres exploitants en vue de la
‘ construction ou de l'utilisation en commun des installations
et pipelines pour tout ou partie de la production de ces
gisements. En cas de désaccord entre les parties en

FL

24.7.

14.8

14.9

29

- 28 -

question, pour une telle association, le Ministre soumettra
le différend à arbitrage selon une procédure telle que
prévue à l'article 33 de la présente Convention.

L'agrément d'un projet de pipeline par décret du Conseil des
Ministres emportera déclaration d'utilité publique.

De plus, l'agrément d'un projet de pipeline comportera pour
le Consortium ou l'exploitant le droit de construire des
installations et pipelines sur des terrains dont il n'est
pas propriétaire. Les propriétaires des terrains grevés des
servitudes de passage devront s'abstenir de fout acte
pouvant géner l'exploitation convenable des installations et
des pipelines.

Si les installations ou pipelines génent l'utilisation
normale d'un terrain, le propriétaire peut en obtenir
l'achat par le Consortium sur simple demande. La valeur âu
terrain, en l'absence d'accord mutuel, sera établie selon la
méne procédure que pour une expropriation.

Sauf cas de force majeure ou autres cas justifiant un
retard, le Consortiun ou ses associés ou les bénéficiaires
de cessions visées à l'article 14.4 ci-dessus, seront tenus
d'entreprenère où de faire entreprendre les travaux proposés
dans les deux (2) ans qui suivent l'agrément du projet, sous
peine d'annulation de celui-ci.

La société chargée d'exploiter le pipeline construit
conformément aux articles 14.1, 14.2 et 14.4 ci-dessus peut,
en l'absence d'accord mutuel, être obligée sur décision du
Ministre d'accepter en plus de sa propre exploitation le
passage de produits provenant d'exploitations autres que
Celle ayant motivé l'agrément du projet, jusqu'à utilisation
maximale du pipeline.

Les produits de même qualité transportés dans les mêmes
conditions de régularité et de débit seront soumis au mène
tarif.

Tout différend suxvenant de l'application des dispositions
de cet article 14.8 sera soumis à arbitrage selon une
procédure telle que prévue à l'article 33 ci-dessous.

Le tarif de transport sera établi par les sociétés chargées
du transport. Il sera soumis au contrôle du Ministre. À
cet effet, ce tarif devra être présenté au Ministre deux (2)
mois avant le début des opérations. Notification de toute
modification ultérieure Sera donnée au Ministre avec des
explications appropriées, un mois avant la date effective.
Pendant ces délais de préavis, le Ministre pourra s'opposer
au tarif proposé.

ce tarif devra en particulier:

4

<L...

KT.

30

- 29 -

- comprendre un coefficient d'utilisation des
installations ;

- tenir compte de l'amortissement des installations et
pipelines ;

- tenir compte des distances ;

- permettre une marge bénéficiaire comparable à celle
habituellement admise dans l'industrie pétrolière
internationale pour des installations comparables
fonctionnant dans des conditions analogues.

En cas de variation importante des éléments constitutifs des
tarifs, de nouveaux tarifs tenant compte de ces variations
devront étre établis et contrôlés suivant les modalités
prévues ci-dessus, à la demande du Ministre.

14.10. Toute personne morale transportant des Hydrocarbures au
Tchad devra, en ce qui concerne l'implantation des

- installations et pipelines et leur exploitation, se
soumettre aux obligations du présent article 14 et sera

- soumise aux dispositions fiscales spécifiées ci-dessous au
Titre V.

14.11. Les dispositions de l'article 14 ne seront pas applicables
aux installations et pipelines construits à l'intérieur
d'une Concession.

L'occupation des terrains nécessaires à ces installations et

pipelines aura lieu conformément à la procédure exposée à
l'article 3 ci-dessus.

ARTICLE 15 - OBLIGATION D'APPROVISIONNEMENT DU MARCHE INTERIEUR :

15.1. Dans le cas où l'Etat ne peut satisfaire les besoins de la
consommation intérieure en Pétrole Brut de la République du
Tchad à partir de la part de tous les pPétroles Bruts
produits dans le pays lui revenant, le Consortium s'engage
sur sa production de Pétrole Brut à vendre à l'Etat par
priorité, la part nécessaire à la satisfaction des besoins
de la consommation intérieure du pays, égale au maximum au
pourcentage que la Production Totale représente par rapport
à la quantité totale de Pétrole Brut produite en République
du Tchad.

15.2. Le Ministre notifiera par écrit au plus tard le prenier
(ler) octobre, la quantité de Pétrole Brut qu'il choisira
d'acheter, conformément aux dispositions du présent article,
au cours de l'Année Civile suivante.

15.3 Le Pétrole Brut vendu à l'Etat, ou à la personne désignée !
par l'Etat à Cet effet, au titre du présent article Sera L
2

CE

ART

16.1.

16.2.

31

- 30 -

payé en Francs CFA, et le prix du baril payé sera égal au
prix de revient du brut départ-champ plus le coût de
transport jusqu'au lieu de livraison augmenté de trente
cents américain (US$ 0,30) sauf si les Parties en
conviennent autrement. Cette livraison ne sera soumise à
aucune redevance ni impôt sur les bénéfices. Ce Pétrole
Brut sera délivré à l'Etat à la sortie des centres
principaux de collecte des champs de production (où le
Consortium sera tenu d'assurer le stockage de ces Pétroles
Bruts pendant une durée d'au moins trente (30) jours,
gratuitement pendant les premiers trente (30) jours et
au-delà à la charge de l'Etat), sauf si les Parties en
conviennent autrement. Les livraisons seront effectuées
selon des modalités fixées par accord entre les Parties.

Toutes sommes dues au Consortium au titre de cet article
seront payables en Francs CFA. Au début de chaque mois, le
Consortium facturera l'Etat pour les livraisons effectuées
au cours du mois précédent. L'Etat réglera dans les trente
(30) jours suivant la date de facturation. La conversion
entre le Dollar et le Franc CFA s'effectuera sur la base de
la moyenne arithmétique des taux de change journaliers
cotés, à la clôture de chaque jour ouvrable pendant le mois
de livraison, sur le marché des changes de Paris.

TITRE IV
DISPOSITIONS COMMUNES A LA RECHERCHE ET A L’EXPLOITATION

UELS DE_ TRAVAUX

Le Consortium soumettra au Ministre, dans les trente (30)
jours suivant la Date d'Effet de la Convention, le Programme
Annuel de Travaux et le Budget correspondant pour l'Année
Civile en cours.

Deux (2) mois avant le terme de chaque Année Civile
ultérieure, le Consortium soumettra au Ministre le Programme
Annuel de Travaux et le Budget correspondant prévus pour
l'Année Civile suivante.

Le Programne Annuel de Travaux et le Budget préciseront les
travaux relatifs aux différentes activités de recherches,
d'évaluation, de développement, de production et de
transport.

Le Ministre ne pourra refuser le Programme Annuel de Travaux
et le Budget correspondant sans raison dûment motivée.
Toutefois, le Ministre pourra proposer des révisions où
modifications au Programme Annuel de Travaux en les
notifiant au Consortium dans un délai de trente (30) jours
suivant la réception de ce Programme.

ee.

& A

16.3.

726.4.

17.1.

17.2.

17.3:

32
- 31-

Dans ce cas, le Ministre et le Consortium se réuniront dès
que possible pour étudier les révisions ou modifications
demandées et établir par accord mutuel le Programme Annuel
de Travaux et le Budget correspondant dans leur forme
définitive, suivant les règles de l'art en usage dans
l'industrie pétrolière internationale.

Si le Ministre omet de notifier au Consortium son désir de
révision ou modification dans le délai de trente (30) jours
ci-dessus mentionné, ledit Programme Annuel de Travaux et le
Budget correspondant seront réputés adoptés par le Ministre
à la date d'expiration dudit délai.

Les résultats acquis au cours du déroulement des travaux, ou
certaines circonstances, pourront justifier des changements
au Programme Annuel de Travaux. Dans ce cas, après
notification au Ministre, le Consortium pourra effectuer de
tels changements sous réserve que les objectifs fondamentaux
dudit Programme Annuel de Travaux ne soient pas modifiés.

Tout Programme Annuel de Travaux et le Budget correspondant
sounis au Ministre au cours des périodes de renouvellements
du Permis seront, en ce qui concerne les travaux de
recherches, approuvés de droit à condition d'étre conforme
aux obligations de travaux prévues à l'article 7 ci-dessus.

RTICLE 1 IRVEILLANCE ADM; ROLIERES

Les opérations Pétrolières seront soumises au contrôle de
l'administration, conformément aux dispositions de cet
article. Les agents dûment habilités auront le droit de
surveiller les Opérations pétrolières et d‘inspecter, à
intervalles raisonnables, les installations, équipements,
matériels, enregistrements et registres afférents aux
opérations pétrolières.

Le Consortium devra notifier au Ministre, avant leur
réalisation, les Opérations Pétrolières telles que campagne
géologique ou géophysique, sondage, essais de puits, afin
que des représentants du Ministre puissent assister auxdites
opérations sans pour autant causer de retard dans le
déroulement normal des opérations.

Au cas où le Consortium déciderait d'abandonner un forage,
il devra le notifier au Ministre au moins vingt-quatre (24)
heures avant l'abandon, ou, le cas échéant, au moins dix
(10) jours avant l'abandon d'un puits de production.

Le Ministre ou son représentant dûment désigné pourra
demander au Consortium de réaliser, à la Charge de ce
dernier, tous travaux jugés nécessaires pour assurer la

17.4.

33

- 32 -

sécurité et l'hygiène normales pendant les Opérations
pétrolières, conformément aux pratiques de. l'industrie
pétrolière internationale.

Dans la conduite des Opérations pétrolières, le Consortium
observera toutes les directives écrites faites par le
Ministre conformément au Code Pétrolier, ainsi que toutes
les directives données, les restrictions imposées ou les
injonctions faites par écrit par un agent dûment habilité à
cet effet. Toutefois, aucune directive, restriction ou
injonction ne sera donnée, imposée ou faite si elle n'est
pas raisonnable où conforme aux dispositions de la présente
Convention où aux règles de l'art de l'industrie pétrolière
internationale. Si le Consortium refuse de telles
directives, restrictions ou injonctions parce qu'il les
considère comme non raisonnables ou non conformes à la
présente Convention ou aux règles de l'art de l'industrie
pétrolière, le litige pourra étre soumis à arbitrage,
conformément aux dispositions de l'article 33 ci-dessous.

L'Etat assurera que tous ses représentants respecteront
strictement toute instruction des représentants du
Consortiun relatives à la sécurité des personnes et des
lieux, et que toute inspection se fera de façon à gêner le
moins possible les opérations du Consortium.

ARTICLE 18 - INFORMATIONS ET RAPPORTS

18.1.

18.2.

18.3.

Conformément au Code Pétrolier, le Consortium devra
maintenir en tout temps des relevés et registres de toutes
ses Opérations Pétrolières au Tchad.

Les diagraphies, cartes, bandes magnétiques, déblais de
forage, carottes, échantillons et toutes les autres
informations et données géologiques et géophysique obtenus
par le Consortium à l'occasion des Opérations Pétrolières
(ci-après dénommées les "Données Pétrolières") sont la
propriété de l'Etat, et devront être fournis au Ministre dès
que possible après leur obtention ou préparation, sauf
dispositions contraires prévues ci-dessous, et ne pourront
être ni publiés, reproduits ou faire l'objet de transaction
sans l'autorisation du Ministre.

Le Consortium pourra :

a) conserver pour les besoins des Opérations Pétrolières
copies des documents constituant les Données Pétrolières;

b) avec l'autorisation du Ministre, qui ne sera pas refusée
cu retardée sans raison valable, conserver pour les
besoins des Opérations pétrolières les documents

18.4.

34

-3-

originaux constituant les Données Pétrolières, à
condition que si les documents sont reproductibles, des

copies aient été fournies au Ministre ;

c) exporter librement pour traitement, analyse ou examen de
laboratoires, les Données Pétrolières, à condition que,
si les installations le permettent, des échantillons
équivalents en taille et qualité ou pour les documents
reproductibles des copies de qualité équivalente aient
été fournis au préalable au Ministre.

En particulier, le Consortium fournira au Ministre dès que
possible une copie des versions définitives des rapports de
mesures et d'interprétation géophysiques, des rapports
géologiques, des diagraphies et des rapports de forage.

Toutes les cartes, sections, profils et tous autres
documents géophysiques ou géologiques seront fournis au
Ministre également sur un support transparent adéquat pour
reproduction ultérieure.

Le Consortium devra fournir au Ministre ou à son
représentant une portion représentative des carottes,
déblais de forage et échantillons des fluides produits
pendant des tests ou essais de production.

À l'expiration, ou en cas de renonciation ou de résiliation
de la présente Convention, les documents originaux, y
compris les bandes magnétiques en cas de demande, seront
transférés au Ministre.

Le Consortium fournira au Ministre les rapports périodiques
suivants en français :

a) un rapport quotidien sur l'avancement des forages et sur
la production, ainsi qu'un rapport hebdomadaire sur les
travaux de géophysique en cours ;

b) dans les trente (30) jours suivant la fin de chaque
Trimestre, un rapport relatif aux Opérations Pétrolières

réalisées pendant le Trinestre écoulé ;

c) dans les soixante (60) jours suivant la fin de chaque
Année Civile un rapport de synthèse des Opérations
Pétrolières réalisées pendant l'Année Civile écoulée, en

indiquant entre autres informations :

— les découvertes effectuées par bassin, avec

estimations des réserves par gisenents individuels ;

— les activités d'évaluation exécutées au cours de
l'Année Civile écoulée, et prévues pour l'Année Civile

Ge Ta

18.5.

35

- 34-

en cours, avec les raisons justifiant la détermination
du Consortium, selon l'article 9.2 ci-dessus,
concernant les travaux nécessaires ;

— les caractéristiques géologiques et pétrophysiques
ainsi que la délimitation estimée de chaque gisement
et les résultats des tests de production réalisés ;

- l'analyse technico-économique détaillée de la
commercialité de l'ensemble de ces réserves, avec
indication des investissements, coûts, production,
séquence hypothétique de développement des gisements ;

- les conditions concernant la viabilité économique d'un
projet d'exportation et les recommandations pour les
travaux futurs d'exploration et d'évaluation ;

- une estination détaillée des dépenses encourues et une
liste du personnel employé par le Consortium.

Le Consortium s'engage à présenter chaque année aux
représentants officiels de l'Etat, en un lieu choisi par
accord mutuel, le rapport susvisé, et à rembourser à
concurrence de cinquante mille Dollars (US$ 50.000) les
dépenses encourues par lesdits représentants pour leur
transport et séjour.

La présente Convention, ainsi que toutes les informations
fournies par l’une des Parties à l'autre à l'occasion de la
présente Convention, si elles portent la mention
"Confidentiel", seront considérées comme confidentielles
jusqu'à l'abandon de la surface à laquelle l'information se
rapporte, sauf :

- pour les Données Pétrolières (étant entendu qu'aux fins
du présent alinéa cette expression ne comprend ni les
interprétations ni les rapports d'interprétation) qui ne
seront confidentielles que pendant une durée de cinq (5)
années à compter de leur obtention ; et

- pour la Convention qui restera confidentielle pendant sa
validité.

Toutefois, chaque Partie pourra divulguer ces informations à
toute personne employée par elle ou travaillant pour son
compte, qui devra s'engager à les traiter
confidentiellement.

Le Consortium pourra également communiquer ces informations
{(Y compris cette Convention) à ses Sociétés Affiliées, à
tous consultants professionnels et conseillers juridiques, à
tout Tiers qui, en toute bonne foi, s'intéresse à devenir
une société-membre du Consortium, -à tous comptables,
assureurs, préteurs, et aux représentants des gouvernements

$

- 35 -

qui auront besoin d'en prendre Connaissance ou qui auront le
droit d'exiger une telle révélation. Le Consortium aura, en
outre, le droit d'échanger des informations techniques avec
des Tiers conformément aux pratiques de l'industrie
pétrolière internationale, à condition que le Consortium
tienne l'Etat au courant de tels échanges d'information. Le
Consortium obtiendra de tout Tiers concerné un engagement
écrit de garder confidentielles les informations ainsi

échangées.

En outre, le Ministre pourra utiliser les informations
fournies "par le Consortium dans le but de préparer et de
publier tout rapport requis par la loi ainsi que tout
rapport et étude d'intérét général.

18.6. Nonobstant les dispositions de l'article 18.5 ci-dessus, le
Ministre pourra mettre dans le domaine public toute
information relative à une zone sur laquelle le Consortium
n'a plus de droits à la suite de leur expiration, de la
renonciation, du retrait ou de la résiliation de la
Convention sur ladite zone.

2

18.7 L'intention des Parties n'est pas d'appliquer les
dispositions de cet article 18 de façon à Surcharger
anormalement l'administration du Consortium. Au cas où,
Selon le Consortium, l'application d'une disposition
quelconque de l'article 18 aurait cet effet, les Parties se
réuniront pour se mettre d'accord sur un  allégement
approprié de l'obligation concernée.

18.8 Nonobstant toute disposition contraire de cette Convention,
le Consortium ne sera pas obligé de divulguer à l'Etat sa
technologie confidentielle où celle de ses Sociétés
Affiliées.

ARTI PERSONN T_FORMA:

19.1. Le Consortium devra dès le début des Opérations Pétrolières
assurer l'emploi en priorité, à qualification égale, des
citoyens tchadiens et contribuer à la formation de ce
personnel afin de permettre son accession à tous emplois
d'ouvriers qualifiés, d'agents de maitrise, de cadres et de
directeurs.

À la fin de chaque Année Civile, le Consortium préparera, en
accord avec le Ministre, un plan de recrutement et un
plan de formation pour parvenir à une participation de plus
en plus large du personnel tchadien aux Opérations
Pétrolières.

{

19.2. Afin notamment de faciliter l'emploi de personnel tchadien,
le Consortium pourvoira, en vue de la satisfaction de ses
besoins, à la formation et au perfectionnement de son

GE D

19.3.

37

- 36 -

personnel employé pour les Opérations pétrolières. Le
Consortium s'efforcera également de pourvoir à la formation
et au perfectionnement des agents du Ministère chargé des
Mines.

Le Consortium organisera cette formation et ce
perfectionnement, selon un plan établi en accord avec le
Ministre, soit au sein de son entreprise, soit dans
d'autres entreprises, au moyen de stages ou d'échanges de
personnel, tant au Tchad qu’à l'étranger.

À ces fins, le Consortium consacrera au plan de formation du
personnel tchadien :

a) à compter du ler janvier 1990, le Consortium s'engage à
encourir annuellement des dépenses à concurrence de
cinquante mille Dollars (US$ 50.000) au titre de ce plan
annuel de formation. En ce qui concerne la période
comprise entre le 19 août 1988 et le 31 décembre 1989, ce
montant sera égal à soixante-huit mille sept-cent
cinquante Dollars (US$ 68.750).

b) Dès l'octroi au Consortium de sa première Concession,
sauf la Concession de Sédigi, ce montant annuel sera
porté à cent mille Dollars (US$ 100.000).

Le personnel étranger employé par le Consortium et ses
sous-traitants pour les besoins des Opérations Pétrolières
sera autorisé à entrer en République du Tchad. Le Ministre
facilitera la délivrance et le renouvellement des pièces
administratives nécessaires à l'entrée et au séjour en
République du Tchad dudit personnel et de leurs familles.

En aucune manière, l'alinéa précédent ne pourra être
interprété comme une dérogation à la législation en vigueur
concernant l'entrée ou la sortie du territoire de la
République du Tchad, dans la mesure où cette législation
sera appliquée sans discrimination à toute personne arrivant
en République du Tchad ou la quittant.

PRIETE D)

20.1.

Tous les biens, meubles ou immeubles, acquis et possédés par
le Consortium deviendront la propriété de l'Etat, à titre
gratuit, à la date d'expiration ou de résiliation de la
Convention ou d'une Concession, ou à la date de renonciation
en cas de rendu de surface pour les biens qui ne seraient
pas nécessaires aux Opérations pétrolières dans les zones
autres que celle rendue. Dans le cas où le Consortium
n'aurait pas, à ladite date d'expiration, de résiliation ou
de renonciation, été titulaire d'une Concession, autre que
la Concession de Sédigi, cette obligation s'appliquera
seulement aux biens immeubles.

38

-37-

Si le Ministre décide de ne pas utiliser lesdits biens, il
pourra demander au Consortium de les enlever aux frais de ce
dernier, demande qui devra être faite avant ladite date
d'expiration, de résiliation, ou de renonciation.

Le Consortium ne pourra enlever ou vendre des biens de la
Zone Contractuelle susceptibles d'être transférés à l'Etat
au titre du présent article, qu'après l'approbation qu
Ministre, à l'exception du remplacement des biens qui serait
nécessaire à la poursuite normale des Opérations
pétrolières.

20.2. Dans les soixante (60) jours suivant l'expiration ou
renonciation à une Concession ou son retrait, le Consortium
devra remettre à titre gratuit à l'Etat tous les puits
productifs réalisés par le Consortium à l'intérieur du
périmètre de ladite Concession, en bon état de marche pour *
poursuivre l'exploitation (compte tenu de l'état de l'usure
normale), sauf si le Ministre exige leur abandon, ou si ces
puits ont déjà été abandonnés.

20.3. Pendant la durée de validité du Permis et des Concessions en

. résultant, les sondages reconnus d'un commun accord inaptes
à la poursuite des recherches ou à l'exploitation, pourront
être repris à titre gratuit par l'Etat et convertis en puits
à eau. Le Consortiw sera tenu de laisser en place les
tubages sur la hauteur demandée ainsi que, éventuellement, €
la téte de puits, et d'effectuer, à sa Charge, à l'occasion
des opérations d'abandon dudit sondage et dans la mesure du
possible du point de vue technique et économique, la
complétion du sondage dans la zone à eau qui lui sera
demandée.

N( FI

=? U_PETRI RUT

21.1. Le prix de vente unitaire du Pétrole Brut, pris en
considération pour le calcul de l'impôt direct sur les
bénéfices et de la redevance, sera le Prix du Marché au
Point de Livraison ("le Prix du Marché"), exprimé en Dollars
par baril, tel que déterminé ci-dessous

a) À la fin de chaque Trimestre, à compter du commencement
de la production commerciale de Pétrole Brut, un Prix du
Marché pour chaque type de Pétrole Brut, ou mélange de
Pétroles Bruts, vendu sera déterminé.

b) Dans le cas où les ventes à des acheteurs indépendants ï
représentent cinquante pour cent (50%) ou plus du Pétrole -

Le | je
Ta 74

c)

a)

39

- 38 -

Brut de la Zone Contractuelle, vendu par le Consortiun au
Point de Livraison au cours du Trimestre, le Prix du
Marché applicable au cours du Trimestre sera égal à la
moyenne pondérée des prix obtenus au cours dudit
Trimestre par le Consortium pour le Pétrole Brut de la
Zone Contractuelle dans les contrats de vente à des
acheteurs indépendants.

Si les ventes à des acheteurs indépendants représentent
moins de cinquante pour cent (50%) du Pétrole Brut de la
Zone Contractuelle, vendu par le Consortium au Point de
Livraison au cours du Trimestre, le Prix du Marché
applicable au cours du Trimestre sera la moyenne
pondérée :

1. de la moyenne pondérée des prix obtenus auprès
d'acheteurs indépendants au cours du Trimestre en
question, si de telles ventes de Pétrole Brut de la
Zone Contractuelle par le Consortium ont eu lieu ; et

2. de la moyenne des prix auxquels des Pétroles Bruts, de
densité et de qualité similaires à celles du Pétrole
Brut de la Zone Contractuelle, ont été vendus au cours
du Trimestre en question dans des conditions
commerciales comparables entre acheteurs et vendeurs
indépendants. Les prix des Pétroles Bruts de référence
seront ajustés pour tenir compte des différences de
qualité, quantité, transport et conditions
commerciales.

La moyenne pondérée susmentionnée sera déterminée à
partir des pourcentages en volume dans le total des
ventes à partir de la Zone Contractuelle que les ventes
faites au titre de l'alinéa 1. à des acheteurs
indépendants, ou de l'alinéa 2., représentent
respectivement.

Au sens du présent article, les ventes à des acheteurs
indépendants excluent les transactions suivantes :

- ventes dans lesquelles cheteur est une Société
Affiliée du vendeur, ainsi que les ventes entre les
entités constituant le Consortium ;

- ventes sur le marché intérieur tchadien ;

- ventes comportant une contrepartie autre qu'un
paiement en devises (tels que contrats d'échange,
ventes d'état à état) et ventes motivées, en tout ou
partie, par des considérations autres que les
pratiques économiques usuelles dans les ventes de
Pétrole Brut sur le marché international.

S er.

LA

21.2.

u
Ë
u

40

- 39 -

e) Tous les prix susvisés seront ajustés aux points de
chargement effectifs du Consortium.

£) Aux fins de cet article, les ventes pour satisfaire les
besoins de la consommation intérieure en Pétrole Brut de
la République du Tchad conformément à l'article 15
ci-dessus seront exclues de la détermination du Prix du
. Marché.

Dans les trente (30) jours suivant la fin de chaque
Trimestre, le Consortium déterminera selon les stipulations
de l'article 21.1. ci-dessus, le Prix du Marché du Pétrole
Brut produit, applicable au Trimestre précédent, et
soumettra cette détermination au Ministre.

Si, dans les trente (30) jours suivant cette soumission, le
Ministre n'accepte pas la détermination du Consortium du
Prix de Marché, le Consortium et le Ministre se réuniront
pour convenir de la détermination du Prix de Marché. Si les
Parties ne parviennent pas à s'entendre sur la détermination
du Prix de Marché dans les quatre-vingt-dix jours (90)
suivant la fin du Trimestre, le Consortium ou le Ministre
pourront immédiatement soumettre à un expert la
détermination du Prix du Marché. Dans ce cas, le Prix du
Marché sera déterminé définitivement par un expert de
réputation internationale, nommé par accord entre les
Parties, ou, à défaut d'accord, nommé par le Centre
international d'expertise technique de la Chambre de
Commerce Internationale, conformément au Règlement
d'expertise technique de celui-ci.

L'expert devra déterminer le Prix du Marché selon les
stipulations de l'article 21.1 dans un délai de vingt (20)
jours après sa nomination. Les frais d'expertise seront à
Îa charge du Consortium et inclus dans ses coûts.

Afin de préciser la valeur de la redevance à l'article 22.4
ci-dessous, un "Prix du Marché Départ-Champ" sera calculé
pour chaque Trimestre. Dans les trente (30) jours suivant
la détermination définitive du Prix du Marché Se rapportant
au Trimestre concerné, le Consortium fera ce calcul de la
manière suivante et en notifiera le résultat au Ministre :

- il déterminera en premier lieu, en retenant ce Prix äu
Marché, la valeur des quantités totales du Pétrole Brut
de la Zone Contractuelle, vendues aux Points de Livraison
au cours dudit Trimestre par le Consortium, à l'exception
des quantités vendues pour satisfaire les besoins de la

consommation intérieure conformément à l'article 15.3 :;

- il en soustraira les coûts de transport encourus par le
Consortium, au cours dudit Trimestre, entre les points de
mesure précisés à l'article 13 ci-dessus et les Points de
Livraison ;

a

C

41

- 40 -

- il divisera le résultat par la Production Totale de
Pétrole Brut, après en avoir déduit les quantités vendues
au cours dudit Trimestre pour satisfaire les besoins de
la consommation intérieure conformément à l'article 15.3
ci-dessus ainsi que les quantités de la redevance perçue
en nature au titre du Trimestre en question.

Les coûts de transport, dont il est fait référence
ci-dessus, comprendra out frais de transport, de
manutention, de stockage, de chargement et, le cas échéant,
de traitement, et tout autre frais que le Pétrole Brut aura
eu à supporter, depuis les points de mesure précisés à
l'article 13.1 ci-dessus jusqu'aux Points de Livraison, y
compris tous frais, tarifs, taxes et autres charges de
quelque nature qu'ils soient occasionnés par le transport du
Pétrole Brut dans la République du Tchad ainsi que dans des
pays voisins.

ARTICLE 22 - REDEVANCE SUR LA PRODUCTION

722.1.

22.2.

22.3.

Le Consortium est tenu de verser à l'Etat une redevance sur
la Production Totale des Hydrocarbures, déduction faite des
quantités précisées à l'article 22.3 a) ci-dessous, à un
taux de douze et demi pour cent (12,5t) dans le cas du
Pétrole Brut et à un taux de cinq pour cent (53) dans le cas
du Gaz Naturel.

La redevance sur le Pétrole Brut sera payable, pour tout ou
partie, soit en espèces, soit en nature. La redevance sur
le Gaz Naturel sera toujours payable en espèces.

‘ Le choix du mode de paiement de la redevance sur le Pétrole

Brut est notifié au Consortium par le Ministre, au moins
trois (3) mois avant la date de démarrage de la production
commerciale.

Ce choix demeurera valable aussi longtemps que le Consortium
n'aura pas reçu du Ministre une nouvelle notification qui
devra être faite avec un préavis d'au moins trois (3) mois.

Si ce choix n'est pas notifié dans les délais impartis, la
redevance sera versée dans sa totalité en espèces.

Avant le quinze (15) de chaque mois, le Consortium notifiera
au Ministre, avec toutes justifications utiles, un relevé de
la Production Totale du mois précédent, composée des trois
éléments suivants :

a) les quantités vendues au cours du mois précédent pour
satisfaire les besoins de la consommation intérieure
conformément à l'article 15.3 ci-dessus, A

4

000000000000000000000000000000000
22.4.

22.5.

42

-4-

b) les quantités de la redevance à étre perçue en nature au
titre du mois précédent, et

c) le solde, étant les quantités destinées à l'exportation.

Le relevé précisera séparément les quantités de Pétrole Brut
et de Gaz Naturel.

Lorsque la redevance est perçue en espèces, elle est
liquidée mensuellement à titre provisoire, et
trimestriellement à titre définitif.

Le Consortium versera le montant provisoire, dans les dix
(10) jours suivant la notification du relevé, sur la base
des quantités précisées à l'article 22.3 c) ci-dessus
multipliées par les Prix du Marché Départ-Champ, calculé
conformément aux articles 12.3 et 21.3 ci-dessus.

Dans le cas du Pétrole Brut :

- dans l'attente du calcul du Prix du Marché Départ-Champ
pour un Trimestre donné,. le Prix du Marché Départ-Champ
provisoire applicable à ce Trimestre sera le Prix du
Marché Départ-Champ le plus récent ;

- suite à la notification au Ministre, confornément à
l'article 21.3 ci-dessus, du calcul du Prix du Marché
Départ-Champ pour le Trimestre considéré, le Ministre
notifiera au Consortium l'état définitif de liquidation
de la redevance, déduction faite des sommes versées à
titre provisionnel, et le Consortium acquittera la
redevance à titre définitif. Sile solde est négatif,
son montant est, jusqu'à épuisement, déduit du montant de
la redevance ‘dont le Consortium serait redevable
ultérieurement. Si le solde est positif, le Consortium
en effectue le versement dans les trente (30) jours.

Lorsque la redevance est perçue en nature, elle est liquidée
mensuellement.

Sauf accord contraire des Parties, à partir du quinze (15)
de chaque mois, le Consortium met à la disposition de
l'Etat, aux points de mesure précisés à l'article 13
ci-dessus, suivant le rythme arrété en accord avec le
Ministre, les quantités de Pétrole Brut dues au titre de
cette redevance en nature du mois précédent. Si le Ministre
le demande, et si le Consortium dispose des installations
nécessaires et de la capacité nécessaire dans ces
installations, le Consortium transportera et livrera
lesdites quantités pour l'Etat, auX frais de ce dernier.

ART:

23.1.

23.2.

23.3.

43

- 42-

L'Etat dispose d'un délai de trente (30) jours, à compter de
celui où le Consortium a mis les produits à sa disposition,
pour faire procéder à l'enlèvement de ceux-ci, délai pendant
lequel le Consortium sera tenu d'assurer gratuitement le
stockage de ce Pétrole Brut. Si la totalité de la redevance
mensuelle n'a pas été enlevée à l'expiration de ce délai, le
Consortium pourra disposer librement du Pétrole Brut non
enlevé à ce titre, à charge de verser à l'Etat la redevance
en espèces pour les quantités correspondantes conformément à
l'article 22.4 ci-dessus.

Le Consortium est, à raison de ses Opérations Pétrolières,
assujetti à l'impôt direct sur les bénéfices conformément à
cette Convention, dans les conditions prévues par Article
1.6.1 de l'annexe III, et au Code Général des Impôts ainsi
qu'au Code Pétrolier, sous réserve des dispositions
contraires de la présente Convention.

Les bénéfices nets que le Consortium retire de l'ensemble de
ses Opérations Pétrolières sur le territoire de la
République du Tchad sont passibles d'un impôt direct de
cinquante pour cent (50 +) calculé sur lesdits bénéfices
nets, taux prévu à l’article 65 du Code pétrolier.

Les autres dispositions de l'article 65 du Code Pétrolier ne
sont pas applicables en raison du mode de détermination de
l'impôt direct indiqué ci-dessus, la redevance sur la
production étant considérée comme une charge d'exploitation
et non comme un crédit d'impôt.

Le Consortium tient par Année Civile, en accord avec la
réglementation en vigueur au Tchad et les dispositions de la
présente Convention, une comptabilité séparée des
Opérations Pétrolières qui permet d'établir un compte
d'exploitation générale, un compte de pertes et profits et
un bilan faisant ressortir tant les résultats desdites
opérations que les éléments d'actif et de passif qui y sont
affectés ou s'y rattachent directement.

Pour permettre la détermination du bénéfice net  däu
Consortium, doivent être portés au crédit du compte
d'exploitation générale et du compte de pertes et profits :

a) La valeur des quantités totales des Hydrocarbures de la
Zone Contractuelle, vendus par le Consortium au Point de
Livraison, en retenant le Prix du Marché déterminé
conformément aux articles 12 et 21 ci-dessus, à
l'exception des quantités vendues pour satisfaire les
besoins de la consommation intérieure conformément à
l'article 15.3.

ee

C
Z- 4

————

23.4.

44

- 43-

b) Le cas échéant, la valeur de la quote-part de la
production versée à titre de redevance Sur la production
en nature, déterminée suivant les modalités prévues à
l'article 22 ci-dessus.

c) Les plus-values provenant de la cession ou du transfert
d'éléments quelconques de l'actif.

4) Tous autres revenus ou produits directement liés aux
opérations Pétrolières, notament, le cas échéant, ceux
provenant de la vente des substances connexes, les
revenus provenant du traitement, du stockage et au
transport des Hydrocarbures pour des Tiers.

e) Les bénéfices de change réalisés à l'occasion des
Opérations Pétrolières.

Peuvent être portés au débit du compte d'exploitation

générale et du compte de pertes et profits :

a) Le coût des matières, des approvisionnements et de
l'énergie employés ou consommés, les salaires du
personnel et les charges y afférentes, le coût des
prestations de services fournies au Consortium par des
Tiers ou des Sociétés Affiliées, à condition que dans ce
cas les coûts des approvisionnements, du personnel ou des
services fournis par des Sociétés Affiliées n'excèdent
pas ceux normalement pratiqués par des Tiers pour des
prestations similaires dans l'industrie pétrolière
internationale.

b) Les anortissements réellement effectués par le Consortium
dans la limite des taux fixés à l'annexe III de la
présente Convention. Les amortissements commenceront à la
date d'utilisation des biens et se poursuivront jusqu'à
leur amortissement total.

c) Les frais généraux afférents aux Opérations Pétrolières,
y compris les frais d'établissement, les frais de
location de biens meubles et immeubles, les cotisations
d'assurance, et un montant relatif aux frais généraux à
l'étranger tels que définis à l'article 2.6 de l'annexe
III de ia présente Convention.

d) Les intérêts et agios des dettes contractées par le
Consortium, pour leur montant réel, dans les limites
fixées à l'article 2.7 de l'annexe III de la présente
Convention. I1 est entendu qu'aucun intérêt ne sera
chargé sur les prêts effectués par les Sociétés Affiliées
concernant les dépenses d'exploration.

c

45

- 44 -

e) Déduction faite des amortissenents déjà pratiqués, la
valeur des matériels ou des biens détruits ou endommagés
et la valeur des biens auxquels l'entreprise a renoncé
ou qui seront abandonnés en cours d'année, ainsi que les
créances irrécouvrables et les indemnités versées aux
tiers pour dommages.

£) Le montant total de la redevance sur la production
acquittée en espèces, et la valeur de la quote-part de la
production versée à titre de redevance sur la production
‘en nature déterminée suivant les modalités prévues à
l'article 22 ci-dessus.

g) Les provisions raisonnables constituées en vue de faire
face ultérieurement à des pertes ou charges nettement
précisées et que des événements en cours rendent
probables, à l'exclusion de toutes dotations au fonds de
reconstitution des gisements.

h) Toutes autres pertes ou charges directement liées aux
Opérations Pétrolières, y compris les pertes de change
réalisées à l'occasion de celles-ci, à l'exception du
montant de l'impôt direct sur les bénéfices déterminé
conformément aux dispositions du présent article.

i) Tous autres frais que le Consortium aura eu à supporter
pour le transport des Hydrocarbures entre les points de
mesure précisés à l'article 13.1 jusqu'au Points de
Livraison, y compris tous frais, tarifs, taxes et autres
charges de quelque nature qu'ils soient occasionnés par
le transport des Hydrocarbures dans la République âu
Tchad et dans des pays voisins, dans la mesure où ces
frais ne seront pas inclus au titre des alinéas a) à h)
ci-dessus.

—————+

23.5.

Sauf dispositions contraires fixées d'accord Parties,
l'impôt direct sur les bénéfices sera versé selon un systène
d'acomptes trimestriels, avec régularisation annuelle après
déclaration des résultats de l'Année Civile écoulée. Ces
acomptes devront être versés avant la fin de chaque
Trimestre et seront égaux au quart de l'impôt direct sur les
bénéfices acquitté l'Année Civile précédente. Le paiement du
solde de l'impôt direct sur les bénéfices au titre des
bénéfices d'une Année Civile donnée devra étre effectué au
plus tard le premier avril de l'Année Civile suivante. Si
le Consortium a versé sous forme d'acomptes une somme
supérieure à l'impôt dont il est redevable au titre d'une
Année Civile donnée, l'excédent constituera un avoir fiscal
à valoir sur les versements d'impôts ultérieurs.

NL. Procédure Comptable de ia Convention.

46

- 45 -

ARTICLE 24 - EXONERATIONS FISÇALES

24.1.

24.2.

aRTI

25.1.

Le Consortium, ses actionnaires et les Sociétés Affiliées
bénéficieront des avantages fiscaux prévus à l'article 67 du
Code Pétrolier.

A l'exception de la redevance sur la production et de
l'impôt direct sur les bénéfices le Consortium est exonéré :

a) de tout autre impôt direct sur le revenu frappant les
résultats des Opérations Pétrolières, les bénéfices et
les distributions de bénéfices ; ceci entraîne notament
l'exemption de l'impôt sur le revenu des valeurs
mobilières pour les dividendes versés aux actionnaires et
de l'impôt sur le revenu des créances, dépôts et
cautionnements pour les prêts nécessaires aux Opérations
Pétrolières.

b) de toute taxe, äroit, impôt ou contribution de quelque
nature que ce soit frappant la production ou la vente des
Hydrocarbures et tout revenu y afférent, ou exigible sur
les Opérations Pétrolières ou à l'occasion de
l'établissement et du fonctionnement du Consortium, y
compris la patente.

L'exonération ci-dessus est également applicable pour tous
transferts de fonds, achats et transports d'Hydrocarbures
destinés à l'exportation, services rendus, et plus
généralement pour tous revenus et activités du Consortium, à
condition que les éléments susmentionnés soient nécessaires
aux Opérations pétrolières.

Par dérogation aux dispositions précédentes, les impôts
fonciers et les taxes additionnelles sont exigibles dans les
conditions de droit commun sur les immeubles à usage
d'habitation.

En outre, les exonérations visées au présent article ne
s'appliquent ni aux taxes où redevances perçues en
rémunération des services particuliers rendus, et d'une
manière générale ni à tous les prélèvements autres que ceux
à caractère fiscal.

De plus, le Consortium sera exenpté de tout impôt sur le
chiffre d'affaires pour toutes les acquisitions de biens et
services strictement et directement nécessaires à la
réalisation des Opérations Pétrolières.

MI LIT!

Le Consortium tiendra sa comptabilité conformément à la
réglementation en vigueur et selon les dispositions de la

_z

ns

{

Î

47

- 46 -

Procédure Comptable fixée à l'annexe III ci-jointe qui fait
partie intégrante de la présente Convention.

25.2. Les registres et livres de comptes seront libellés en
Dollars. Ces registres seront utilisés pour déterminer le
revenu brut, les frais d'exploitation, les bénéfices nets et
pour la préparation de la déclaration des résultats qu

Consortium.

À titre d'information, les comptes d'exploitation générale
et de pertes et profits et les bilans seront également tenus
en Francs CFA.

25.3. Les registres et livres de comptes seront justifiés par des
pièces détaillées prouvant les dépenses et les revenus du
Consortium conformément aux droits et obligations de la
Convention.

a)

ARTICLE 26 = VERIFICATION

26.1. L'Etat aura le droit d'examiner et de vérifier, par ses
agents ou des auditeurs, les registres et livres de comptes
relatifs aux Opérations Pétrolières et disposera d'un délai
de cinq (5) ans suivant la fin de l'exercice considéré pour
effectuer cet examen ou ‘cette vérification et présenter au
Consortium ses objections pour toutes les contradictions ou
erreurs relevées lors de l'examen ou de la vérification.

Pour les besoins de telles vérifications, le Consortium
mettra à la disposition des agents de l'Etat et des
auditeurs, pendant les heures ouvrables, tous les registres,
livres, autres documents et informations que ces agents et
auditeurs peuvent demander.

26.2. Le défaut par l'Etat de faire une réclamation dans le délai
de cinq (5) ans visé ci-dessus mettra fin à toute objection,
contestation où réclamation de la part de l'Etat pour
l'exercice considéré.

ARTICLE 27 - IMPORTATIONS ET EXPORTATIONS

27.1 Le Consortium aura le droit d'importer en République du
Tchad pour son compte ou pour le compte de ses
sous-traitants, dans les conditions définies ci-dessous,
tous les matériaux, équipements, machines, appareils,
véhicules, automobiles, avions, pièces de rechange et
matières Consommables nécessaires aux Opérations
pétrolières.

Les employés étrangers et leurs familles, appelés à

travailler en République du Tchad pour le compte du
Consortium ou de ses sous-traitants, auront le droit .:

JK

& "4

27.2.

27.3.

48

-47-

d'importer en République du Tchad en franchise de droits et
taxes de douane leurs effets personnels, à l'exclusion des
véhicules à usage personnel, conformément aux dispositions
du Code des Douanes en vigueur.

Les achats locaux s'effectueront toutes taxes comprises.

Les marchandises visées ci-dessus seront importées par le
Consortium en exonération de tous droits et taxes de douane
à l'exception des taxes perçues pour service rendu dans les
conditions fixées ci-après :

a) les matériaux destinés exclusivement à la recherche et à
l'exploitation pétrolière seront exonérés de tous droits
et taxes de douane ;

b) les équipements - marchandises et appareils - destinés
aux chantiers de recherche et d'exploitation pétrolière
seront placés sous le régime de l'admission temporaire
tel que défini par le Code des Douanes, pendant la âurée
de leur séjour au Tchad ;

c) les véhicules de chantier, spéciaux ou non, seront placés
sous le régime de l'admission temporaire tel que prévu
dans le Code des Douanes ; les véhicules automobiles du
siège, ou acquis à titre personnel, seront soumis au
régime du droit commun sans aucune exonération; les
avions et leurs pièces de rechange, les matières
consommables nécessaires à la recherche et à
l'exploitation pétrolière seront exonérés de tous droits
et taxes de douane.

Le Consortium et ses sous-traitants s'engagent à ne procéder
aux importations définies ci-dessus que dans la mesure où
lesdites marchandises ne sont pas disponibles en République
äu Tchad en quantité, qualité, prix, délais et conditions de
paiement équivalents, à moins d'exigences où d'urgences
techniques particulières présentées par le Consortium ou ses
sous-traitants.

Le Consortium et ses sous-traitants s'engagent à accorder la
préférence aux entreprises tchadiennes pour tous contrats de
construction, d'approvisionnement ou de services à
conditions équivalentes en termes de quantités, qualité,
prix, délais et conditions de paiement.

Le Consortium et ses sous-traitants, ainsi que leurs
employés étrangers et leurs familles, auront le droit de
ré-exporter hors de la République du Tchad en franchise de
tous droits et taxes de sortie, les marchandises importées
au titre de l'article 27.1 ci-dessus qui ne seraient plus
nécessaires aux Opérations Pétrolières, sous réserve de
l'application des dispositions prévues à l'article 20
ci-dessus.

ee

_4

000006000000000000000000000000000

27.4.

27.5.

27.6.

ARTI

28.1.

000000000000000000000000000000000
oO

49

= 48 -

Le Consortium et ses sous-traitants auront le droit de
vendre en République du Tchad, à la condition d'en informer
au préalable le Ministre, les marchandises qu'ils auront
importées quand elles ne seront plus nécessaires aux
opérations Pétrolières, sous réserve de l'application des
dispositions prévues à l'article 20 ci-dessus. Il est
entendu que, dans ce cas, il incombera au vendeur de remplir
toutes les formalités prescrites par la réglementation en
vigueur et de payer tous droits et taxes applicables à la
gate de transaction, sauf si les marchandises
susmentionnées sont cédées à des entreprises effectuant des
opérations Pétrolières en République du Tchad.

Pendant toute la durée de la présente Convention, et sous
réserve des dispositions de l'article 15 ci-dessus, le
Consortium aura le droit d'exporter librement vers la
destination choisie à cet effet, en franchise de tous droits
et taxes de sortie, la portion d'Hydrocarbures à laquelle le
Consortium à droit suivant les termes de la Convention.
Cependant, le Consortium s'engage, à la demande de l'Etat, à
ne pas vendre les Hydrocarbures tchadiens à des pays
déclarés hostiles à la République du Tchad.

Toutes les importations et exportations aux termes de la
présente Convention seront soumises aux formalités requises
par la réglementation en vigueur en la matière.

NG

Le Consortium sera soumis à la réglementation de la
République du Tchad sur les changes et les transferts.
Toutefois, il est entendu que l'Etat s'engage pendant la
durée de la présente Convention à maintenir au Consortium et
à ses sous-traitants le bénéfice des garanties suivantes
pour les opérations réalisées dans le cadre de la présente
Convention :

a) droit de contracter à l'étranger des emprunts ou d'autres
moyens de financement nécessaires à la conduite des
Opérations Pétrolières, et d'encaisser et de conserver à
l'étranger tous les ‘fonds acquis, ou empruntés à
l'étranger, y compris les recettes des ventes, et d'en
disposer librement dans la limite des montants excédant
les besoins de leurs opérations au Tchad et de leurs
obligations fiscales et contractuelles ;

b) libre mouvement des fonds leur appartenant en franchise
de tous droits et taxes entre le Tchad et tout autre
pays :

c) droit de rapatrier les capitaux investis dans le cadre
de la présente Convention et de transférer leurs

CT ce. 2
28.2.

28.4.

50

- 49 -

produits, notamment les intérêts et dividendes, sans
aucune obligation pour l'Etat de fournir des devises
étrangères ;

ä) libre transfert des sommes dues, ainsi que la libre
réception des somes qui leur sont dues à quelque titre
que ce soit, à charge de procéder aux déclarations
prévues par la réglementation en vigueur ;

e) droit de payer directement à l'étranger les entreprises
étrangères fournisseurs de biens et de services
nécessaires aux Opérations Pétrolières.

Pour l'exécution des Opérations Pétrolières, le Consortium
sera autorisé à pratiquer le change de la monnaie nationale
et des devises étrangères convertibles à des taux de change
non moins favorables pour le Consortium que le taux du jour
ou que les taux généralement applicables en République du
Tchad aux autres firmes le jour des opérations de chang

Dans les trente (30) jours suivant la fin de chaque
Trimestre, le Consortium devra fournir au Ministre Chargé
des finances un rapport sur les mouvements de fonds relatifs
aux Opérations pétrolières durant le Trimestre écoulé.

Les employés expatriés du Consortium auront droit, selon la
réglementation en vigueur dans la République du Tchad, au
change libre et au virement libre vers leur pays d'origine
de leurs économies sur leurs Salaires, ainsi que des
cotisations aux régimes de retraite et de caisse d'épargne
versées par eux-mêmes ou pour leur compte, sous réserve
qu'ils aient acquitté leurs impôts en République du Tchad.

ARTICLE 29 - PAIEMENTS

29.1.

29.2.

Sauf dispositions contraires de la présente Convention,
toutes les sommes dues à l'Etat, ou au Consortium, seront
payables en Dollars ou dans une autre devise convertible
choisie d'un commun accord entre les Parties.

En cas de retard dans un paiement, les sommes dues par le
Consortium porteront intérêt au taux de LIBOR plus trois
pour cent (3 +) par an à compter du jour où elles auraient
dû étre versées.

0000000000000000000000000000060000

51

DISPOSITIONS DIVERSES

LE DROITS DE N_ET_CONTRO Ne:

30.1. Conformément aux dispositions du Code Pétrolier, les droits
et obligations conjoints et solidaires résultant de la
présente Convention ne peuvent être cédés, en partie où en
totalité, par n'importe laquelle ou lesquelles des entités
constituant le Consortium, à l'exception des cessions à des
Sociétés Affiliées, sans l'approbation préalable du

Ministre.
a Si dans les soixante (60) jours suivant la notification au
Ministre du projet de cession, accompagnée en particulier du

projet d'acte de cession, celui-ci n'a pas notifié son
opposition notivée, cette cession sera réputée avoir été
approuvée par le Ministre.

Chacune des sociétés constituant le Consortium peut céder de
s plein droit à toute Société Affiliée tout ou partie
quelconque des droits qui lui sont accordés par cette
Convention ou par le Permis, ou par des Concessions. De
tels transferts ne seront pas soumis à l'approbation
préalable du Ministre. Toutefois, le Consortium informera
le Ministre de toute cession effectuée aux termes de cet
alinéa dans un délai d'un mois suivant la signature de
l'acte de cession ; aucune cession ne devra être de nature à
porter préjudice aux intéréts de l'Etat et aux Opérations
Pétrolières, ni à réduire les capacités techniques et
financières du Consortium.

Le ou les cessionnaire(s) acquerront la qualité de
Consortium et devront satisfaire aux obligations imposées au
Consortium par le Code Pétrolier et par la présente
Convention à laquelle ils devront adhérer, sauf en ce qui
concerne les cessions prévues à l'article 14.4 ci-dessus.

o

Les cessions effectuées conformément aux dispositions
ci-dessus seront exonérées de tous droits d'enregistrement
et de timbre exigibles à ce titre.

30.2. Si le Consortium est constitué de plusieurs entités, il
devra fournir au Ministre dans les plus brefs délais, une
copie de l'accord d'association liant les entités
constituant le Consortium.

30.3. Le Consortium est tenu de soumettre à l'approbation

préalable du Ministre tout changement de personne ou tout
projet qui serait susceptible d'amener, notamment au moyen

Ha D"

52

-51-

d'une nouvelle répartition des titres sociaux, une
modification du contrôle du Consortium, à l'exception des
cessions entre des Sociétés Affiliées.

Les projets visés au présent article 30.3 seront notifiés au
Ministre. Si dans un délai de soixante (60) jours suivant
ladite notification, le Ministre n'a pas notifié au
Consortium son opposition motivée auxdits projets, ceux-ci
sont réputés approuvés.

ARTICLE 31 - ANNULATION DU PERMIS, RETRAIT DE
LA CONCESSION ET RESILIATION DE LA CONVENTION

31.1 Le Permis ou, le cas échéant, une Concession pourront être
annulés ou ‘retirés, en tout ou partie, Sans aucune
indemnité, dans les cas et selon les procédures prévues par
le Code pétrolier.

31.2. Pour l'application de ces procédures, le Ministre met en
- demeure par lettre recommandée avec accusé de réception le

Consortium de s'y conformer dans les délais prévus au Code
- Pétrolier ou à défaut dans un délai de quatre (4) mois.

Faute pour le Consortiun de se plier à cette injonction dans
les délais impartis, l'annulation du Permis ou le retrait de
la Concession est prononcé, et la présente Convention sera
automatiquement résiliée, dans la mesure où la présente
Convention s'applique au Permis ou à ladite Concession.

31.3 Tout différend sur l'annulation du Permis ou le retrait
d'une Concession et la résiliation de la Convention sera
susceptible de recours à l'arbitrage conformément aux
dispositions de l'article 33 ci-dessous.

ART: FORCE MA,

32.1. Lorsqu'une Partie est dans l'impossibilité d'exécuter ses
obligations contractuelles, en dehors des paiements dont
elle serait redevable, ou ne peut les exécuter qu'avec
retard, l'inexécution ou le retard ne sera pas considéré
comme ‘une violation de la présente Convention s'ils
résultent d'un cas de Force Majeure, à condition toutefois
qu'il y ait un lien de cause à effet entre l'empêchement et
le cas de Force Majeure invoqué.

Il peut être fait appel à l'arbitrage pour déterminer,
notamment, le caractère de l'empéchement invoqué et son
incidence sur les obligations contractuelles de la Partie
intéressée.

_ & - | #

LU
LU
©
°
e
e
.@
e
e
©
e
°
°
e
©
e
e
e
©
©
e
e
LU
©
LU
LU
©
©
©
©
e
©
LU

53

= 52 -

32.2. Aux termes de la présente Convention doivent être entendus
comme cas de Force Majeure tous événements imprévisibles et
indépendants de la volonté d'une Partie, tels que cause
naturelle, épidémie, tremblement de terre, incendie,
inondation, grève, émeute, insurrection, troubles civils,
sabotage, faits de guerre où conditions imputables à la
guerre. L'intention des Parties est que le terme de Force
Majeure reçoive l'interprétation la plus conforme aux
principes et usages du droit international.

32.3. Lorsqu'une Partie estime qu'elle se trouve empêchée de
remplir ses obligations en raison d’un cas de Force
Majeure, elle doit immédiatement notifier à l'autre Partie
cet empéchement et en indiquer les raisons.

) Elle doit prendre également toutes les dispositicas
utiles pour assurer dans les plus brefs délais la reprise
normale de l'exécution des obligations affectées dès la
cessation de l'événement constituant le cas de Force

Majeure.

Les obligations autres que celles affectées par la Force
. Majeure devront continuer à étre remplies conformément aux
dispositions de la présente Convention.

Lorsque le cas de Force Majeure dure plus d'un (1) an, les
Parties pourront, par accord mutuel, convenir de mettre fin
à la présente Convention.

32.4. Si, par suite d'un cas de Force Majeure, l'exécution des
cbiigations de la Convention était différée, la durée du
retard en résultant, augmentée du délai qui pourrait être
nécessaire à la réparation de tout dommage causé par ledit
retard, serait ajoutée au délai prévu aux termes de la
Convention pour l'exécution de ladite obligation, ainsi qu'à
la durée de la Convention, mais seulement en ce qui concerne
la région affectée par le cas de Force Majeure.

ARTICLE 33 - ARBITRAGE

33.1. En cas de différend survenant entre l'Etat et le Consortium
concernant l'interprétation ou l'exécution de la présente
Convention ou de l'une quelconque de ses dispositions, les
Parties s'efforceront de le résoudre à l'amiable.

Si les Parties ne parviennent pas à régler le différenû à
l'amiable dans un délai de trois (3) mois, ce dernier sera
tranché définitivement suivant le Règlement d'Arbitrage de
la Chambre de Commerce Internationale par trois (3) arbitres
nommés conformément à ce Règlement. La sentence arbitrale
Sera définitive et obligatoire dès qu'elle sera rendue, et
Son exécution pourra être requise devant tout tribunal
compétent.

ee. ne

33.2.

33.3.

TICLE 34 - DROIT T AT.

34.3.

34.2.

LUE

54
- 53 -

L'arbitrage aura lieu à Paris (France). La procédure
d'arbitrage sera conduite en langue française.

Les arbitres devront trancher tout différend en appliquant :

a) les dispositions de la présente Convention ;

b) sous réserve de l'application des dispositions de
l'article 34 ci-dessous, les dispositions du Code
pétrolier ;

c) sous réserve de l'application des dispositions de
l’article 34 ci-dessous, les autres lois et règlements de
la République du Tchad et, dans la mesure où il serait
nécessaire de compléter le droit tchadien, les principes
généraux de droit appliqués sur le plan international.

L'introduction d'un recours en arbitrage entraîne toute
suspension d'effets en ce qui concerne l'objet du litige. En
revanche, l'exécution par les Parties de leurs autres
cbligations au titre de la présente Convention ne sera pas
suspendue durant la période d'arbitrage.

DIT]

Les Opérations Pétrolières entreprises dans le cadre de la
présente Convention sont régies par cette Convention ainsi
que par le Code Pétrolier ; toutefois, en cas de
contradiction ou incompatibilité entre les dispositions de
cette Convention et celles du Code Pétrolier, les
dispositions de la Convention prévaudront.

Le Consortium devra respecter les lois et règlements de la
République du Tchad. Toute référence à ces lois et
règlements, tout au long de la présente Convention, ne sera
en aucune manière interprétée de façon à  aggraver,
directement ou par voie de conséquence, les obligations et
charges imposées au Consortium par les dispositions de la
présente Convention, ni de porter atteinte aux droits et aux
avantages économiques du Consortium prévus par la présente
convention. Aux fins de cet article 34.2, ainsi que de
celles de l'article 34.3 ci-dessous, lesdits obligations,
charges, aroits et avantages seront identifiés en lisant les
dispositions de cette Convention sans lesdites références à
ces lois et règlements, sauf en ce qui concerne les
références à des dispositions particulières du Code
Pétrolier qui, dans le contexte, sont nécessaires pour
identifier pleinement de tels obligations, charges, droits
et avantages, sous réserve de l'article 34.4 ci-dessous,

Pendant la durée de validité des présentes, l'Etat assure
qu'il ne sera pas fait application .au Consortium, sans
l'accord préalable des Parties, d'actes gouvernementaux à

55

- 54 -

venir ayant pour effet d'aggraver, directement ou par voie
de conséquence, les obligations et charges imposées au
Consortium par les dispositions de la présente Convention,
ou pour effet de porter atteinte aux droits et aux avantages
économiques du Consortium prévus par la présente Convention.

Ceci s'appliquera notamment aux éléments suivants :

a) exonération en matière de droits, taxes et impôts ;

b) obligations en matière de redevance et d'impôt sur les
bénéfices ;

c) droit de conserver et rapatrier à l'étranger les fonds et
devises étrangères ;

; &) non discrimination pour les charges au titre de services
rendus par l'Etat par rapport à celles appliquées par
l'Etat pour des services analogues fournis dans le
domaine public.

Dans le cas où de tels changements seraient effectués par le
s Gouvernement de la République du Tchad sans l'accord
- préalable du Consortium, les Parties conviendront des
modifications nécessaires afin d'assurer au Consortium les
mêmes conditions financières, obligations et charges, ainsi
que les mêmes droits et avantages économiques, tels qu'ils
existaient avant que lesdits changements aient lieu.

34.4. En cas de contradiction ou incompatibilité entre la présente
Convention et les lois et règlements de la République du
Tchad, les dispositions de la Convention prévaudront, sauf
si les Parties en décident autrement. Il est entendu que les
dispositions de l'Ordennance no. 025/PR/87 du. 8 décembre
1987 portant Code des Investissements dans la République du
Tchad ne s'appliqueront pas.

ARTICLE No ATION:

35.1. Toutes les notifications où autres communications se
rapportant à la présente Convention devront être adressées
par écrit et seront considérées comme ayant été remises dès
qu'elles seront portées ou délivrées sous pli affranchi et
recommandé, avec accusé de réception, ou adressées par
télex, à l'élection de domicile indiquée ci-dessous :

a) Pour l'Etat ou le Ministre :
Ministre des Mines et de l'Energie
N'Djaména,

République du Tchad.

Télex :

LE

35.2.

36.3.

36.4.

36.5

36.6.

LA Ge

. comme un précédent si le Ministre renonce à se prévaloir

56

= 55 -

b) pour le Consortium :

Esso Exploration and Production Chad Inc.,
B. P. 694,

Rue de Bordeaux,

N'Djaména,

République du Tchad.

Télex : 52-07 ou 52-08
L'Etat et le Consortium peuvent à tout monent, après

notification à l'autre Partie, changer leur représentant
autorisé, ou modifier l'élection de domicile susmentionnée.

TRE: PO:

Les titres figurant dans la présente Convention sont insérés
à des fins de commodité et de référence et en aucune manière
ne définissent, ne limitent ni ne décrivent la portée ou le
but de la Convention, ni de l'une quelconque de ses clauses.

Les. annexes I, II, III et IV ci-jointes font partie
intégrante de 1a présente Convention.

La présente Convention ne peut être modifiée que par écrit (
et d'un commun accord entre les Parties.

Toute renonciation de l'Etat à l'exécution d'une obligation
du Consortium devra être faite par écrit et signée par le
Ministre et aucune renonciation ne pourra être considérée

d'un des droits qui lui sont reconnus par la présente
Convention. =

Si le Consortium est obligé selon les termes de cette
Convention de demander l'approbation du Ministre, celui-ci
devra notifier sa décision, faute de délai stipulé dans la
Convention, dans un délai raisonnable convenu par les
Parties, étant entendu que l'intention de celles-ci est de
coopérer de toutes les manières possibles afin d'atteindre
les objectifs de la présente Convention. L'approbation sera
considérée comme tacitement accordée si elle n'est pas
expressément donnée dans le délai stipulé ou convenu.

La Date d'Effet rendant la présente Convention obligatoire
pour les Parties sera la date de signature par le Président
de la République de l'ordonnance ratifiant la présente
Convention. La validité de cette Convention ne sera pas
mise en cause par un retard quelconque dans la signature des
décrets confirmant l'octroi ou le renouvellement des titres
de recherche ou d'exploitation.

RE
57

- 56 -

Le premier renouvellement du Permis sera confirmé par décret
aussitôt que possible après la Date d'Effet.

36.7 La présente Convention remplace la Convention précédente,
qui est de ce fait abrogée.

EN FOI DE QUOI, les Parties ont signé la présente Convention en six
(6) exemplaires.

Fait à N'Djamena, le /“| Décembre 1988

} Pour la République du Tchad Pour Esso Exploration and
Le Ministre des Mines et de Production Chad Inc.
l'Energie 2

He EC Claus a.

Pour Société Shell Tchadienne de
Recherche et d'Exploitation

\

Pour Chevron Oil Company of Chad

58

-57-

LA [TRACTUELLE_ ET PERM

Les coordonnées géographiques de la surface du Permis (superficie
totale réputée égale à environ 104.233,5 kilomètres carrés) après
le rendu du 19 août 1988 seront comme suit:

1. LAC TCHAD (Surface 24.226,5 km2)

POINT LONGITUDE LATITUDE
1 Frontière du Niger 15°30'00"N
2 14°30'00"E 15°30'00"N
3 14°30'00"E 15°15*00"N
4 14°35'00"E 15°15'00"N
5 14°35'00"E 14°52'30"N
6 14°37'30"E 14°52'30"N
7 14°37'30"E 14°30'00"N
8 14°45'00"E 14°30'00"N
9 14°45'O00"E 13°45'00"N
7 10 14°37'30"E 13°45'00"N
11 14°37'30"E 13°30"
12 14°22'30"E 1373
13 14722'30"E 13°22'30"N
14 14°15'00"E 13°22'30"N
15 14°15'00"E Frontière du Cameroun
16 Point commun aux frontières du Tchad, du Nigéria et
du Cameroun.
17 Le long de la frontière entre le Tchad et le Nigéria

jusqu' au point commun aux frontières du Tchad, du
Niger et au Nigéria.

Le long de la frontière entre le Tchad et le Niger
jusqu'au Point 1.

2. CHARI NORD (Surface 18.485 km?)
POINT LONGITUDE LATITUDE

Frontière Tchad/ 11°00°00"N
Cameroun

15*20'00"E 11°00*00N
15°20'00"E 10°52'30"N
15°30'00"E 10°52'30"N
15°30'00"E 10*45"00"N
15°5230"E 10°45'00"N
15°52'30"E 10°37'30%N
16*2230"E 10°37'30"N
16*22'30"E 10*30*00N
16°45'00"E 10°3000N
16*45'00"E 10*22°30N

1
2
3
4
S
6
7
8
9
10
11
ITR
RE

Le long de la frontière Tchad/Cameroun jusqu'au Point

- 58 -
12 17*07'30"E
13 17°07'30"E
14 17°22'30"E
15 17°22'30"E
16 17°30'00"E
17 17°30'00"E
18 17°37'30"E
19 17°37'30"E
20 17°17'30"E
21 17°17'30"E
22 16*00'00"E
23 16*00'00"E
24 15°45'00"E
25 15*45'00"E
26 Frontière Tchad/
Cameroun
N° 1.
CHARI SUD (Surface 61.522 km2)
BOINT LONGITUDE
1 15°07'30"E
2 16°45'00"E
3 16*45'O00"E
4 17*00'00"E
5 17°00'00"E
6 17°37'30"E
7 17°37'30"E
8 17:55'00"E
9 17°55'00*E
10 18°22'30"E
pol 18°22'30"E
12 18°37'30"E
13 18°37'30"E
14 19°00*00"E
15 19°00'00"E
16 19*45'00"E
17 19°45'00"E
18 20°00'00"E
19 20*00'00"E
20 20°15'00"E
21 20°15'00"E
22 20*45*00"E
23 20*45'00"E
24 20°52'30"E
25 20°52'30"E
26 21°15'00"E
27 21°15'00"E
28 21°40'00"E
TS pa.

10*22'30"N
10*15'00"N
10*°15'00"N
10-07'30"N
10°07'30"N
10*00'00"N
10*0000"N
09°45'00"N
09-45'00N
09-50'00N
09-50*00N
09-55:00N
09-5500"N
10*°0730"N
10*0730N

091:
09-0730"N
09-07'30"N
09-00 '00"N
09-00'00"N
09-10"

09°1
09*15'00"N
09-15*00"N
09°2230"N
09-22'30"N
09-3000"N
09*30'00N
09-3730"N
09°3730"N
09-45'00"N
09-45'00"N
09-5230"N
09-5230"N
1007130"

10*15'00"N
10°15'00"N
10*2230"N
10*22'30"N
10*30'00"N
10*30'00N

59

60
- 59 -
29 21°40'00"E Frontière R.C.A.
le long de la frontière Tchad/R.C.A. jusqu'à:
30 19*00'00E Frontière R.C.A.
31 19°00'00"E 08°4230"N
32 18°37'30"E 08°42'30"N
33 18°37'30"E 08°37"30"N
34 18*30°00"E 08-37130N
35 18-30*00"E 08°30'00"N
36 18°0730"E 08*30'00"N
37 18°07'30"E 08*22'30"N
38 17:37130"E 08-22'30"N
39 17°37'30"E 08°15'00"N
40 17:30'00"E 08-15*00"N
41 17°30'00°E 08°07'30"N
42 16*12'30"E 08*07°30N :
43 16°12'30"E 08°15'00"N ii]
44 1600 007€ 08*15'00"N
45 16*°00'‘00*E 08°22'30"N
46 15°45'00"E 08*22'30"N
47 15*45'00"E 08*30'00N
- 48 15°3500"E 08°30'00"N
49 15°35'00"E 08*40*00"N
- 50 15*20*00"E 08-40 00N
51 15°20'00"E 08°45'00"N
52 15°10'00"E 08°45'00"N
53 15°10'00"E 08*50'00"N
54 15°00'00"E 08*50'00"N
55 15*°00'00"E 09*07'30"N
56 15°07°30"E 09*07'30"N

- 60 -

CARTE SE DDES que AUX RAD ONNEE
GEOGRAPHIQUES QUI FIGURENT À L'ANNE

nÉ Cyr
62
= 61-
ANNEXE II
Pl REVISTONNEL: HERCH

Les plans prévisionnels du Consortium correspondant aux engagenents
pour la première période de renouvellement du Permis, conformément
à l'Article 7.1 de la Convention, sont les suivants :

1. Commencer ses opérations d'acquisitions sismiques pendant les
premiers mois de 1989, opérations qui continueront jusqu'à la
fin de la saison sèche dans la région des bassins de Doba et de
Doséo. L'intention est d'effectuer ces opérations dans les
bassins du Lac Tchad, de Doba et de Doséo, au Cours d'une
période d'environ 5 mois. Une deuxième saison d'opérations
3 sismiques d'environ 5 mois est également prévue pour la saison =
sèche de 1990 dans les bassins de Doba et de Doséo.

2. Commencer ses opérations de forage mi-1989, après le forage du
puits Sédigi no. 2 et la complétion du puits Sédigi no. 1
conformément aux termes de l'annexe IV de cette Convention. Le
programme de forage de quatre puits comportera des puits à
-  Komé, à Bolobo et à d'autres endroits à préciser selon les
résultats des travaux effectués. Les puits à Komé et à Bolobo
sont destinés à tester les intervalles du Crétacé supérieur et
du Crétacé inférieur. Le programe de forage de quatre puits
sera terminé selon les prévisions actuelles avant mi-1990.

Etudier les résultats de ces travaux et préparer son plan
d'éventuels travaux supplémentaires selon ses conclusions. Les
études géologiques comprendront des études détaillées des
réservoirs notamment de celui de Komé, l'analyse des résultats
des tests des puits, des analyses géochimiques et
paléontologiques et la corrélation des logs. Les études
N sismiques comprendront l'intégration des informations obtenues

lors des forages, la révision des cartes structurales,
l'analyse des faciés sismiques, et l'évaluation des nouvelles
zones d'intérêt éventuelles.

Les dépenses correspondant aux travaux exposés ci-dessus
s'élèveront, selon les prévisions actuelles, aux sommes suivantes
(en millions de Dollars) :

Bassin Sisni Forage Etudes
Lac Tchad 1,2

Doba 4,0 29,6

Doséo 7,4

Divers 4,7

TOTAL 12,6 29,6 4,7

o

63

RTICLE À - DISPOSITIONS GENERALES

+2.

3.

+4.

Obiet

La présente Procédure Comptable sera suivie et respectée dans
l'exécution des obligations de la Convention.

L'objet de la présente Procédure Comptable est d'établir les
règles et les méthodes de comptabilisation pour la
détermination des charges encourues par le Consortium et
nécessaires, Selon les règles de l'art en usage dans
l'industrie pétrolière internationale, à la conduite des
Opérations  Pétrolières (ci-après  dénomnés "coûts
Pétroliers").

Interprétation

Les définitions figurant à l'article 1 de la Convention
s'appliquent également à la présente annexe.

Au cas où äily aurait n'importe quel conflit entre les
éispositions de cette Procédure Comptable et celles de la
Convention, ces dernières prévaudront.

Modification

Les dispositions de la Procédure Comptable peuvent être
modifiées d'un commun accord entre les Parties.

Les Parties conviennent que si l'une quelconque des
dispositions de la Procédure Comptable devient inéquitable à
l'égard d'une Partie, elles modifieront de bonne foi la
disposition concernée.

Comptes et relevés

a) Le Consortiun établira et maintiendra dans son bureau
en République du Tchad, les comptes, livres et
xelevés complets de tous les revenus, coûts et
dépenses se rapportant aux Opérations Pétrolières, en
accord avec la réglementation en vigueur et les
règles et procédures en usage dans l'industrie
pétrolière internationale.

Ces comptes, livres, relevés et rapports seront à la
disposition de l'Etat et de ses représentants, pour
leur permettre d'exercer leurs droits d'inspection,
vérification et surveillance prévus à l'article 26.1
de la Convention.

c

m
000000000000000000000000000000000

126.

———

=

64

- 63 -

b) Dans les douze (12) mois suivant la Date d'Effet, le
Consortium soumettra au Ministre un projet de plan
comptable relatif aux comptes, livres, relevés et
rapports de l'entreprise. Ce plan sera conforme aux
méthodes comptables généralement reconnues et
acceptées, et Compatible avec les pratiques et
procédures de l'industrie pétrolière moderne.

Dans les six (6) mois suivant la réception de ce
projet de plan, le Consortium et le Ministre se
mettront d'accord sur un plan comptable, qui décrira
en détail les bases du système comptable et les
procédures à utiliser dans le cadre de la Convention
ainsi que la liste des comptes à maintenir en langue
française. Suite à cet accord, le Consortium devra
établir avec diligence, et fournir au Ministre des
copies formelles des plans comptables détaillés et
des manuels concernant la comptabilité, les écritures
et la présentation des comptes, ainsi que les
procédures qui devront être observées dans
l'exécution de la Convention.

ce) Tous les rapports et états seront préparés selon les
dispositions de la Convention et de la réglementation
de la République du Tchad, et, en cas d'absence de
telles dispositions, selon les usages généralement
admis dans l'industrie pétrolière internationale.

Unité de compte
Tous les comptes, livres, relevés et rapports seront libellés

en Dollars, sauf dispositions contraires ou si les Parties en
conviennent autrement.

Principes comptables

Les principes comptables en matière fiscale seront notamment
les suivants :

1.6.1. Parties imposables

Dans le cas où le Consortium comprend plus d'une
société, l'impôt direct sur les bénéfices au titre de
chaque Année Civile sera assis sur la base des
bénéfices nets imposables de chaque société, et par
conséquent un Prix du Marché sera calculé pour chaque
société conformément à l'article 21 de 1a Convention.

Toutefois, les paiements des redevances stipulées à
l'Article 22 de la Convention seront dans tous les
cas calculés et évalués sur la base de l'ensemble des
productions de toutes les sociétés constituant le
Consortium. :
1.8.

A, toutes dépenses de développement définis aux alinéas

65
- 64 -

1.6.2. Report des pertes

À compter de l'Année Civile pendant laquelle la
première production commerciale a lieu (à l'exclusion
de la production de Sédigi), toutes les charges
déductibles au titre des Opérations Pétrolières pour
la détermination de l'impôt direct sur les bénéfices
qui ne peuvent être apurées, seront considérées comme
une perte d'exploitation et seront reportées comme
une déduction admise les Années Civiles suivantes
jusqu'à la sixième Année Civile. En cas de
circonstances exceptionnelles, le Ministre et le
Consortium pourront se mettre d'accord Sur une
prolongation appropriée à ce délai.

ation su: base des ré ations

Tous les livres, comptes et relevés seront préparés sur la
base des réalisations (par opposition à la base des paiements
effectifs) . Les revenus seront imputés à la période
comptable pendant laquelle ils sont acquis, et les frais et
dépenses à la période pendant laquelle. ils sont encourus,
sans qu'il soit nécessaire de distinguer si la somme
concernant une transaction a été effectivement encaissée ou
payée. Les frais et dépenses seront considérés comme
encourus:

- dans le cas de biens, pendant la période comptable où
le transfert de propriété a lieu ;

- et dans le cas de prestations de services, pendant la
période comptable où ces services ont été effectués.

La base de comptabilisation pourra étre changée par accord
mutuel des Parties si le Consortium démontre qu'un tel
changement est, d'une part, équitable et, d'autre part, en
accord avec les pratiques en usage dans l'industrie
pétrolière internationale.

Définition des  Dépense: d'investissement et des Frais
d'Exploitation

Les coûts pétroliers comprendront les Dépenses
d'Investissement et les Frais d'Exploitation.

1.8.1. € ‘Env €
Les Dépenses d'Investissement représentent les Coûts
Pétroliers relatifs à l'acquisition de biens dont la
durée d'utilisation excède leur année d'acquisition,
y compris toutes dépenses et frais de recherches et

1.8.1. a) à h) ci-dessous.

ce

m

&e

€

66
= 65 -

Les Dépenses d'Investissement comprennent notamment
les coûts d'acquisition des biens et services
suivants :

a) Les bâtiments, installations et équipements
connexes, tels que les installations de
production d'eau et d'électricité, entrepôts et
routes d'accès, les installations de traitement
du Pétrole Brut et leurs équipements, les
systèmes de récupération secondaire, les ‘usines
de traitement du Gaz Naturel et les systèmes de
production de vapeur.

b) Les habitations, équipements sociaux et

installations de loisirs pour les employés, ainsi

} que les autres biens afférents à de tels
bâtiments.

c) Les installations de production, tels que les
derricks de production (y compris les frais de

h main d'oeuvre, carburant, transport et
fournitures pour la fabrication, l'installation
- et le montage sur place des derricks, ainsi que

les coûts de pose des pipelines), les équipements
pour têtes de puits, les équipements de fond pour
le pompage, les tubages, les tiges de pompage,
les pompes de surface, les conduites de collecte,
les équipements de collecte et les installations
de livraison et de stockage.

à) Les biens meubles, tels que les outillages de
production et de forage, en surface où au fond,
les équipements et instruments, les péniches et
matériel flottant, les équipements automobiles,

N les avions, les matériaux de construction, le
mobilier, ‘les agencements de bureaux et les
équipements divers.

e) Les forages de développement et de production, y
compris la main-d'oeuvre, les matériels et
services utilisés ainsi que le reforage,
l'approfondissement et la remise en production de
tels puits, et les routes d'accès éventuelles
menant directement à ces puits.

f) Les Forages d'Exploration et les Forages
d'Evaluation, y compris la main d'oeuvre, es
matériels et Services utilisés, ainsi que les

routes d'accès éventuelles menant directement à

ces puits.

67
= 66 -

g) Les levés, y compris la main d'oeuvre, les
matériels ét services utilisés pour les ‘levés

aériens, géologiques, topographiques,
géophysiques et sismiques, ainsi que les
carottages.

h) Les autres frais de recherche, tels que les
installations auxiliaires ou temporaires ayant
une durée d'utilisation n’excédant pas un an,
utilisées en recherche, l'acquisition
d'informations géophysiques ou’ géologiques.

1.8.2. ais d'Expl n

Les Frais d'Exploitation représentent les Coûts
Pétroliers autres que les Dépenses d'Investissement
définies ci-dessus.

Amortissement

Les Dépenses d'Investissement définies à l'article 1.8 de la
présente annexe seront amorties aux fins du calcul de l'impôt
direct sur les bénéfices. Afin de déterminer le montant de
l'amortissement adnis en déduction du bénéfice net imposable
au titre de chaque Année Civile, les principes suivants
seront appliqués:

1.9.1 Les Dépenses d'investissement seront  amorties
linéairenent aux taux annuels suivants:

a) Sous réserve de l'alinéa (b) ci-dessous, tous
travaux de recherche, tout forage, productif ou
improductif, et toute route d'accès, au taux de
100%.

b) Tous travaux de recherche effectués avant le 19
août 1988, dont le montant est estimé à environ

deux cent quarante millions de Dollars
{US$ 240.000.000), au taux de 10%. Le Consortium
fournira au Ministre les renseignements

raisonnablement nécessaires permettant d' évaluer
le montant.

c) Pipelines sur le sol, au taux de 10%.
d) Pipelines enterrés, au taux de 203.
e) Tout bâtiment permanent, au taux de 5t.

f) Toute autre Dépense d'Investissement, au taux de
20%.

1.9.2. L'amortissement de la première Année Civile où ledit
L amortissement est autorisé devra être fait au prorata
temporis et non pour une année entière. }

Cr.

#

c

0

1-10.

1.11.

LA contrats avec des Tiers ; et
s

= 67 -

1.9.3. L'amortissement des Dépenses &'Investissement

encourues sera autorisé à partir :

a) de l'Année Civile au cours de laquelle les biens
sont mis en service, ou, si les Dépenses
d'investissement ne concernent pas un bien ayant
une période d'utilisation excédant l'année de
mise en service, à partir de l'Année Civile
pendant laquelle les Dépenses d'investissement
sont encourues ;

b) ou de l'Année Civile pendant laquelle la première
production commerciale a lieu (à l'exclusion de
la production de Sédigi), si cette année est
postérieure.

Valeur des transactions

Sauf accord contraire écrit entre le Ministre et le
Consortium, toutes les transactions donnant lieu à des
revenus, frais ou dépenses qui seront crédités ou débités sur
les livres, les comptes, les relevés et les rapports
préparés, tenus ou à soumettre au titre de la présente
Convention, seront effectuées dans des conditions de pleine
concurrence entre un acheteur et un vendeur indépendants, ou
sur une base telle que ces revenus, frais ou dépenses ne
seront ni inférieurs ni supérieurs, selon le cas, aux
montants qui auraient été enregistrés si les transactions
avaient été effectuées dans les conditions de pleine
concurrence susvisées.

Dépenses non déductibles

Les dépenses suivantes ne seront pas incluses dans les Coûts
Pétroliers :

a) Les frais relatifs à la commercialisation et au
transport des Hydrocarbures au-delà du Point de
Livraison ;

b) Les contributions et dons, excepté ceux approuvés par
l'Etat ;
c) Les cadeaux et réductions accordés aux fournisseurs,

ainsi que les cadeaux ou commissions relatifs aux
intermédiaires utilisés pour des contrats de services
ou de fournitures ;

a) Tous les intérêts, amendes, ajustements monétaires ou
augmentations de dépenses résultant de la faute du
Consortium à remplir les obligations de la
Convention, à respecter les lois applicables où les

CA ce.

69
- 68 -

EN

e) Toutes les autres dépenses qui ne sont pas
directement nécessaires à la réalisation des
opérations Pétrolières, et les dépenses exclues par
les dispositions de la Convention et de la présente
Procédure Comptable, ainsi que par la réglementation
en vigueur en République du Tchad.

1.12. Taux de change

Pour permettre la conversion entre la monnaie légale du Tchad
où toute autre monnaie, et le Dollar, la moyenne des taux de
change à l'achat et à la vente sera utilisée. Cette moyenne
sera basée sur les taux cotés sur le marché des Changes de
Paris à la clôture du premier jour du mois pendant lequel les
revenus, frais ou dépenses sont enregistrés, sauf pour les
charges d'amortissement aux fins du calcul de l'impôt direct
sur les bénéfices, lesquelles seront converties au taux en
vigueur à la date d'acquisition des biens par le Consortium
ou à la date de réalisation des prestations de services,

selon le cas.

Tout bénéfice ou perte de change réalisé sera débité ou
° crédité aux Coûts Pétroliers.

Un relevé des taux de change utilisés pour convertir la
monnaie légale du Tchad, ou toute autre monnaie, en Dollars
sera tenu par le Consortium.

€ Bi PRI,
D'IMPUTATION DES COUTS PETROLIERS

Les Coûts Pétroliers encourus au titre de la présente Convention
seront calculés et comptabilisés selon les principes et définitions
suivants, et incluront :

2.1. ens: e person

Le montant des appointements et des salaires des employés du
Consortium directement affectés en République du Tchad aux
opérations Pétrolières exécutées au titre de la Convention, y
compris le coût des jours fériés, congés payés, congés de
maladie, les indemnités de subsistance et de logement, le
temps de voyage, les primes et autres indemités accordées
habituellement aux employés du Consortium et à leur famille
dans des projets similaires.

2.2. Matériels et équipements

Le coût des équipements, matériels, machines, outils et tous
‘autres articles de nature similaire utilisés ou consommés
pour les besoins des Opérations Pétrolières, sous réserve
= des dispositions suivantes : | je LC

ee -

e

e°

e

® }
. «
(2

e

(2

e

© 5
e

e

® .
e :
e

e o
e

e

e &
e ?

©

e

e

e o
e

e

®e ;
© —:
e

e

(2

e

e

70
= 69 -

cauisitio!

Le Consortium fournira ou achètera seulement les
matériels et équipements nécessaires aux besoins
prévisibles des Opérations Pétrolières. Il évitera
l'accumulation de stocks excédentaires.

Toutefois, les stocks devront être suffisants pour
tenir compte des délais de réapprovisionnement, des

besoins urgents et d'autres considérations
similaires.

Composition des coûts

Le coût des matériels et équipements acquis par le
Consortium pour les besoins des Opérations
Pétrolières pourra comprendre, outre le prix d'achat
facturé (après déduction des réductions

éventuellement accordées), les frais d'expédition et
de transport entre le point d'origine et le point de
livraison (à condition que ces frais ne soient pas
déjà inclus dans le prix facturé}, les assurances,
les frais d'inspection et de douane, les taxes et
autres frais accessoires qui peuvent étre imputés aux
matériels et équipements importés, ou achetés en
République du Tchad.

£omptabilisation

Le coût de ces matériels et équipements sera débité
des livres de compte sur la base de leur prix de
revient.

urniture de tériels _ e! 'équi ts.

Le coût des matériels et équipements fournis par les
Sociétés Affiliées du Consortium sera débité des
livres de compte pour un montant n'excédant pas celui
qui serait pratiqué pour des matériels et équipements
comparables dans des conditions de pleine concurrence
par des fournisseurs indépendants. Ce critère
S'appliquera à la fois aux matériels neufs et aux
matériels usagés.

Inventaires

Le Consortium tiendra un inventaire permanent en
quantité et en valeur de tous les matériels en stock,
Selon les usages acceptés dans l'industrie pétrolière
internationale. Le Consortium procédera à un
inventaire physique de tous les matériels au moins
une (1) fois par Année Civile. L'Etat pourra

également procéder à des inventaires complets ou DE

ee -

71
-70-

partiels quand il le jugera nécessaire. Le coût des
marchandises stockées autres que des immobilisations
sera débité au compte des profits et pertes lorsque
ces marchandises sortiront du stock pour utilisation.

Coût des prestations de services techniques

Le coût des prestations de services techniques nécessaires
aux Opérations Pétrolières sera évalué selon les dispositions
suivantes :

a) dans le cas de services techniques exécutés par des
Tiers intervenant en tant que sous-traitants, y
compris les consultants, entrepreneurs et services
publics, le prix payé par. le Consortium, à condition
que ce prix n'excède pas ceux normalement pratiqués
par d'autres firmes pour des travaux ou des services
identiques ou analogues ; et

b) dans le cas de services techniques exécutés par le
consortium ou ses Sociétés Affiliées, le prix facturé
par le Consortium ou ses Sociétés Affiliées, à
condition que ce prix n'excède pas les prix les plus
favorables proposés, selon les méthodes de
répartition des coûts à convenir dans le plan
comptable visé à l'article 1.4 b) de cet annexe, à
d'autres Sociétés Affiliées du Consortium ou à des
Tiers pour des services identiques ou analogues.

Assurances et réclamations

Les primes payées pour les assurances qu'il faut normalement

souscrire pour les Opérations Pétrolières, à condition que
ces primes concernent une couverture prudente des risques et
qu'elles n'excèdent pas celles pratiquées dans des conditions
de pleine concurrence par des compagnies d'assurances qui ne
sont pas des Sociétés Affiliées du Consortium. Les indemnités
reçues de toute assurance ou tout dédommagement viendront en
déduction des Coûts Pétroliers.

Si aucune assurance n'est contractée pour la couverture d'un
risque particulier, ou en cas d'assurance insuffisante, tous
les frais encourus par le Consortium pour le règlement d'une
perte, d'une réclamation, d'un préjudice ou d'un jugement, y
Compris les prestations de services juridiques, afférents
audit risque, Seront considérés comme Coûts Pétroliers, à
condition que ces frais ne résultent pas d'une faute grave ou
de la négligence du Consortium.

e

e

e

LA 2.5.
e

(]

e

e

e

©
LE)

©

e° -
e è
e

e

e

©

e

0:

e

e

e

e

e° 2-7
e ‘”
©

© __—
(2

(2

e

e

LU

72
-71-

Frais de justice et de contentieux, ou relatifs aux
prestations de services nécessaires ou utiles pour la
protection de la Zone Contractuelle. Toute indemnité ou
compensation reçue viendra en déduction des Coûts Pétroliers.

Les frais encourus par le Consortium au cours d'un arbitrage
intenté selon les dispositions de l'article 33 de la
Convention ne seront inclus dans les Coûts Pétroliers que
dans la mesure où le tribunal arbitral prononce sa sentence
au profit du Consortiun.

Frais Généraux

Les frais généraux et les frais des services centraux
(ci-après appelés "Frais Généraux") autres que les frais
directs comprendront notamment :

a) Les frais encourus pour les prestations de services
et de personnel du Consortium à l'extérieur de la
République du Tchad, relatifs à l'administration, aux
services juridique, comptable, financier, d'audit,
fiscal, de planification, de gestion du personnel,
d'approvisionnement et autres fonctions nécessitées
pour les besoins des Opérations Pétrolières au titre
de la présente Convention ; et

b) Les dépenses raisonnables de voyage du personnel êu
Consortium appartenant aux catégories générales et
administratives visées à l'alinéa a), dont l'objet
est l'inspection et la supervision des Opérations
Pétrolières de la République du Tchad.

c) Ces Frais Généraux seront imputés aux Coûts
Pétroliers conformément aux méthodes en usage dans
l'industrie pétrolière internationale et conformément
au plan comptable.

L'imputation aux Coûts Pétroliers des frais généraux
encourus à l'extérieur du Tchad sera plafonnée à un
pourcentage desdits Coûts, pourcentage qui sera le
même que celui appliqué par l'opérateur du Consortium
aux autres sociétés membres du Consortium pour la
récupération desdits frais. A la date de signature
de la présente Convention ce pourcentage est de 2,24.
Toute modification devra être notifiée au Ministre.

Intéréts et _agios

Les intérêts, agios et autres charges financières, peuvent
être imputables aux Coûts Pétroliers déductibles pour la
détermination de l'impôt direct sur les bénéfices, à
condition qu'ils n'excèdent pas les taux commerciaux en usage

l
Æ& — a

#

2.8.

2.9.

73

-72-

dans @es conditions analogues et qu'ils se rapportent à des
préts et crédits obtenus par le Consortium au titre de la
présente Convention et nécessités pour les besoins de
financement des opérations de développement d'un Gisement
commercial, à l'exclusion des opérations d'exploration (y
compris d'évaluation).

Les détails des plans de financement et leurs montants
devront être inclus, à titre d'information, dans chaque
Programme Annuel de Travaux et Budget.

ais de 6] ique ‘cha:

Les frais de personnel et l'entretien des bureaux principaux
du Consortium dans la République du Tchad, y compris le
loyer, les dépenses pour le téléphone, le télex et la radio
ainsi’'que les dépenses pour les installations telles que les
bases, les entrepôts, l'eau, les systèmes d'énergie et de
communication, les routes et les ponts.

Erais divers

Tous autres frais, à l'exception de ceux encourus au titre
des dispositions précédentes de cette annexe, encourus par le
Consortium et nécessaires à la conduite des Opérations
Pétrolières, y compris notamment les dépenses de formation
prévues à l'article 19 de la Convention, les frais encourus
au titre de l'article 18.4 et les taxes superficiaires

prévues à l'article 8.

c

74

Ces dispositions relatives au projet de Sédigi remplace le
Protocole d'Accord signé le 14 juin 1978 entre l'Etat et
Continental Oil Company of Chad.

Tous les termes de la Convention à laquelle cette annexe IV est
jointe s'appliqueront au projet de Sédigi, sauf dans la mesure où
ils sont modifiés par les termes de cette annexe IV.

A titre exceptionnel, et sans établir de précédent, le Consortium
est prét à développer la région de Sédigi, dont l'étendue est
définie à l'annexe IVA. Des zones supplémentaires pourront être
ajoutées si nécessaire.

2. vaux de recherches
s Le Consortiun s'engage à effectuer les travaux de recherches
- suivants :

- le forage et la complétion du puits Sédigi no. 2 ;

- la complétion du puits Sédigi no. 1 ;

- le forage et la complétion du puits Sédigi no. 3, si
nécessaire ;

- tous travaux supplémentaires à Sédigi ou dans la
région avoisinante, qui, selon le Consortium,
s'avéreraient justifiés du point de vue technique et

3 : économique afin d'établir l'existence des "Réserves

Requises”. Celles-ci s'élèvent à douze (12) millions
de barils de brut minimum, qui pourront être produits
à un rythme de deux mille (2 000) barils par jour sur
une période de sept (7) ans à partir de la mise en
production.

Avant le commencement des travaux, le Consortium présentera à
l'Etat un programme et un budget pour approbation. Le
Consortium s’efforcera de réduire le plus possible les coûts
des travaux en ayant recours à des appels d'offres pour les
parties les plus importantes de son budget.

Le Consortium fera diligence pour commencer ces travaux dans
les meilleurs délais à compter de la Date d'Effet, délai
estimé de l'ordre de quatre (4) mois.

Le moment venu, le Consortium notifiera à l'Etat par écrit
; q'il juge que les résultats des travaux exécutés

= éémontrent :

N
75
-74-

- soit une probabilité élevée d'existence des Réserves
Requises dans la région de Sédigi, l'Etat
reconnaissant que cette notification n'entraine pas
garantie de la part du Consortium de l'existence de
ces Réserves ;

- soit l'inutilité de poursuivre des travaux du point
de vue technique ou économique. Dans ce Cas, la
notification mettra fin à toute obligation relative à
la région de Sédigi pesant sur le Consortium
conformément à cette annexe et à la Convention, et le
Consortium renoncera sans indemnité à ses droits sur
la région de Sédigi, conformément aux dispositions de
l'article 6.4 de la Convention. Cependant, au cas où
une découverte éventuelle à Sédigi, bien que ne
permettant pas de supporter le développement du
Projet de Pipeline/Raffinerie de N'Djaména tel que
prévu actuellement, deviendrait viable ultérieurement
comme partie d'un autre projet de développement,
l'Etat, à conditions égales, proposera
préférentiellement au Consortium une Concession sur
la région de Sédigi en reconnaissance des droits du
Consortium, inventeur du gisement.

Le Consortium fournira à l'Etat une liste d'experts reconnus
internationalenent pour lui permettre de choisir l'expert
indépendant qui sera, entre autres, associé aux essais de
production et fournira à l'Etat une estimation des réserves
et du profil de production espéré. Le Consortium s'engage à
coopérer avec l'expert qui pourrait être nommé par le
gouvernenent.

LV: de dév
Les conditions préalables à l'exploitation sont:

- la notification par le Consortium des Réserves

Requises prévue au paragraphe 1 ci-dessus ;

- si l'Etat l'estime nécessaire, la confirmation des

Réserves Requises par un expert indépendant ;
— l'obtention par l'Etat du financement pour le Projet
de Pipeline/Raffinerie de N'Djaména et la conclusion

au contrat principal pour la construction de chacun
des éléments du Projet ;

- l'octroi par l'Etat de toute autorisation
nécessaire ;

= l'octroi au Consortium d'une Concession. Les
dispositions du Code Pétrolier relatives aux

76

75 -

concessions s'appliqueront à la Concession de Sédigi,
faute de disposition contraire dans la Convention et
dans cette annexe IV.

ces conditions une fois remplies, le Consortium procédera à
la complétion et au raccordement des puits ainsi qu'à
l'installation des équipements nécessaires à la mise en
production de Sédigi, sous réserve de l'approbation préalable
par l'Etat du programme des travaux et du budget

correspondant.

Dès la réalisation de ces travaux, le Consortium notifiera à
l'Etat qu'il est prêt à procéder à la mise en production,
L'Etat notifiera alors au Consortium la date à laquelle il
sera prêt à accepter des livraisons de production de Pétrole
Brut. L'intention du Consortium est de réaliser les travaux
de développement de Sédigi en coordination avec ceux äu
Projet de Pipeline/Raffinerie de N'Djaména afin d'assurer un
démarrage harmonieux des opérations de production.

2

Le Consortium tiendra l'Etat au courant des travaux effectués

. et de leurs résultats. Il soumettra égalenent les programes
- annuels et les budgets à l'appro bation préalable de l'Etat.
3. Vente étrole

a) Le Consortium vendra à SEERAT, qui s'engagera à

l'accepter conformément aux dispositions de la
convention réglant le Projet de Pipeline/Raffinerie
de N'Djaména, tout le Pétrole Brut produit nécessaire
aux besoins totaux de la raffinerie jusqu'à un niveau
maximun de deux mille (2 000) barils par jour. Si
les réserves permettent une production supérieure à
deux mille barils par jour sans qu'il en résulte une
réduction de la durée de production prévue, et si la
capacité de production installée à Sédigi le permet,
SEERAT achètera toute quantité supplémentaire
nécessaire pour satisfaire la demande intérieure
tchadienne en produits pétroliers à concurrence de la
capacité de la raffinerie.

b) Le rythme de production de Sédigi sera fonction des
besoins de la raffinerie de N'Djamena, dans la limite
de la capacité de production.

c) Le prix départ champ du Pétrole Brut Sédigi sera US$
8,00/baril (huit Dollars) sur la base du principe de
récupération des éléments suivants:

- tous nouveaux investissements du Consortium dans
la région de sédigi ;

_= je

DA de Pipeline/Raffinerie de N'Djaména.

Tr

77
- 76-

un taux d'intérêt de 10% par an sur les sommes
restant à récupérer par le Consortium à partir du
moment de dépenses ;

. ‘des frais d'exploitation annuels.

Au cas où le puits Sédigi no. 3 serait réalisé, le
prix départ Champ de US$ 8,00/baril mentionné
ci-dessus sera fixé à US$ 10,00/baril (dix Dollars),
les autres principes de récupération restant
applicables.

Une fois les éléments récupérés, le prix du Pétrole
Brut Sédigi sera calculé sur la base des frais
d'exploitation plus une rémunération commerciale de
0,30 US$/baril.

a) Conformément aux dispositions de l'article 15.4 de la
présente Convention, toutes sommes dues au Consortium
par la SEERAT au titre des paragraphes précédents
seront payables en Francs CFA.

Gaz Naturel Associé

Si le Consortium ne peut utiliser le Gaz Naturel Associé, il
aura le droit de le brûler à condition de fournir à l'Etat un
rapport montrant que l'utilisation de ce Gaz Natural Associé
n'est pas commerciale.

Redevance, impôts et comptabilité

a) Les bénéfices provenant de la production de la région
de Sédigi ainsi vendue à SEERAT ne seront soumis à
aucun impôt sur les bénéfices, redevances où autres
droits ou taxes de quelque nature qu'ils soient,
redevables soit au titre de la Convention soit en
vertu de toute autre loi.

b) Les coûts d'investissements récupérés par le
Consortium en vertu de cette annexe ne seront pas
déductibles pour le calcul de l'impôt aû
ultérieurement dans le cadre d'un projet
d'exportation d'Hydrocarbures éventuel.

€) Le Consortium tiendra une comptabilité séparée pour
le projet Sédigi.

ispositions diverses

a) Aux fins de cette annexe IV, M"SEERAT" signifie
"Société d'Etude et d'Exploitation de la Raffinerie
[= äu Tchad" ou toute autre société opératrice du Projet

b)

a)

-77-

Les besoins de la consommation intérieure tchadienne
en produits pétroliers seront satisfaits, par
priorité, par les ventes de la production de la
région de Sédigi effectuées par le Consortium à
SEËRAT conforménent aux dispositions de l'article 3
de cette annexe. Par conséquent, l'article 15 de la
Convention ne s'appliquera que dans le cadre des
besoins supérieurs à ceux ainsi vendus.

Le Pétrole Brut en provenance de la région de Sédigi
vendu à SEERAT conformément à l'article 3 de cette
annexe sera exclu d'une part de la définition de
"Production Totale" qui figure à l'article 1.24 de la
Convention et d'autre part du calcul du Prix du
Marché conformément à l'article 21 de la Convention.

Les circonstances exceptionnelles du développement de
la région de Sédigi exigent la réduction au maximum
des dépenses encourues, tout en respectant les
pratiques et usages généralement reconnus dans
l'industrie pétrolière internationale en particulier
en ce qui concerne l'emploi des techniques
normalement utilisées et sans mettre en cause la
sécurité des installations et du personnel. Par
conséquent, les Parties conviennent de s'entendre au
maximum pour éviter, s'il ya lieu, l'application à
ce projet des dispositions de la présente Convention
dont l'effet serait d'en augmenter les coûts.

79
-78-

a

ANNEXE IV À

La région de Sédigi a une surface réputée égale à 29,80 kilomètres
zarrés, dont les coordonnées géographiques sont come suit:

L. au nord-ouest Lat.14:21 N Long.14:18 E
2. au nord-est Lat.14:21 N Long.14:21 E
3. au sud-ouest Lat.14:18 N Long.14:18 E
- au sud-est Lat.14:18 N Long.14:21 E

1

80

79 -

PERIMETRE DE LA
REGION DE SEDIGI

Dar Hezin
VDM eIR TE

 SEDIGI-1

Lartae an
Low HeaIE

NIGERIA © 50

4

ee
KILOMETRES

\

Qt 221998 OS:4ZAM ECC LAW/CORP-SECS = No486l OP. 24/3.. .

Le Conseil Supécionr a La Tramairion a dÉLTHÉTÉ et adopté en|sa
seance da 5 Juin 19953 H

Le Président de La Réplique promilgue 1n LOI dut la tonaur|suit +

. agticle Len/ = ut appouvé L'avemnt, aigof Le 19 mai 1999, [à 12, .

Tee Crawntion de Reherches, d'Eplaitation ct 4 Trans 1
+ | poct des Hiroaxbures du 19 déconbre 1968.

Article 2/ - La présente lof reri exécutée comme Loi de l'E

it à/)/'Djén, 18 7 ain 1953
TT :

MAY-21-1993 17:02 FROM  EEC Mgmt - Gessner To 99735249  P.12/16
ATIACHMENT.

ESSO EXPLORATION AND PRODUCTION CHAD INC.
ESSO EXPLORATION CHAD INC.
SOCIÉTÉ SHELL TCHADIENNE DE RECHERCHE ET D'EXPLOITATION
ELF HYDROCARBURES CHAD

46 mai 1993

M. Salibou Garba | L

Ministère des Mines, de l'Energie et des Ressources en Eau
N'Djamena, République du Tchad

Monsieur le Ministre,

Comme nous avons promis dans notre lettre du 26 avril concemant la prolongation de 1a période
de recherche du permis H, en qualité de membres du Consortium Chadien, nous avons l'honneur
de vous confirmer ce qui suit

1. Au cours du programme de forage actuellement en cours et qui devrait être réalisé d'ici à la
fin de l'Année Civile 1994, nous forerons 6 puits. Il est entendu que, confomément aux
pratiques en viguer dans l'industrie pétrolière, les puits horizontaux forés à partir d'un puit
vertical foré antérieurement seront considérés comme des puits distincts.

2 Le plan du Consortium est de prendre toutes les dispositions nécessaires pour signer le
contrat principal de construction du pipeline d'exportation avant la fin de l'année calendaire
1885, Sl'toutefois le Consortium juge qu'il n'est pas-approprié de signer ce contrat d'ici la fin
de 1995 en raison d'événements imprévisibles et indépendants de sa volonté, à aura le
temps nécessaire pour le faire ultérieurement mais en aucun cas la signature de ce contrat
ne sera pas supposé intervenir au-delà de l'expiration de la deuxième periode de
renouvellement (prévue d'expirer en 1998).

3. Les membres du Consortium (et dans le cas de Société Shell Tchadienne de Recherche et

ï è LV.) s'engagent à voter en faveur de la
résolution à soumettre à l'Assemblée Générale des Actionnaires de la SEERAT tendant à la

prolongation de la convention pour une durée de $ années supplémentaires au delà de
janvier 1994.

Nous vous prions d'agréer, Monsieur le DEL, notre très haute considération.
Esso Explorgtion at ion Chad Inc.
Fe En) Had'inc.

Société Shell Tehadienne de Recherché et d'Exploitation

Shell Petroleum N.V.

EN Hydrocarbures Chad
et

\

MAY-21-1993 16:59 FROM  EEC Mgmt - Gessner To SI73S249  P.04/16
: Arracnmen tr 2

AVENANT A LA CONVENTION DE RECHERCHES, D'EXPLOITATION ET DE
‘TRANSPORT DES HYDROCARBURES DU 19 DECEMBRE 1988

ENTRE :

La REPUBLIQUE DU TCHAD représentée aux présentes par
LB, ad V'Enbse

(ci après dénommé rretar) 2 cle Rmomrcs te En

d'une part,
ET:

Le Consortium constitué par les sociétés :

+ ESSO EXPLORATION AND PRODUCTION CHAD INC., société de droit de l'Etat
du Delaware (Etats-Unis d'Amérigue) ci-après désignée "ESSO” et représentée
aux présentes par Monsieur pie, PR CRANS dûment habilité à
cet effet ;

. ESSO EXPLORATION CHAD INC. société de droit de l'Etat du Delaware
{Etats-Unis d'Amérique) {dénommée Chevron Oil company of Chad jusqu'au 18
décembre 1992) près dés désione "EE "EEC[" et représentée aux présentes par
Monsieur ZT dûment habilité à cet effet ;

. Société SHELL TCHADIENNE DE RECHERCHE ET d'EXPLOITATION, société de
droit tchadien, ci-après désignés "SHELL" et représentée aux présentes par
Monsieur __&. &. WALSwOoRTR -HELL _, dûment habilité à cet effet;

. ELF HYDROCARBURES TCHAD, société de droit français, ci-après désignée
"ELF” et représentée aux présentes par Monsieur A SpuseT
düment habilité à cet effet.

{ci-après dénommé "le Consortium”)

d'autre part

L es

MAY-21-1995 16:59 FROM  EEC Mgmt - Gessner To 93725249  P.05/16
ATTENDU QUE :
. l'Etal, ESSO, SHELL et Chevron Oil Company of Chad ont conclu une convention de recherches,

d'exploitation et de transport des hydrocarbures signés le 19 décembre 1888 et approuvée par une
ordonnance n° 041 / PR / 88 du 30 décembre 1988 (ci-après "la Convention") ;

. l'Etat a accordé à ESSO, SHELL et Chevron Oil Company of Chad par un décret n° 464 / PR / MME
188 en date du 31 décembre 168, une première période de renouvellement du Permis exclusif de
Recherches d'Hydrocarbures liquides et gazeux (chaprès "le Permis”) ;

. ESS s soqul La italné des tres de Chevron O8 Capa of Chad et a changé Ia Génorinaton As

1 de cette société en ESSO EXPLORATION CHAD INC: ÉECI a cédé à SHELL et ELF certains

s droits dans le Pernis et Convention ; et SHELL a cédé à ELF certains de dajeus dois et trs A3 4j
afin que ELF devienne membre du Consortium, les droks et intérêts dans le Permis et la
Convention étant à ce jour répartis comme sui entr les membres du Gonsomium : ESSO : 37,5%: +
EECI : 2,5% ; SHELL : 40% et ELF : 20%.

. l'Etat a approuvé les opérations et cessions susvisées par un décret n° 655 / PR / MMERE / 82 en
date du 17 décembre 1902 ;

, l'Etat a accepté par décret n° 087/PR/MMERE/S2 en date du 13 mars 1982, conformément aux
dispositions de l'articie 32.4. de la Convention. de prolonger la première période de renouvellement
du permis de recherche d'une durée de 168 jours correspondant au retard intervenu dans La
réalisation des opérations pétrofères du fait de a situation de force majeura subis par les Parties
entre le ler décembre 1290 et le 15 mai 1991. .

. le Consortium a sollicité de l'Etat l'octroi d'une option supplémentaire pour le renouvellement du
Permis pour une période de cinq ans supplémentaire. L'Etat a accepté d'octroyer cette option en
contrepartie du paiement par le Consortium à l'Etat d'une somme égale à 20 milons de dollars US,

et les parties sont convenues d'amender la Convention en conséquence.

ETE CONVENU CE OUI SUIT

ARTICLE 1

En contrepartie de l'octroi d'une option pour un renouvellement supplémentaire du Permis H, le Consortium
palera à l'Etat la somme de vingt millions de dollars US (US$ 20,000,000) dans les vingt-quatre (24) heures
suivant la réception par ie Consortium d'une copie de la loi dûment promulguée approuvant les
amendements à la Convention tels que décrits à l'article 2 c-dessous.

ARTICLE 2

La Convention serg smendée confomément aux dispositions suivantes, l&s amendements prenant effet à
la date de signature par le Président de la République de la oi les approuvant.

A L'article 5,1. de la Convention est modifié comme sui :

22

2 | %

>

HAY-21-4995 17:60 FROM  EEC ligme — Gezsner Tü 93735249  P.05/16

5.4 "L'Etat accorder av Consortium un renouvellement du Permis, qui prendra fin le 2 février 1994 à
moins qui 1 ne fasse l'objet d'une prolongation dans les conditions prévues à la présenle Convention
{dénommé dans La présante Convention “première période de renouvellement, sinsi qu'une option pour
une nouvelle période de renouvellement de cinq (5) ans qui pourra être exercée par le Consortium (Ia
"seconde période de renouvellement").

Le Consortium disposera en outre d'une option de renouvellement du Permis pour une période de
renouvellement supplémentaire d'une durée de cinq (5) ans (c-après dénommée dans la Convention la

“troisième période de renouvellement”).

Le Consortium pourra exercer ses drüits à renouvellement en adressant un préavis écrit au Ministre, au
moins quatre (4) mois avant la date d'expiration de la période en cours, à condition d'avoir rempli ses
obligetians pour cette période. Tout préavis de renouvellement devra être accompagné du rapport visé à
l'article 18.4.c) ci-dessous”.

B.  L'artide 6.1. de la Convention est modifié comme sui :

6.1 “Les coordonnées géographiques de la surface iniliale du Permis, ainsi qu'une carte s'y rapportant,
figurent à l'annexe | de cette Convention. A l'expiration ds la première période de renouvellement du
Permis, le Consortium rendra vingt pour cent (20 %) de la superficie du périmètre couvent par le Permis
alors détenus. À l'expiration de la deuxième période de renouvellement du Permis, le Consortium rendra
cinquante pour cent (50 %) de la superficie du périmètre couvert par le Permis alors détenue”.

C. L'article 7.4. de 1a Convention est modifié comme suit :

74 “Si ke Consortium, au cours d'une quelconque période de renouvellement du Permis, réalise un
nombre de forages supérieur aux obligations minimales de forages telles que prévues à l'article 7.1.
cHdessus, les forages excédentaires ne seront pas reportés sur la période de renouvellement suivante et ne
viendront pas en déduction des obligations contractuelles prévues pour ladite période".

D. L'articie 8.1. de la Convention est modifié comme suit :

8.1 _ Pendant la première période de renouvellement du Permis, le Consortium versera une taxe
annuelle d'un Dollar (USS 1,00) par kilomètre carré de surface détenue. Pendant les ls patodes

de renouvellement du Permis suivantes, cette redevance sera portée à 1) deux Dollars (USS 2,

kilomètre carré de surface détenue pour la seconde période de renouvellement" ; 2 dx Dutare (US

10,00) par kilomètre carré de surface détenue pour la troisième période de renauveliement”.

E. Un nouveau paragraph est ajouté à larice 224 comme sl; | © 8.
D Tous les montants payés à l'Etat en relation avec l'octroi d'options pour des périodes
ires de renouvellement du Permis si seront considérés comme des dépenses

d'exploration et/ou des travaux d'exploration au sens des Articles 1.8.1 (h) et 1.9.1 (a) de l'annexe
1. Procédure Comptable de Ja Convention.

Faiten _Q smpuen da 455

A__Nbn

23-21-1993 17:00 FROM  EEC Mgmt — Gessner To 99735249

7/2

Pour ESSO EXPLORATION AND PRODUCTION CHAD ING
Pour ESSO EXPLORATION CHAD INC

een

LR£T

Pour SOCIETE SHELL TCHADIENNE DE RECHERCHE ET D'EXPLOITATION

Fm.
Ü

Pour ELF HYDROCARBURES TCHAD

P.87/16

RUBLI UË DU TCH:D ÎUNITE - TRAVAIL — BROGRES
PRESIDENCE DE LA REPUBLIQUE ° mn 000000

QRDONMNANCE we 041_/PR/88

ISA /:S. G. G Portent approbation de la Convention de
° Recherches, d'Exploitation et de Transport

ées Hydrocarbures entre la République du
Tchad et le Consortium ESS0-SHELL-CHEVRO,

LE PRESIDENT DE LA REPUBLI"UE, CHEF DE L'ETAT,
PRESIDENT pu CONSEIL DES MINISTRES. at

e. u l'Acte Foñdamental ée 1a République ;

@ : 1° 27 n025/P.07/5007/82 au 18/10/82, portent publication de
l'acte Fondanental de la République ;

les Décrets n°44/PR/Cab/87 et 136/PR/Cab/88 des 10/08/87 et

@ 01/88, portent renanienents ministériels ;
SUR PROPOSITION DU MINISTRE DES MINES ET DE L'ENERGIE ;
LE CONSEIL DES MINISTRES ENTENDU EN S4 SE:NCE DU 12 DECEMBRE 1988.

ORDONNE

ticle 1er : Est approuvée la Convention &e Recherches, d'Exploitation
et de Transport des Hyärocerbures signée à N'djeména le
19 Décembre 1988 entre la République du Tchad et le
Consortiun ESS0-SHELL-CHEVRON.

ticle 2° : Le Ministre des Mines et de l'Energie, le Ministre du
Commerce et de l'Industrie et le Ministre des Finances et
de l'Informatique sont chargés chacun en ce qui le concer-
ne, de l'application de la présente Ordonnance qui prend
effet à compter &e la date de signature.

Feit à N'éjeména, le 30 DECEMBRE 1900

_/=)1-//à93 /AISSEIN //ABRE

25-07-1997 11:23 DE  ESSO EX. £ PROD. CHAD A B-- 1555307 roc

REPUBLIQUE DU TCHAD

PRESIDENCE DE LA REPUBLIQUE

LOI N° _03_/PR/97 A

H

Portant Approbation de l’Avenant n°2 à la
Convention de Recherches, d'Exploitation
et de Transport des Hydrocarbures
du 19 Décembre 1988

Vu Ja Constitution:

L'Assemblée Nationale a délibéré et adopté en sa séance du 17 Juillet 1997:

Le Président de la République promulgue la Loi dont la teneur suit:
Article_1.- Est approuvé l’Avenant n° 2, signé le 12 Mars 1997 à N’Djaména, à
la Convention de Recherches, d'Exploitation et de Transport des Hydrocarbures
du 19 Décembre 1988.

Article _2.- La présente Loi sera enregistrée et publiée au Journal Officiel de Ja.
République et exécutée comme Loi de l'Etat

Fait à N'Djaméne, le 23. uitiet-1997-

AVENANT N°2 À LA CONVENTION
de Recherches, d'Exploitation et de Transport des Hydrocarbures
du 19 décembre 1988

y

La République du Tchad, représentée aux présentes par Monsieur Ngargos MOSNDA,
Ministre des Mines, de l'Energie, du Pétrole et de l'Hydraulique (ci-après désignée "J'Etat"),

d'une part,

et

Le Consortium, constitué par les sociétés:

. ESSO EXPLORATION AND PRODUCTION CHAD INC. société de droit de
l'Etat du Delaware (Etats-Unis d'Amérique), pour laquelle a été immatriculé ua
Etablissement en République du Tchad, ci-après désignée "Esso” et représentée
eux présentes par Monsieur André MADEC, dûment habilité à cet effet,

- Société SHELL Tchadienne de Recherche et d'Exploitation, société de droit ©

tchadien (ci-après désignée "SHELL") et représentée aux présentes par Monsieur

David LOUGHMAN, dûment habilité à cet effet,

+ ELF HYDROCARBURES TCHAD, société de droit français, pour laquelle a été
immatriculé un Etablissement en République du Tchad, ci-après désignée "ELF*
et représentée aux présentes par Monsieur Alain PRZYBYSZ, dûment habilité à
cet effet,

ci-après dénommé “le Consortium", d'autre part

le &

ATTENDU QUE:

les parties au présent avenant sont parties à la Convention de Recherches, d'Exploitation et
de Transport des Hydrocarbures signée le 19 décembre 1988, approuvée par l'Ordonnance
N° 041/PR/88 du 30 décembre 1988, telle que modifiée par l'avenant signé le 19 mai 1993,
approuvé par la Loi N° 001/93 du 7 juin 1993 ("la Convention”).

le 3 mai 1995, Esso Exploration Chad Inc. a transféré tous ses droits, devoirs et obligations
à Esso Exploration and Production Chad Inc., conformément aux dispositions de la
Convention. L'Etat a pris acte de ce transfert par lettre N° 0231/MMEP/DG/DPENR/95.

les Parties ont convenu d'amendements à la Convention en vue du développement des Trois
Champs.

pour les besoins de l'évacuation des Hydrocarbures des Trois Champs, les Parties ont
convenu de créer TOTCO, une société de droit tchadien, dans le but de posséder,
construire, exploiter et entretenir le Système de Transport Tchadien, et d'amender la
Convention pour prendre en compte le transfert à TOTCO des droits de transport et le
financement du Système de Transport.

CECI EXPOSÉ, LES PARTIES ONT CONVENU DES AMENDEMENTS SUIVANTS A
LA CONVENTION: M

kP

Pate 2 de34

RTICLE

DÉFINITION:
Cet article est modifié comme suit:

*1.31"Contractant signifie toute personne à l'exclusion du Consortium, de ses actionnaires et
des Sociétés Affiliées, qui conclut un contrat pour la fourniture de biens ou la prestation
de services liés à la réalisation des Opérations Pétrolières.

1.32 ‘Contractant Principal signifie:
(a) tout Contractant qui conclut un contrat direct avec le Consortium, et
(b)_ tout Contractant qui conclut un contrat direct avec un Contractant défini en (a) où
Affiliée qui a conclu un contrat direct avec le Consortium, cette
Société Affiliée n'étant pas elle-même un Contractant.

1.33 "Convention de TOTCO' désigne la convention d'établissement pour le transport
d'Hydrocarbures entre la République du Tchad et TOTCO pour la construction,
l'exploitation et l'entretien du Système de Transport Tchadien

1.34 ‘Opérations des Trois Champs’ désigne les Opérations Pétrolières se Mpportant aux Trois
Champs, à l'exclusion des activités du Système de Transport lorsque cette exclusion est
spécifiée au cas par cas dans la présente Convention:

1.35 ‘Préteurs' désigne les personnes autres que le Consortium, ses-actionnaires et les Sociétés
Affiliées, participant au financement où au refinancement de la construction, de
l'exploitation ou de l'entretien du Système de Transport (y compris tout garant où
assureur de crédit des prêts requis pour ce financement ou refinancement), et tout
cessionnaire, représentant, fiduciaire ou affiliée de ces personnes.

1.36 ‘Prix du Brut de Référence Brent’ désigne le montant déterminé conformément à
l'article 23.2.5.

1.37 ‘Système de Transport désigne le pipeline pour le transport des hydrocarbures
commençant à la bride d'entrée de la première station de pompage dans le périmètre de
la Concession de Komé, et traversant les territoires de la République du Tchad et de la
République du Cameroun et comprenant des stations de pompage, des systèmes de
télécommunications, des installations à terre et en mer pour le stockage et le chargement
des hydrocarbures et toutes les installations annexes qui s'y rattachent. L'expression
Système de Transport désigne également toute extension ou modification futures de ces
installations de transport et toute addition future à ces installations dans la mesure où
elles seront approuvées conformément à la législation tchadienne ou camerounaise,
selon le cas applicable.

1.38 ‘Système de Transport Camerounais' désigne le tronçon du Système de Transport situé
sur Le territoire de la République du Cameroun.

1.39 "Système de Transport Tchadien' désigne le tronçon du Système de Transport situé sur le
territoire de la République du Tchad.

1.40 ‘TOTCO"' désigne la société Chad Oïl Transportation Company.

ZA

Page 3 de 34

141 ‘Trois Champs’ désigne les champs de Komé, Bolobo, et Miandoum.

1.42 ‘Zone du Permis H' désigne la zone dont les coordonnées sont indiquées à l'annexe 1
de la présente Convention.”

ARTICLE 2. OBJET REE DE LA CONVENTION
L'article 2.4 est modifié comme suit:

"2.4 Si les Parties conviennent que cela est nécessaire, les droits et obligations du
Consortium exposés dans la présente Convention s'appliqueront en outre aux
Contractants et aux Sociétés Affiliées, s'ils n'en bénéficient pas déjà en vertu de la
présente Convention.

L'application du présent article 2.4 doit être suictement limitée aux seuls Contractants et
Sociétés Affiliées qui travaillent pour le Consortium dans le cadre des Opérations
Pétrolières. Il ne peut être appliqué sous aucun prétexte à d'autres activités qui
pourraient être entreprises au Tchad par ces mêmes Contractants et Sociétés Affiliées."

“

4:_OBLIGATIONS G] D! 9) A.
Co ES OPERATIONS P] RES

Les deux paragraphes suivants sont ajoutés à l'article 4.4:

"Afin de permettre un règlement, dans les meilleurs délais et conditions, des sinistres dont
auraient souffert des personnes physiques ou morales sur le territoire.de la République du
Tchad à l'occasion de la mise en oeuvre des Opérations Pétrolières, le Consortium s'assure que
les compagnies d'assurance choisies par le Consortium, ses Sociétés Affiliées et les
Contractants désigneront une compagnie d'assurance focale comme mandataire, à moins que
ces compagnies d'assurance ne décident d'ouvrir une antenne sur le territoire de la République
du Tchad aux fins de remplir la même mission. Ce mandataire aura pour mission de garder le
contact entre lesdites compagnies d'assurance, l'assuré au Tchad, la victime du
éventuellement sa compagnie d'assurance

Les Prêteurs ont droit à des sûretés sur les indemnités d'assurance et de réassurance, les:
remboursements de primes et autres revenus d'assurance et de réassurance."

ARTICLE 6. RENDUS DE ET RENON ON

L'article 6.1 est modifié comme suit:

“6.1 Les coordonnées géographiques de la surface initiale du Permis, dite Zone du Permis
H, ainsi qu'une carte s'y rapportant, figurent à l'annexe 1 de cette Convention.

A l'expiration de la première période de renouvellement du Permis, le Consortium
rendra vingt pour cent (20%) de Ja superficie du périmètre couvert par le Permis alors

détenue. DA h & SF

Page dde 34

A l'expiration de la deuxième période de renouvellement du Permis (le 2 février 1999
sauf en cas de Force Majeure), le Consortiunà rendra vingt pour cent (20%) de la
superficie du périmètre couvert par le Permis alors détenue. Toutefois le Consortium
rendra cinquante pour cent (50%) de la superficie alors détenue à l'expiration de la
deuxième période de renouvellement si les deux conditions suivantes ne sont pas
remplies d'ici:

4) Le commencement d'exécution des contrats principaux pour la construction des
installations sur champs associées aux Trois Champs et pour le Système de
Transport, à moins que ce commencement d'exécution n'ait été retardé pour cause
de Force Majeure

b)_ L'atribution des contrats principaux liés à la construction du pipeline et à la
raffinerie qui font partie du Projet de Pipeline/Raffinerie de N'Djaména, à moins
que l'approbation de ces contrats ne soit différée dans l'attente de l'attribution d'un
contrat de construction par la "Société Tchadienne d'Eau et d'Electrcité" (STEE)
d'une centrale électrique qui utilise le fioul lourd produit par la raffinerie, ou n'ait
été retardée pour cause de Force Majeure."

ARTICLE 9: EVALUATION D'UNE DECOUVERTE

Les articles 9.8 et 9.9 suivants sont ajoutés:

"9.8

9.9

Pour ce qui est des Trois Champs, le Consortium conclura qu'ils sont des Gisements
Commerciaux, soumettra des plans de développement et de mise en exploitation
conformément à l'article 9.3 et fera des demandes de Concessions conformément à
l'article 10.1, dès que les deux conditions suivantes auront été remplies:

2) La loi qui approuve la Convention d'Etablissement entre la Cameroon Oil
Transportation Company ("COTCO") et la République du Cameroun a été votée
par le Parlement de la République du Cameroun et promulguée par le Président de
la République du Cameroun, et ladite Convention d'Etablissement a été signée par
les parties à cette Convention d'Etablissement, et

b)  L'organe compétent de la Banque Mondiale a approuvé le financement de la part
des deux gouvernements dans le capital de COTCO, sans autre réserve que les
conditions applicables aux deux gouvernements et acceptées par eux et les
conditions (y compris celles relatives à l'étude d'impact sur l'environnement qui
doit être soumise à la Banque Mondiale) qui sont applicables au Consortium et
aux Sociétés Affiliées et acceptées par eux

Les Parties s'efforceront, séparément ou de concert, de faciliter la réalisation de ces
deux conditions dans les meilleurs délais. Elles établiront un contact régulier entre
elles afin de faire le point sur l'état d'avancement de la réalisation desdites conditions,
notamment par l'échange systématique d'informations.

Le Consortium fera bonne diligence pour commencer la production à partir des Trois
Champs dans les trois ans et six mois (3,5 années) suivant la date d'attribution des

Concessions pour les Trois Champs." DA Mn Æ >

Page 5 de 34
ARTICLE 10: DEMANDE, OCTROI ET DUREE D'UNE CONCESSION
Le paragraphe suivant est ajouté à l'article 10.1:

“La présente Convention correspond à la ‘convention-type' mentionnée dans le Code
Pétrolier, notamment aux articles 22, 25, 26, 27 et 31 de l'ordonnance N°7/PC/TP/MH
du 3 février 1962 pour ce qui concerne les Concessions octroyées au Consortium dans
le cadre de la présente Convention."

Al 14: NSPORT DES HYDRO
L'article 14.4 est modifié comme suit:

"144 L'autorisation de transport et les autres droits spécifiés à cet article 14 peuvent être
cédés en totalité ou en partie à des sociétés qui ont conclu une convention
d'établissement pour le transport d'Hydrocarbures conformément au Code Pétrolier.

En outre, les droits spécifiés à cet article4 peuvent être cédés aux personnes qui n'ont
pas conclu une convention d'établissement pour le transport d'Hydrocarbures,
individuellement ou conjointement, dans les conditions exposées dans la présente
Convention. Les bénéficiaires des cessions ci-dessus seront soumis aux conditions de
la présente Convention en ce qui conceme la construction et l'exploitation des
installations et pipelines concemés. Ils devront en outre remplir les conditions exigées
du Consortium en vertu de la présente Convention et du Code Pétrolier, tant sur le plan
légal qu'en ce qui concerne le contrôle de la société."

L'article 14.12 suivant est ajouté:

"14.12 Lorsque les droits auront été transférés à TOTCO conformément au premier
paragraphe de l’article 14.4, toute disposition de la convention d'établissement de
TOTCO relative au Système de Transport Tchadien prévaudra sur toute disposition
contraire de la présente Convention."

L'article 14.13 suivant est ajouté:

*14.13 Dans le cadre des activités de surveillance administrative liées aux opérations de
mesure du Pétrole Brut au Point de Livraison, et en application des dispositions de
l'Accord Bilatéral, en particulier ses articles 13 et 14, le Consortium s'assurera que
COTCO prendra en charge, sans coût additionnel pour la République du Tchad, le
séjour à bord du terminal de stockage offshore de COTCO, ainsi que le transport entre
Douala et Kribi et ce terminal pour quatre (4) fonctionnaires au plus, aux conditions
qui s'appliqueraient s'ils étaient des employés de COTCO."

Jon

=

RTICLE 17: (VEILLANCE AD! ISTRA' DES OPERATION:
PETROLIERES °

L'article 17.6 suivant est ajouté:

"17.6. Dans le cadre des activités de surveillance administrative définies dans le présent
article 17, Je Consortium prendra en charge les coûts associés de transport entre la base
opérationnelle sur champ la plus proche et le site d'intervention, pour les
fonctionnaires, aux conditions qui s'appliqueraient s'ils étaient des employés du
Consortium. Pour les Trois Champs, Ja base opérationnelle sur champ sera située à
proximité immédiate des Trois Champs.”

ARTICLE 159: P] EL ET FORMATION
Les articles 19.1 et 19.2 sont modifiés comme suit:

*19.1 Le Consortium devra dès le début des Opérations Pétrolières assurer l'emploi en priorité,
à qualification égale, des citoyens tchadiens et contribuer à la formation de ce personnel
afin de permettre son accession à tous emplois d'ouvriers qualifiés, d'agents de maîtrise,
de cadres et de directeurs.

A la fin de chaque Année Civile, le Consortium préparera, en accord avec le Ministre,
un plan de recrutement et un plan de formation qu'il soumettra dès le mois de janvier de
l'année suivante pour parvenir à une participation de plus en plus large du personnel
tchadien aux Opérations Pétrolières, notamment dans le cadre des activités de
construction liées au développement des Trois Champs. Cependant, pour 1997, le
Consortium soumettra, dès que possible et au plus tard le 30 juin 1997, au Ministre un
plan de recrutement et de formation détaillé (le "Plan de Recrutement et de Formation
1997") comprenant notamment un calendrier pour son exécution.

19.2 Afin notamment de faciliter l'emploi de personnel tchadien, le Consortium pourvoira, en
vue de la satisfaction de ses besoins, à la formation et au perfectionnement de son
personnel employé pour les Opérations Pétrolières. Le Consortium s’efforcera également
de pourvoir à la formation et au perfectionnement des agents du Ministère chargé des
Mines.

Le Consortium organisera cette formation et ce perfectionnement selon un plan établi en
accord avec le Ministre, soit au sein de son entreprise, soit dans d'autres entreprises, au
moyen de stages ou d'échange de personnel, tant au Tchad qu'à l'étranger. Le
Consortium ouvrira et financera un Centre de Formation Professionnelle à proximité de
ses installations industrielles. Le Centre aura pour fonction principale d'assurer a
formation des employés tchadiens du Consortium et des Contractants pour les
Opérations Pétrolières. La République du Tchad sera associée à son administration en
vue de contribuer à la définition de ses objectifs de formation M

# F

À ces fins, le Consortium consacrera au plan de formation du personnel tchadien:

2) à compter du ler janvier 1990, le Consortium s'engage à encourir annuellement des
dépenses à concurrence de cinquante mille Dollars (USS 50 000) au titre de ce plan
annuel de formation. En ce qui concerne la période comprise entre le 19 août 1988 et
Je 31 décembre 1989, ce montant sera égal à soixante-huit mille sept cent cinquante
Dollars (USS 68 750)

b) Dès l'octroi au Consortium de sa première Concession, sauf la Concession de Sédigi,
ce montant annuel sera porté à cent mille Dollars (USS 100 000) et sera affecté
exclusivement à la formation et au perfectionnement des agents de l'Etat. A la
demande de la République du Tchad, ce montant pourra, soit Jui être directement
versé, soit être utilisé pour le paiement par le Consortium des activités de formation
et de perfectionnement des agents de l'Etat

<) Le Consortium octroiera en outre une dotation exceptionnelle de cinq cent mille
Dollars (US$ 500 000) à la République du Tchad afin de lancer des actions
coordonnées et significatives de formation et de perfectionnement des agents de
l'Etat, lesquelles pourront se traduire par l'attribution de bourses. Cette dotation sera
répartie sur la période 1997 à 1999 à titre indicatif comme suit: cent cinquante mille
Dollars (US$ 150 000) en 1997, deux cent mille Dollars (US$ 200 000) en 1998 et
cent cinquante mille Dollars (US$ 150 000) en 1999.

Tous ces coûts constitueront des charges déductibles."

ARTICLE 20: PROPRIETE DES BIENS
Les articles 20.1 et 20.2 sont modifiés comme suit:

“20.1 Tous les biens, meubles ou immeubles, acquis et possédés par le Consortium
deviendront la propriété de l'Etat, à titre gratuit, à la date d'expiration ou de résiliation
de la Convention ou d'une Concession ou à la date de renonciation en cas de rendu de
surface, pour les biens qui ne seraient pas nécessaires aux Opérations Pétrolières dans
les zones autres que celle rendue, sous réserve dans tous les cas de toute sûreté
accordée par un membre du Consortium sur sa part dans ces biens conformément aux
dispositions de l'article 30 ou de toute réalisation préalable de cette sûreté par les
Prêteurs. Dans le cas où le Consortium n'aurait pas, à ladite date d'expiration, de
résiliation ou de renonciation, été titulaire d'une Concession, autre que la Concession
de Sédigi, cee obligation s'appliquera seulement aux biens immeubles.

Si le Ministre décide de ne pas utiliser lesdits biens, il pourra demander au Consortium
de les enlever aux frais de ce dernier, demande qui devra être faite avant ladite date
d'expiration, de résiliation ou de renonciation.

Le Consortium ne pourra enlever ou vendre des biens de la Zone Contracmelle
susceptibles d'être transférés à l'Etat au titre du présent article, qu'après l'approbation
du Ministre, à l'exception du remplacement des biens qui serait nécessaire à la

poursuite normale des Opérations DZ M

Page 1 de34

202

Dans les soixante (60) jours suivant l'expiration ou la renonciation d'une Concession
où son retrait, le Consortium devra remettre à titre gratuit à l'Etat tous les puits
productifs réalisés par le Consortium à l'intérieur du périmètre de ladite Concession, en
bon état de marche (compte tenu de l'état de l'usure normale) pour poursuivre
l'exploitation, sauf si le Ministre exige leur abandon, ou si ces puits ont déjà été
abandonnés, et dans tous les cas sous réserve des sûüretés accordées par tout membre du
Consortium sur sa part dans ces puits conformément aux dispositions de l'article 30A
où à toute réalisation préalable de cette sûreté par les Prêteurs."

ARTICLE 22: REDEVANCE SUR LA PRODUC N

Un nouvel article 22.6 est ajouté comme suit:

“22.6 Dans les cas visés au paragraphe a) suivant, pour la seule exécution de la garantie par

la République du Tchad du service de la dette (principal et intérêts échus) de la Société
d'Etude et d'Exploitation de Ja Raffinerie du Tchad (SEERAT) contractée envers ses
actionnaires privés ou leurs sociétés affiliées en qualité de prêteurs et dans le cadre de
l'accord entre la SEERAT et ses actionnaires pour le financement de la construction du
Projet de Pipeline/Raffinerie de N'Djamena, les paiements effectués par le Consortium,
en lieu et place de la République du Tchad au titre de la garantie susvisée,
constitueront des paiements à l'Etat de redevance en espèces sur la production relative
aux Trois Champs, lorsqu'ils sont effectués selon les conditions et modalités du présent
article 22.6.

2) Ce mécanisme de compensation s'applique exclusivement dans les quatre cas
suivants: -

(Les actes de l'autorité en République du Tchad ou les événements politiques
sur son territoire (tels que guerre, guerre civile, insurrection, émeutes) ayant
pour effet de mettre la SEERAT dans l'incapacité de remplir ses obligations
vis-ävis desdits prêteurs. (Pour les besoins de ce paragraphe, les actes de
l'autorité recouvrent tout acte du gouvemement ou de toute autorité légale qui
serait contraire aux dispositions de la présente Convention ou de Ja
Convention entre la République du Tchad et la SEERAT, discriminatoire à
l'égard de la SEERAT, ou contraire aux traités et principes de droit
international, y compris la réquisition, le fait du prince, le détournement de
pouvoir et la voie de fait.)

() L'arrêt ou la limitation de la production de la raffinerie dus à l'importation
frauduleuse de produits pétroliers, par rapport à la production estimée dans
l'évaluation détaillée préparée avant l'appel d'offres du Projet de
Pipeline/Raffinerie de N'Djamena, et ayant pour effet de mettre la SEERAT-
dans l'incapacité de remplir ses obligations vis-à-vis desdits prêteurs;

iii) La réduction des prix de vente sortie raffinerie de l'essence ou du diesel par
rapport à ceux estimés dans l'évaluation détaillée citée au paragraphe (ii) ci-
dessus, due à l'importation frauduleuse de produits pétroliers, et ayant pour
effet de metre la SEERAT dans l'incapacité de remplir ses obligations vis-à-
vis desdits pr

Peu TS

iv) La réduction des prix de vente sortie raffinerie de l'essence ou du diesel par
rapport à ceux estimés dans l'évaluation détaillée citée au paragraphe (ii) ci-
dessus, causée par des suppressions ou par des baisses des droits et taxes à
l'importation sur les produits pétroliers par rapport à leurs taux où montants
pris en compte dans l'évaluation détaillée citée au paragraphe (ii) ci-dessus, et
dont la conséquence établie aura été de mettre la SEERAT dans l'incapacité
de remplir ses obligations vis-à-vis desdits préteurs. Le montant qui constitue
le paiement par le Consortium de redevance en espèces en vertu du présent
paragraphe (iv) sera limité à la perte de recettes résultant des suppressions où
baisses des droits et taxes mentionnées ci-dessus.

b} Ces paiements par le Consortium auxdits prêteurs peuvent seulement être effectués, en
exécution de la garantie, à réception: (f) d'un document de la SEERAT établissant la
survenance de l'un des cas mentionnés ci-dessus et le montant qui est de ce fait couvert
par la garantie, et (ii) d'une copie d'une demande de payer ledit montant adressée à l'Etat
ainsi qu'une déclaration par Les actionnaires privés de la SEERAT indiquant que ce
montant est resté impayé pendant trente (30) jours à compter de la réception par l'Etat de
ladite demande, et après que le Consortium a notifié à l'Etat la réception de ces
documents.

<) Les paiements visés au présent article 22.6 seront considérés comme effectués à titre
provisoire en vertu de l'article 22.4 et le cas échéant en vertu de l'article 22.5 (dans ce cas
Ie montant de redevance à payer en nature conformément à l'article 22.5 sera adapté en
conséquence), selon Je ou les mode(s) de paiement choisi(s) dans le cadre de l'article 22.2.
Lorsque les paiements sont supérieurs à ceux dus au titre de la redevance relative aux
Trois Champs-due pour le mois considéré, l'excédent sera reporté au où aux mois suivants
jusqu'à concurrence du montant desdits paiements."

L'article 22.7 suivant est ajouté:

“22.1 Nonobstant les dispositions de l'article 22,5, le Consortium et l'Etat conclueront un
accord avec TOTCO et un accord avec COTCO en ce qui concerne le transport à
travers le Système de Transport de la production des Trois Champs, y compris la
redevance en nature.

Si l'Etat n'effectue pas les paiements relatifs au transport de ladite redevance en
nature dans les délais prévus dans lesdits accords, il accepte que tout paiement
ultérieur de redevance relative aux Trois Champs soit effectué uniquement en espèces
aussi longtemps qu'il n'a pas acquitté la totalité des sommes dues en raison de sa

défaillance." ” 1e) PE

a

Page 10 de 3
RTICLE 23: REGIME FISCAL
L'article 23.2 est modifié comme suit:

"23.2 Les bénéfices nets que le Consortium retire sur le territoire de la République du Tchad
sont passibles d'un impôt direct à un taux déterminé conformément aux articles 23.2.1
à 23.2.7 pour les Opérations des Trois Champs (à l'exclusion des opérations du
Système de Transport), et de cinquante pour cent (50%), taux prévu à l'article 65 du
Code Pétrolier, pour le reste des Opérations Pétrolières.

Les autres dispositions de l'article 65 du Code Pétrolier ne sont pas applicables en
raison du mode de détermination de l'impôt direct indiqué ci-dessous, la redevance sur
la production étant considérée comme une charge d'exploitation et non comme un
crédit d'impôt.

Le Consortium tient par Année Civile, en accord avec la réglementation en vigueur au
Tchad et les dispositions de la présente Convention, une comptabilité séparée des
Opérations Pétrolières qui permet d'établir un compte d'exploitation générale, un
compte de pertes et profits et ur bilan faisant ressortir tant les résultats desdites
opérations que les éléments d'actif et de passif qui y sont affectés ou s'y rattachent
directement.

23.2.1 Le taux d'impôt sur les bénéfices des sociétés applicable sur une année fiscale
donnée aux membres du Consortium sur les bénéfices provenant des Opérations
des Trois Champs dépendra d'un ratio R commun à tous les membres du
Consortium, du niveau du Prix du Brut de Référence Brent et des volumes de
Pétrole Brut cumulés provenant des Trois Champs.

23.2.2 Le taux de l'impôt sur les bénéfices des sociétés à appliquer aux membres du
Consortium, applicable aux bénéfices provenant des Opérations des Trois
Champs, sera déterminé selon le ratio R calculé conformément à l'article 23.2.4
ci-dessous et le Prix du Pérole Brut de Référence Brent déterminé
conformément à l'article 23.2.5 ci-dessous, comme sui

Ratio R
Prix du Brut de Ratio R supérieur où Ratio R
Référence Brent inférieur à égal à1,75et supérieur où
USS199$/baril 1,75 inférieur à égal à 2,50
2,50

18,008 65%
>18,00$ et <19,00$ 65%
>19,00$ et 20,008 65%
320,008 et <21,00$ 65%
>21,00$ et <22,00$ 65%
plus de 22,008 65%

23.23 Le taux de l'impôt sur les bénéfices des sociétés déterminé conformément à
l'article 23.2.2 ci-dessus restera applicable jusqu'à la fin du trimestre où la —

Nm ATR ©

Page 11 de 34

production totale cumulée de Pétrole Brut issue des Trois Champs et introduite
dans Le Système de Transport Tchadien atteint 900 millions de barils. Ensuite,
le taux de l'impôt sur les bénéfices des sociétés à appliquer aux membres du
Consortium du fait des Opérations des Trois Champs sera de 60% si et tant que
le ratio R est inférieur à 2,50, et de 65% si et tant qu'il est supérieur ou égal à
2,50

23.2.4 Le ratio R pour une année fiscale donnée sera le ratio du Revenu Amont Net
Cumulé Après Impôt, divisé par les Investissements Amont Cumulés, ces deux
montants cumulés étant calculés à la fin de ladite année fiscale.

a Le Revenu Amont Net Cumulé Après Impôt est défini de la manière
suivante:

() revenus résultant de la vente par le Consortium de Pétrole Brut
provenant des Trois Champs, calculés en appliquant le Prix de Marché
tel que défini à l'article 21 de la présente Convention, ajusté, si besoin
est, à une base FOB terminal de chargement offshore, ainsi que tous

Fr les autres revenus du Consortium dérivés des Opérations des Trois
Champs, à l'exclusion de tous les intérêts perçus par le Consortium, et
notamment ceux provenant du dépôt des sommes en comptes
séquestres, ou de leur placement sur comptes bancaires, ou de tous
dividendes ou de tous revenus résultant des activités du Système de
Transport,

(ii) moins tous les frais associés au transport dudit Pétrole Brut jusqu'à la
‘bride de chargement du terminal de chargement offshore,

ii) moins tous les autres Frais d'Exploitation associés aux Opérations des
Trois Champs (excepté les coûts de financement),

(iv) moins les redevances lorsqu'elles sont payables en espèces sur lesdits
Pétroles Bruts,

(4) moins l'impôt tchadien sur les bénéfices des sociétés des membres du
Consortium provenant des Opérations des Trois Champs.

b. Les Investissements Amont Cumulés sont définis de la manière suivante:

QG) tous les coûts encourus à partir de l'octroi du permis de recherches
original en 1969 jusqu'à la date où les Concessions des Trois Champs
sont octroyées au Consortium,

Gi) plus toutes les Dépenses d'Investissement de développement relatives
aux Opérations des Trois Champs (hors dépenses liées à l'exploration
future, à l'évaluation associée à cette exploration, et au Système de
Transport) encourues par le Consortium et effectuées après l'octroi de
ces Concessions, _

APE Nk æ

Page 12 de 34

Pour les besoins de ce paragraphe, les coûts associés à l'acquisition, au
traitement et à l'interprétation de la campagne sismique 3D effectuée en
1995-96 seront inclus dans les Investissements Amont Cumulés.

€. (Pour déterminer le ratio R pour une année fiscale donnée, l'impôt sur
les bénéfices des sociétés est calculé en utilisant un taux d'impôt sur
les bénéfices des sociétés basé sur le ratio R de l'année fiscale
précédente.

Gi) Lorsque le ratio R déterminé conformément à l'alinéa c.(i) ci-dessus,
pour ladite année fiscale franchit le seuil de 1,75 ou 2,50, un nouveau
calcul du ratio R sera effectué sur une base trimestrielle, pour
déterminer le trimestre spécifique de ladite année fiscale durant lequel
Je taux de l'impôt aurait dû changer.

Exclusivement aux fins de ce calcul pour un trimestre donné, les
revenus provenant du Pétrole Brut, les redevances payables en espèces
et les Dépenses d'investissement pour le trimestre en question seront
déterminés à partir des comptes de l'année fiscale dont le trimestre fait
partie. Chacun des autres éléments du ratio R nécessaire pour ce calcul
trimestriel sera égal à sa valeur pour l'année considérée divisée par
quatre.

Le taux de l'impôt sera modifié pour le wimestre suivant le trimestre
pendant lequel le seuil du ratio R est franchi et les dispositions de
l'article 23.2.6 s'appliqueront pour la détermination à partir des taux
trimestriels du taux de l'impôt sur les bénéfices des sociétés de l'année
considérée.

23.2.5 Le Prix du Brut de Référence Brent d'une année fiscale donnée est calculé
comme suit:

2. La moyenne arithmétique annuelle des valeurs du prix du Brut Brent daté
publiées quotidiennement dans *PLATT'S OILGRAM PRICE REPORT"
Sera calculée pour l'année considérée. S'il existe deux valeurs ou plus du
prix du Brut Brent daté pour un jour donné, la valeur à utiliser pour ce jour
Sera la moyenne arithmétique de ces valeurs. Il est admis que, comme il n'y
à pas nécessairement de valeur du prix du Brut Brent daté publiée chaque
jour, le dénominateur pour le calcul de la moyenne sera le nombre de jours
où une valeur du prix du Brut Brent daté est publiée.

b. Cette moyenne sera multipliée par le "Producer Price Index for all
Commodities” (PPIAC) du mois de juin 1995 et divisée par l'Indice PPIAC
du mois de juin de l'année concemée. Le PPIAC pour le mois de juin
concerné sera la valeur publiée la plus récente, non corrigée des variations
saisonnières, telle que publiée par le "Bureau of Labor Statistics" du
Ministère du Travail des Etats-Unis dans la revue mensuelle "Producer
Price Indexes" (numéro d'octobre de l'année concernée). Le calcul sera
ajusté pour tenir compte de changements éventuels dans l'année de base de

l'index. HP m Æ

000000000000000000000000000000009

€. Si à un moment donné, les valeurs du prix du Brut Brent daté publiées dans
“PLATTS OILGRAM PRICE:REPORT” ou le PPIAC n'étaient plus
disponibles, les parties s'entendront sur un nouvel indice à utiliser à partir
de ce moment. De même, si elles convenaient de ce que le mécanisme
d'indexation n'est plus représentatif, les parties devront s'entendre sur un
nouveau mécanisme d'indexation à utiliser à partir de ce moment

23.2.6 Lorsque le taux d'impôt sur les bénéfices des sociétés change en cours d'année
au titre de l'article 23.2.3 ou de l'article 23.2.4 c) (ii) ci-dessus, Le taux
applicable pour cette année au bénéfice imposable provenant des Opérations
des Trois Champs de ladite année sera égal à la moyenne arithmétique des taux
trimestriels

23.2.1 Chaque membre du Consortium calcule séparément ses bénéfices imposables et
conserve la responsabilité de sa propre déclaration fiscale (les déductions pour
le calcul du bénéfice imposable de chaque membre du Consortium ne sont pas
limitées aux éléments pris en compte pour le calcul du ratio R).

L'impôt tchadien sur les bénéfices visés à l'article 23.2.4 a) (v) sera égal à la
somme de l'impôt dû par chaque membre du Consortium au tire des Opérations
des Trois Champs (à l'exclusion des opérations du Système de Transport)."

L'article 23.4 est modifié comme suit:

*23.4.1 Peuvent être portés au débit du compte d'exploitation générale et du compte de pertes
et profits:

a) Le coût des matières, des approvisionnements et de l'énergie employés ou
consommés, les salaires du personnel et les charges y afférentes, le coût des
prestations de services fournies au Consortium par des Tiers ou des Sociétés
Affiliées, à condition que dans ce cas les coûts des approvisionnements, du
personnel ou des services foumis par des Sociétés Affiliées n'excèdent pas ceux
normalement pratiqués par des Tiers pour des prestations similaires dans
l'industrie pétrolière intemationale.

b) Les amortissements réellement effectués par le Consortium dans la limite des
taux fixés à l'annexe III de la présente Convention. Les amortissements
commenceront à la date d'utilisation des biens et se poursuivront jusqu'à leur
amortissement total.

c) Les frais généraux afférents aux Opérations Pétrolières, y compris les frais
d'établissement, les frais de location de biens meubles et immeubles, les
cotisations d'assurance, et un montant relatif aux frais généraux à l'étranger tels
que défini à l'article 2.6 de l'annexe III de la présente Convention.

d) Les intérêts et agios des dettes contractées par le Consortium, pour leur montant
réel, dans les limites fixées à l'article 2.7 de l'annexe III de Ja présente
Convention. Il est entendu qu'aucun intérêt ne sera chargé sur les prêts effectués
par les Sociétés AfMiliées concemant les dépenses d'exploration.

mæ œ

2342

€) Déduction faite des amortissements déjà pratiqués, la valeur des matériels ou
des biens détruits ou endommagés et la valeur des biens auxquels l'entreprise a
renoncé ou qui seront abandonnés en cours d'année, ainsi que les créances
irrécouvrables et les indemnités versées aux tiers pour dommages.

f) Le montant total de la redevance sur la production acquittée en espèces, et la
valeur de la quote-part de la production versée à titre de redevance sur la
production en nature déterminée suivant les modalités prévues à l'article 22 ci-
dessus.

g) Les provisions raisonnables constituées en vue de faire face ultérieurement à
des pertes ou charges nettement précisées et que des événements en cours
rendent probables, à l'exclusion de toutes dotations au fonds de reconstitution
des gisements

h) Toutes autres pertes ou charges directement liées aux Opérations Pétrolières, y
compris les pertes de change réalisées à l'occasion de celles-ci, à l'exception du
montant de l'impôt direct sur les bénéfices déterminé conformément aux
dispositions du présent article

Ï Tous autres frais que le Consortium aura eu à supporter pour le transport des
Hydrocarbures entre les points de mesure précisés à l'article 13.1 jusqu'au
Points de Livraison, ÿ compris tous frais, tarifs, taxes et autres charges de
quelque nature qu'ils soient occasionnés par le transport des Hydrocarbures
dans la République du Tchad et dans des pays voisins, dans la mesure où ces
frais ne seront pas inclus au titre des alinéas a) à h) ci-dessus.

j) Tous les montants payés à l'Etat en relation avec l'octroi d'options pour des
périodes supplémentaires de renouvellement du Permis seront considérés
comme des dépenses d'exploration evou des travaux d'exploration au sens des
Articles 1.8.1 (h) et 1.9.1 (a) de l'annexe III Procédure Comptable de la
Convention

k) le cas échéant, le crédit d'investissement relatif aux Opérations des Trois
Champs visé à l'article 23.6 ci-

En outre, pour le calcul des bén
relatifs aux Opérations des Trois Champs, toutes les dépenses encourues depuis
l'octroi du permis de recherches original en 1969 jusqu'à la date où les Concessions
sont accordées au Consortium pour les Trois Champs, y compris les coûts faisant
l'objet de la lettre N°818 du Ministre des Finances de la République du Tchad du 24
octobre 1994, seront déductibles en tant que Coûts Pétroliers tels que définis à
l'Annexe IL.

Pour le calcul des bénéfices imposables des membres du Consortium pour les
Opérations des Trois Champs (à l'exclusion des opérations du Système de Transport),
les dépenses d'exploration encourues dans le cadre de la présente Convention
postérieurement à l'octroi des Concessions des Trois Champs seront déductibles

comme suit: 2e W) AE

Page 15 de34
a) Toutes les dépenses relatives à l'exploration à l'intérieur des périmètres des
Concessions des Trois Champs seront déductibles sans limitation,

b) Les dépenses relatives à l'exploration en dehors des périmètres de ces
Concessions. Ces dépenses seront prises en compte dans le calcul des bénéfices
imposables provenant des Opérations des Trois Champs (à l'exclusion des
opérations du Système de Transport) après application de toutes les autres
déductions disponibles. La déduction de ces dépenses sera plafonnée pour toute
année fiscale de telle sorte que l'impôt sur les bénéfices des sociétés provenant
des Opérations des Trois Champs (à l'exclusion des opérations du Système de
Transport) ne soit pas réduit à un niveau inférieur à 70% de la valeur qu'aurait
l'impôt si ces dépenses d'exploration m'étaient pas déduites. Ces dépenses
pourront être reportées pendant une période maximum de 10 ans à compter de
l'année du démarrage de la production, ou de l'année des dépenses si ces
dernières interviennent après ce démarrage. Après l'octroi de toute Concession
hors des Trois Champs, les dépenses postérieures à cet octroi relatives à cette
Concession ne sont pas déductibles pour le calcul des bénéfices imposables du
fait des Opérations des Trois Champs; il en est de même avant Jedit octroi pour
les dépenses de développement hors des Trois Champs. >

Pour les besoins de cette disposition, l'expression exploration inclut les Forages
d'Evaluation.”

L'article 23.6 suivant est ajouté:
“23.6 Crédit d'investissement relatif aux Opérations des Trois Champs

Un crédit d'investissement s'appliquera pour la détermination des bénéfices imposables
des membres du Consortium relatif aux Opérations des Trois Champs, à l'exclusion
des opérations du Système de Transport, comme suit:

2. Le crédit d'investissement sera égal à 38% de toutes les Dépenses
d'investissement de développement relatives aux Opérations des Trois Champs (à
l'exclusion des dépenses d'exploration, d'évaluation associée à l'exploration
postérieure au 31 mars 1996 et des dépenses relatives au Système de Transport)
encourues par le Consortium pour le développement initial après le 31 mars 1996
et jusqu'au 31 décembre 2004, Les coûts associés à l'acquisition, au traitement et
à l'interprétation de la campagne sismique 3D effectuée en 1995-96 seront exclus
du calcul du crédit d'investissement. Le crédit d'investissement sera limité à un
maximum cumulé de 600 millions de Dollars courants.

b. Le crédit d'investissement au titre d'une année fiscale sera totalement déductible
des bénéfices imposables dès l'année où les Dépenses d'investissement
correspondantes commencent à être amonties (c'est-à-dire au plus tôt au moment
du démarrage de la production).

c. iles bénéfices imposables d'un membre du Consortium sont positifs après prise
en compte du report de pertes disponible (conformément à l'article 1.6.2 de
l'Annexe Ill) et avant déduction du crédit d'investissement, le crédit

LPS

Page 16 de 34

00000000000000000000000000000000e

d'investissement disponible pour ce membre du Consortium est déduit jusqu'à ce
que le montant des bénéfices imposables soit réduit à zéro le cas échéant.

d. Sous réserve de l'article 23.6 €) ci-dessous, tout crédit d'investissement restant
après application de la procédure de l'article 23.6 c) ci-dessus est reportable dans
le temps pendant une durée de 10 ans à compter de la premiére année de
production, ou une durée de 13 ans à compter de la première année de
production si la moyenne des Prix du Brut de Référence Brent sur la période
entre le début de l'année du premier chargement de Pétrole Brut au départ du
terminal de chargement offshore et la fin de l'année fiscale 2010 est inférieure à
14,00 Dollars par baril. À l'expiration de la durée de 10 ou 13 ans ci-dessus
visée, le solde éventuel du crédit d'investissement non utilisé sera perdu.

e. Le crédit d'investissement ne peut être déduit pour toute année durant laquelle le
Prix du Pétrole Brut de Référence Brent est supérieur ou égal à 17,00 dollars par
baril. Le crédit d'investissement qui aurait pu être utilisé pour cette année-là en
l'absence de cette limitation basée sur le prix est reportable pour une durée de
trois ans sans que ceci n'ait pour effet d'étendre la période d'utilisation du crédit
d'investissement au-delà des périodes prévues à l'article 23.6 d).

Le crédit d'investissement reporté en vertu dù présent article 23.6 e) sera
déductible avant le crédit d'investissement reporté en vertu de l'article 23.6 d) ci-
dessus."

ARTICLE 24: EXONERATIONS FISCALES
L'article 24 est modifié comme suit: re

“24.1 Le Consortium, ses actionnaires et les Sociétés Affiliées bénéficieront des avantages
fiscaux prévus à l'article 67 du Code Pétrolier.

A l'exception de la redevance sur la production et de l'impôt direct sur les bénéfices, le
Consortium, ses actionnaires et les Sociétés Affiliées sont exonérés de tout autre impôt
direct sur le revenu frappant les résultats des Opérations Pétrolières, les bénéfices et les
distributions de bénéfices, et de toute taxe, droit, impôt ou contribution de quelque
nature que ce soit frappant la production ou la vente des Hydrocarbures et tout revenu ÿ
afférent, ou exigible sur les Opérations Pétrolières ou à l'occasion de l'établissement et
du fonctionnement du Consortium.

L'exonération ci-dessus est également applicable pour tous transferts de fonds, achats et
transport d'Hydrocarbures destinés à l'exportation, services rendus, et plus généralement
pour tous revenus et activités du Consortium, à condition que les éléments sus-
mentionnés soient nécessaires aux Opérations Pétrolières.

L'exonération ci-dessus s'applique notamment, mais n'est pas limitée, aux impôts, droits,
taxes et autres charges énoncés ci-dessous
2) l'impôt minimum forfaitaire;

b) la taxe sur les voitures de tourisme et breaks appartenant aux sociétés; —

æ M Ph

Page 17 de 4

D

Ja taxe sur les primes d'assurances,
les droits d'enregistrement relatifs aux baux et au capital social,

la contribution foncière relative aux propriétés bâties, sauf pour les immeubles à
usage d'habitation,

la contribution foncière relative aux propriétés non bâties;
la patente;
la taxe sur les véhicules, sauf celle se rapportant aux véhicules à usage privé,

les droits et taxes sur les produits pétroliers, dans la mesure où ces produits sont
nécessaires à la réalisation des Opérations Pétrolières,

les droits de timbre;
les prélèvements relatifs aux taxes et impôts sur:

j) les distributions de revenus de capitaux. mobiliers et les attributions
provenant d'opérations liées à l'augmentation ou à la réduction du capital,

ï) _les paiements d'intérêt et de principal liés aux prêts contractés par le
Consortium et nécessaires au financement ou au refinancement des
Opérations Pétrolières; et

ii) _les sommes versées aux sièges sociaux et au titre d'assistance technique
étrangère.

Les bénéficiaires de ces distributions et paiements sont exonérés de toutes taxes et

impôts sur ces sommes. En ce qui concemne les paiements aux bénéficiaires des

sommes visées au paragraphe ji), cette exonération s'applique en ver de

l'article 34.3.

Tout impôt sur le chiffre d'affaires pour toutes les acquisitions de biens et services
strictement et directement nécessaires à la réalisation des Opérations Pétrolières.
Cette exonération n'est pas applicable à l'électricité achetée auprès des sociétés
ichadiennes d'électricité et aux biens achetés en gros, en demi-gros ou au détail
pour un usage domestique, dans la mesure où ces biens sont susceptibles d’être
achetés au Tchad dans les établissements de vente au détail et sont insusceptibles
d'amortissement en application des principes de comptabilité généralement
reconnus. En aucun cas la taxe sur le chiffre d'affaires n'est applicable à
l'électricité produite par le Consortium et utilisée pour les Opérations Pétrolières.

La taxe forfaitaire sur les salaires et la taxe d'apprentissage et de fomnation
professionnelle visant le personnel affecté aux Opérations Pétrolières.

Toute obligation de paiement ou tout prélèvement relatifs aux taxes et impôts de
Particle 106.3 du Code Général des Impôts à l'exception des montants dus sur la
vente et l'achat à des personnes physiques de biens en gros ou demi-gros au

Tchad. ke 7)

Les exonérations visées au présent article ne s'appliquent ni aux taxes ou redevances
perçues en rémunération des services particuliers rendus, et d'une manière générale ni à
tous les prélèvements autres que ceux à caractère fiscal.

24.2 Les Contractants sont exonérés de prélèvements sur les sommes versées aux sièges
sociaux et au titre d'assistance technique étrangère. Les bénéficiaires de ces paiements
sont également exonérés de taxes et impôts sur ces paiements, Ces exonérations
s'appliquent sans limitation aux Opérations Pétrolières.

24,3 Les Contractants sont exonérés, sous réserve des conditions définie ci-dessous, des taxes
etimpôts suivants, pour les Opérations des Trois Champs:

a) la taxe forfaitaire sur les salaires;

B) les taxes et impôts sur les produits pétroliers utilisés sur les chantiers ou lors du
transport vers les chantiers ou à partir des chantiers. (Aux fins des présentes, on
entend par chantier les lieux où sont effectuées des Opérations des Trois Champs à
l'exception des lieux où sont uniquement effectuées les activités administratives);

c) la taxe sur les primes d'assurance, F

d) tout impôt sur le chiffre d'affaires pour toutes les acquisitions de biens et services
strictement et directement nécessaires à la réalisation des Opérations des Trois
Champs. Cette exonération n’est pas applicable à l'électricité achetée auprès des
sociétés tchadiennes d'électricité et aux biens achetés en gros, en demi-gros où au
détail pour un usage domestique dans la mesure où ces biens sont susceptibles
d’être achetés au Tchad dans les établissements de vente au détail et sont
insusceptibles d'amortissement en application des priacipes de comptabilité
généralement reconnus. En aucun cas la taxe sur le chiffre d'affaires n'est
applicable à l'électricité produite par le Consortium et utilisée pour les Opérations
Pétrolières. L’exonération stipulée au présent article 24.3 d) s'applique seulement
aux Contractants Principaux;

€) toute obligation de paiement ou tout prélèvement relatif aux taxes et impôts de
l'article 106.3 du Code Général des Impôts à l'exception des montants dus sur la
vente et l’achat à des personnes physiques de biens en gros et demi-gros au Tchad.

AMD AE T

Page 19 de 34

244 Les exonérations décrites à l'article 24.3 sont soumises aux limitations ci-dessous:

2) Les exonérations, dont bénéficient les Contractants, de la taxe forfaitaire sur les
salaires, des taxes et impôts sur les produits pétroliers, de la taxe sur les primes
d'assurance, et des taxes dues dans le cadre de l'article 106.3 du Code Général des
Impôts prendront fin au er septembre 200$. II en va de même de l'exonération de
la taxe sur le chiffre d'affaires, sous réserve de l'article 24.4 b) ci-après.

b)  L'exonération des impôts fondés sur le chiffre d'affaires tels que visés à l'article
24,3 d) ci-dessus sera prorogée au-delà du er septembre 2005 pour toute activité
Se rapportant à l'entretien des actifs nécessaires aux Opérations des Trois Champs.
Ces actifs comprennent les bâtiments, outillages, matériels, équipements,
pipelines, puits de production et d'injection, machines, appareils, pièces de
rechange et véhicules. Cette prorogation s'applique également aux activités visant
l'amélioration de la production pétrolière des Trois Champs, et en particulier le
forage et le reconditionnement de puits. L'exonération au delà du ler septembre
2005 des impôts fondés sur le chiffre d'affaires portant sur des opérations qui ne
sont pas visées ci-dessus pourra être accordée aux Contractants concernés par les
autorités tchadiennes après examen au cas.par éas des demandes de maintien
d'exonération. Aux fins des présentes, on entend par “entretien” toutes les
opérations visant à maintenir en état de fonctionnement et d'usage les actifs ci-
dessus visés, y compris le remplacement de ces actifs.

24.5 Sous réserve des exonérations et réductions visées aux articles 24.2, 24.3, 24.4 et 24A,
les Contractants sont assujettis à tous les impôts et taxes applicables en vertu des lois et
réglements de la République du Tchad, sans préjudice des dispositions de l'article 34.3.

24.6 4) … Bénéficient de l'exonération de tous impôts, droits, taxes et autres charges de
nature fiscale éventuellement applicables (sous quelque forme que ce soit et
notamment sous la forme de cautionnements, avances ou autres paiements
similaires):

() les Prêteurs constitués hors de la République du Tchad, à raison de toutes
sommes que ces derniers percevraient du Consortium, directement ou par
l'intermédiaire de TOTCO ou COTCO, en vertu des obligations du
Consortium liées au Système de Transport envers les Préteurs, TOTCO où
COTCO (et notamment au titre de toute garantie, personnelle ou réelle, dont
bénéficieraient Jes Prêteurs, TOTCO et COTCO);

ü) _ l'octroi, le transfert, la réalisation ou la radiation de toutes sûretés, garanties
où autres droits similaires consentis par Le Consortium aux Préteurs
constitués hors de la République du Tchad, ou à TOTCO ou COTCO, à

son des obligations visées à l'alinéa (i) ci-dessus, ainsi que
l'enregistrement, l'inscription et la publication de tout acte ou document
associé à ces obligations, sûretés, garanties et autres droits similaires,

(ii) _ la mise en oeuvre de la substitution visée à l'article 30B de la présente
Convention ou la cessation de cette substitution (notamment le transfert ou
la dévolution de tous droits, actifs et obligations en résultant).

b) _ Pour tous les droits, frais et autres charges de nature non fiscale dus à l'occasion
des opérations décrites aux alinéas (1 et (ii) ci-dessus, les parties conviennent

Dre CT

aw'ils feront l'objet d'un plafonnement qui sera fixé par décret aux fins de ne pas
augmenter le coût de ces opérations, tout en assurant une rémunération raisonnable
pour les services fournis (notamment par les notaires et les services administratifs)
déterminée sur la base de la charge de travail et des autres coûts nécessaires à la
prestation de ces services. Le niveau de ce plafonnement fera l'objet d'un accord
préalable entre l'Etat et le Consortium."

ARTICLE 24A:___ FISCALITE APPLICABLE AUX EMPLOYES EXPATRIES ET
AUX IFRACTAN' ONCERNE Li

OPERATIONS DES TROIS CHAMPS

Il est ajouté un nouvel article 24A à la suite de l'article 24, comme suit:

“24A.1. Les avantages fiscaux décrits dans cette section 24A.1 sont accordés en ce qui
concerne les Opérations des Trois Champs, pendant la période qui court de la date
d'attribution des Concessions pour les Trois Champs jusqu'au premier chargement
de Pérole Brut au départ du terminal de chargement offshore. Pour les années
fiscales pendant lesquelles les avantages prendront effet ou cesseront d'être
applicables, l'application de ces avantages se fera au prorata temporis. Il est
entendu, qu'en ce qui concerne le Système de Transport, les avantages fiscaux
décrits dans cete section 24.1 ne s'appliquent qu'aux activités de construction,
d'exploitation et d'entretien se rapportant au transport des Hydrocarbures issus des
Trois Champs.

24A.1.1 Pour une année fiscale donnée, les employés expatriés suivants ne
paieront que 35% de l'impôt sur le revenu des personnes physiques, et de
tout acompte d'impôt sur le revenu, dont ils seraient normalement
redevables:

2. Tout expatrié employé par un membre du Consortium ou par toute
Société Affiliée, s'il est présent moins de 183 jours au Tchad au
cours de cette année fiscale.

b.. Tout expatrié employé par des Contractants, quel que soit le nombre
de jours pendant lesquels il est présent au Tchad au cours de cette
année fiscale.

Les employés expatriés auxquels il est fait référence au présent article
24A.1.] et leurs employeurs ne seront assujettis qu'au paiement de 35%
des cotisations aux fonds de retraite, à la caisse des allocations familiales
et des accidents du travail, dont ils seraient normalement redevables.

24A.1.2 Les Contractants ne seront assujettis qu'au paiement de 35% de l'impôt
sur Jes bénéfices des sociétés, de tout impôt minimum forfaitaire, de toute
autre forme d'acompte d'impôt sur les sociétés et de tout impôt sur la
distribution des bénéfices, y compris toute retenue à la source =}
dividendes, dont ils seraient normalement redevables.

}

ÿ
0000000060000000000000000006000000

Page21 de 34

24A.2

24A.1.3 Les réductions en 24A.L.1 et 24A.1.2 ci-dessus ne seront plus applicables
à compter du ler septembre 2000 si les Dépenses d'Investissement de
développement totales cumulées des Trois Champs (hors forage des puits)
et du Système de Transport à la date du ler septembre 2000 ne dépassent
pas 60% de l'estimation mentionnée ci-dessous. A cet effet, et
conformément à la présente Convention, la demande d'atribution des
Concessions pour les Trois Champs sera notamment accompagnée d'une
estimation par le Consortium du montant des Dépenses d'investissement
de développement totales des Trois Champs (hors forage des puits) et du
Système de Transport. ;

24A.1.4 Les réductions définies aux articles 24A.1.1 et 24A.1.2 ci-dessus
s'éteindront lorsque le montant cumulé en dollars de ces réductions aura
atteint un plafond de 32,5 millions de doliars courants.

Les dispositions du présent article 24A.2 s'appliquent en ce qui concerne les
Opérations des Trois Champs pour la période qui court du premier chargement de
brut à partir du terminal de chargement offshore, jusqu'au cinquième anniversaire
de ce chargement, étant entendu qu'en aucun cas cette période ne s'étendra au-delà
du ler septembre 2005, sauf en cas de Force Majeure. Si le Prix du Brut de
Référence Brent s'avère avoir été inférieur à 17,00 Dollars par baril pour toute
année fiscale comprise partiellement ou complètement dans cette période, le
Consortium aura droit à un paiement compensatoire de la République du Tchad égal
aux réductions pour cette année fiscale qui auraient résulté de l'application des
articles 24A.1.1 et 24A.1.2 ci-dessus, s'ils étaient encore en vigueur pendant cette
période. Pour les années fiscales pendant lesquelles cette période commence ou se
termine, le paiement compensatoire sera calculé au prorata temporis.

24A.2.1 Ce paiement compensatoire sera déduit par le Consortium des redevances
dues à la République du Tchad selon les modalités du présent article
24A.2.1. Ces déductions seront effectuées pour chaque déclaration fiscale
ou aux fins des prélèvements sociaux à laquelle s'applique un paiement
compensatoire, dès que possible après et, au plus tard, dans les trois mois
suivant le dépôt de cette déclaration.

Le Consortium aura la faculté de regrouper les déclarations sur lesquelles
est assis le montant compensatoire pour les besoins de la préparation des
demandes pour ces montants compensatoires. Un montant compensatoire
ne pourra pas être déduit des redevances avant que sa demande n'ait été
déposée auprès du Ministre. Dans tous les cas, la demande comprendra
un détail du calcul du montant compensatoire ainsi qu'une copie des
pages des déclarations fiscales où aux fins des prélèvements sociaux le
justifiant. Le Consortium pourra déduire le montant compensatoire des
redevances dès le dépôt de la demande. La République du Tchad aura le
droit de vérifier et contester tous les aspects du calcul de la demande, à
l'exception des montants qui figurent sur les déclarations fiscales ou aux
fins des prélèvements sociaux attachées qui relèveront des procédures de
contrôle de droit commun. Les vérifications et contestations non encore
tranchées ne pourront retarder la déduction des montants compensatoires
des redevances. Dans le cas où l'une des dettes fiscales ou sociales qui a

#

Paye 23 de 4

re

24A.22

24A23

fondé un montant compensatoire est ensuite ajustée selon le déroulement
normal des procédures de droit commun pour quelque raison que ce soit,
le Consortium ou la République du Tchad pourra envoyer une demande
pour la rectification en conséquence du montant compensatoire en
question. Dans le cas où cet rectification est en faveur du Consortium,
elle sera déduite dès que possible des redevances futures dues à la
République du Tchad. Dans le cas où elle est en faveur de la République
du Tchad, elle devra être ajoutée à la redevance due au titre du mois
suivant.

Le droit à paiement compensatoire expirera à compter de la survenance de
la première des deux dates ci-après:

() la date de fin de la période mentionnée au premier paragraphe de cet
article 24A.2, ou

(i) la date à laquelle le total cumulé des réductions, qui auraient été
faites selon cet article 24A2 si les articles 24A.1.1 et 24A.12.
avaient continué à s'appliquer, attéindra 39 millions de Dollars
courants (qu'il y ait eu des paiements compensatoires liés à ces
réductions ou non)

Il est entendu que le Consortium pourra déduire de la redevance les
paiements compensatoires auxquels il aurait droit dans le délai visé à
l'article 24A.2.1.

Tous les paiements compensatoires déduits des redevances en vertu de
l'article 24A.2.1 ci-dessus seront traités comme suit:

i) dans la mesure où un paiement compensatoire découle des coûts traités
comme des Dépenses d'Investissement, il sera déduit de ces Dépenses
d'Investissement pour les besoins de l'article 23.2.4.b) (Investissements
Amont Cumulés) et de l'article 23.6.2) (crédit d'investissement) ainsi
que pour les besoins des amortissements de ces Dépenses
d'investissement. I] ne sera traité ni comme revenu imposable des
membres du Consortium ou de toute autre personne, ni comme revenu
pour les besoins du calcul mentionné à l'article 23.2.4.a)

ii). dans la mesure où un paiement compensatoire découle des coûts traités
comme des Frais d'Exploitation, il sera traité comme revenu imposable
du Consortium provenant des Opérations des Trois Champs et comme
revenu pour les besoins du calcul mentionné à l'article 23.2.4.2), mais
ne sera pas traité comme une diminution des Frais d'Exploitation,

# M

<-
iii). dans tous les cas, ces paiements compensatoires ne diminueront pas [es
redevances payables en espèces pour les besoins du calcul du Revenu
Amont Net Cumulé Après Impôts prévu à l'article 23.2.4.2).

24A3 Le régime fiscal applicable aux employés expatriés est décrit ci-dessous:

24A.3.1. Les avantages définis à l'article 24A.1.1 ci-dessus en ce qui concerne

les Opérations des Trois Champs complètent le régime fiscal applicable aux

employés expatriés et ainsi:

24A32.

24A33

4) la réduction est appliquée sur l'impôt sur le revenu calculé en prenant
en compte le pourcentage d'abattement décrit à l'article 24A.3.4 ci-
dessous,

b) le revenu tchadien imposable des employés expatriés ne comprend
pas les paiements reçus en compensation du coût de l'impôt tchadien
sur le revenu en ce qui concerne toutes les Opérations Pétrolières
jusqu'au 21 novembre 1996, ainsi qu'en ce qui conceme les
Opérations des Trois Champs après cete date, sous réserve des
dispositions de l'article 24A.3.3. ci-dessous.

-
Les paiements effectués en compensation du coût de l'impôt tchadien sur le
revenu des employés expatriés en ce qui concerne toutes les Opérations
: Pétrolières jusqu'au 21 novembre 1996, ainsi qu'en ce qui conceme les
Opérations des Trois Champs après cette date:

a) sont déductibles du revenu imposable de l'employeur jusqu'au 31
décembre 2005;

b) sont déductibles du revenu imposable de l'employeur après le 31
décembre 2005 forsque le Prix du Brut de Référence Brent (tel que
défini à l'article 23.2.5. ci-dessus) s'avère avoir été inférieur à 17,00
Dollars par baril pendant l'année fiscale concemée;

<) ne sont pas déductibles du revenu imposable de l'employeur après le
31 décembre 200$ lorsque le Prix du Brut de Référence Brent s'avère
avoir été égal ou supérieur à 17,00 Dollars par baril pendant l'année
fiscale concemée, sous réserve des dispositions de l'article 24A.3.3.
ci-dessous.

Après le 31 décembre 2020, le traitement de la compensation du coût de
l'impôt tchadien sur le revenu des employés expatriés en ce qui concerne
les Opérations des Trois Champs devra être en accord avec le régime fiscal
de droit commun qui sera applicable à ce moment aux employés expatriés
et à leurs employeurs.

24A.3.4 Chaque employé expatrié du Consortium, de ses Sociétés Affiliées ou des

Contractants présent au Tchad pendant une période de moins de 183 jours
dans une année fiscale, aura le droit de déduire de l'impôt dû sur les
revenus et avantages de source tchadienne provenant de son travail lié aux
Opérations des Trois Champs pour chacune de ces années comprises dans
la période de 1997 à 2005 un pourcentage tel que fixé ci-après:

mn A 1)

Année “Pourcentage de déduction
1997 30%
1998 40%
1999 à 2005 50%

Les augmentations au-delà de 30% du pourcentage susmentionné sont
appliquées sous réserve de la mise en oeuvre du plan de formation qui fait
partie du "Plan de Recrutement et de Formation 1997" mentionné à l'article
19.1. Le Consortium établira un bilan d'exécution du plan de formation mis
en oeuvre en 1997 et le soumettra pour les deux années suivantes et dans
les mêmes conditions au Ministre des Mines afin de justifier de
l'application des abattements supplémentaires et successifs (de 10% et de
20%) permettant d'atteindre les taux d'abattement mentionnés ci-dessus de
40% et 50%. Ces abattements supplémentaires sont acquis dés lors que le
nombre de personnels en formation est égal ou supérieur au nombre prévu
par ledit plan de formation.”

+ Aucun employé résident au Tchad ne pourra revendiquer cet abattement y
compris pour son année d'arrivée et son année de départ, même si au cours:
de certe année il est présent moins de 183 jours au Tchad. (Aux fins de ce
paragraphe, un employé résident au Tchad est une personne de nationalité
tchadienne ou étrangère résidant sur le territoire de la République du Tchad
183 jours ou plus par année fiscale)"

ARTICLE 24B
Il est ajouté un nouvel article 24B à la suite de l'article 24A, comme suit:

"Chaque Partie renonce à toute réclamation à l'égard de l'autre dont l'objet porte sur tous
impôts, taxes ou droits dont le taux, l'assiette, le mode de calcul ou le montant est précisé aux
articles 23.2, 24.1 à 24.4, 24A et 27, en ce qui concerne la période antérieure au 21 novembre
1996, à l'exception des différends en cours d'examen par les deux Parties avant cette date. Le
Consortium se porte fort de la bonne exécution de cet engagement par ses actionnaires, les
Sociétés Affiliées, les Contractants et leurs employés respectifs. L'Etat respectera cet
engagement tant à l'égard du Consortium que de ses actionnaires, des Sociétés Affiliées, des
Contractants et de leurs employés respectifs."

ARTICLE 25: COMPTABILITE

L'article 25.2 est modifié comme suit-

"25.2 Les registres et livres de comptes seront libellés en Dollars. Ces documents seront
utilisés pour déterminer le revenu brut, les frais d'exploitation, les bénéfices nets et le

calcul et la déclaration des impôts dus, et pour la préparation de la déclaration des
résultats du Consortium.

A titre d'information, les comptes d'exploitation générale et de pertes et profits et les

bilans seront également tenus en Francs CFA." 4 m PA a

Page 25 de34

000000000000.

ARTICLE 2 RTATIONS ET EXPOR'

L'article 27.1 est modifié comme suit:

"27.1 a) Le Consortium, ses actionnaires et les Sociétés Affiliées ont le droit d'importer
tous les biens nécessaires à la réalisation des Opérations Pétrolières, et sont
exonérés, dans les conditions définies ci-dessous, de tous droits et taxes à
l'importation sur ces biens, à l'exception des droits et taxes à l'importation
applicables aux véhicules automobiles pour le siège et aux véhicules automobiles
acquis à titre personnel. Cette exonération ne vise pas les taxes perçues pour
services rendus.

Le Consortium proposera aux autorités tchadiennes compétentes une liste de
biens ou de catégories de biens devant bénéficier de cette exonération, Dans le
cas où les autorités tchadiennes compétentes estiment qu’un nouveau bien ou une
nouvelle catégorie de biens de cette liste n'est pas nécessaire à la réalisation des
Opérations Pétrolières, elles notifieront leur position au Consortium en vue de
* trouver un accord visant à décider, dans un délai raisonnable, si ce bien ou cette
catégorie doit être admis dans la liste. A la demande du Consortium et après
agrément des autorités tchadiennes compétentes, cette liste pourra être complétée
au fur et à mesure du déroulement des Opérations Pétrolières.

Tout bien importé au Tchad sous le régime de l'admission temporaire selon les
termes de la présente Convention reste exonéré des droits et taxes à l'importation
aussi longtemps que ce bien n'est pas utilisé au Tchad pour des opérations autres
que les Opérations Pétrolières.

b) Les Contractants ont le droit d'importer tous les biens visés dans la liste prévue à
l'article 27.1 a) ci-dessus, et sont exonérés, sous réserve des conditions définies
ci-dessous, de tous droits et taxes à l'importation sur ces biens. Nul Contractant
ne peut se prévaloir de cette exonération sans réception au préalable par les
autorités tchadiennes compétentes d’une déclaration d’un représentant autorisé
du Consortium certifiant que les biens pour lesquels l'exonération est réclamée
par le Contractant sont nécessaires à la réalisation des Opérations Pétrolières.
Cette exonération ne vise pas les taxes pour services rendus.

Tout bien importé au Tchad sous je régime de l'admission temporaire selon les
termes de la présente Convention reste exonéré des droits et taxes à l'importation
aussi longtemps que ce bien n'est pas utilisé au Tchad pour des opérations autres
que les Opérations Pétrolières.

<) Sous réserve des exceptions décrites ci-dessous, l'exonération pour les
Contractants visée à l'article 27.1 b) ci-dessus prend fin au ler septembre 2005.
Toutefois, elle sera prorogée au-delà du ler septembre 2005 pour toute activité
se rapportant à l'entretien des actifs nécessaires aux Opérations des Trois
Champs. Ces actifs comprennent les bâtiments, outillages, matériels,
équipements, pipelines, puits de production et d'injection, machines, appareils,
pièces de rechange et véhicules. Cette prorogation s'applique également aux
activités visant l'amélioration de la production pétrolière des Trois Champs, et
en particulier le forage et le reconditionnement de puits. L'exonération au delà du

CO LP

4

ler septembre 200$ des droits et taxes à l'importation portant sur des opérations
qui ne sont pas visées ci-dessus pourra être accordée aux Contractants concemés
par les autorités tchadiennes après examen au cas par cas des demandes de
maintien d'exonération. Aux fins des présentes, on entend par "entretien" toutes
les opérations visant à maintenir en état de fonctionnement et d'usage les actifs
ci-dessus visés, y compris le remplacement de ces actifs

d) Les employés expatriés travaillant pour le Consortium, ses actionnaires, les
Sociétés Affiliées ou les Contractants, et leurs Familles, auront le droit d'importer
en République du Tchad en franchise de droits et taxes de douane leurs effets
personnels, à l'exclusion des véhicules à usage personnel, conformément aux
dispositions du Code des Douanes en vigueur.

€) Le Consortium peut remplacer la garantie bancaire pour les biens importés au
Tchad pour les besoins des Opérations Pétrolières par le Consortium, les Sociétés
Affiliées, ou les Contractants soumis au régime "d'admission temporaire’, par une
garantie dans les formes du modèle constituant l'Annexe V de la présente
Convention, pour le paiement à l'Etat des sommes réclamées par celui-ci. Ces
Baranties constituent une obligation pour le Consortium aux termes de la
présente Convention et seront acceptées par PEtat.*

Dans les articles 27.2 à 27.4 de la Convention, les mots “le Consortium" sont remplacés par
“le Consortium, ses actionnaires, les Sociétés Afiliées”, et les mots "ses sous-traitants” sont
remplacés par "les Contractants”.

TICLE 28: CO £ DES CH,
L'article 28.5 suivant est ajouté

"28.5 Les droits prévus par le présent article 28 s'appliqueront également aux Prêteurs dans
le cadre des activités du Consortium. En outre, les Préteurs seront libres de prendre
toute sûreté sur tous biens du Consortium en République du Tchad et de transférer à
l'étranger tous les produits provenant de Ia réalisation de ces sûretés."

RTICLE 30A - AU PROFIT DES PRÊTE)
Il est ajouté un nouvel article 30A à la suite de l'article 30, comme suit:

*30A.1 Nonobstant les dispositions du Code Pétrolier et de l'article 30 de la présente
Convention, les droits accordés à chaque membre du Consortium par la présente
Convention pourront être cédés, en totalité ou en partie, par ce membre à titre de
garantie ou nantis au profit des Prêteurs en garantie de ses obligations associées au
Système dé Transport.

30A2 En outre, chaque membre du Consortium pourra accorder toute autre sûreté (y
compris des transferts à titre de garantie) sur ses biens ou actifs, qu'ils soient ou non
situés sur le territoire de la République du Tchad, y compris une hypothèque sur ses
droits au titre de toute Concession accordée en vertu de la présente Convention, que

4e

Page TT de 34

Ca
“"

30A.3

30A.4

30A.5

30A.6

le Préteurs pourraient demander en garamie de ses obligations afférentes au Système
de Transport

Une hypothèque accordée par un membre du Consortium sur ses droits au titre d'une
Concession s'étend de plein droit à sa part dans tous les actifs, qu'ils soient meubles
où immeubles, situés sur le territoire de la République du Tchad et affectés à
exploitation de cette Concession. L'exécution de cette hypothèque emporte
automatiquement, sous réserve de dispositions contraires dans l'acte d'hypothèque, le
transfert au profit du créancier hypothécaire ou du nouveau bénéficiaire de la
Concession desdits actifs ainsi que de tous les droits (y compris les droits
d'occupation) et obligations dudit membre du Consortium au titre de la Concession
dans le cadre de la présente Convention.

Toute hypothèque, nantissement, cession ou autre sûreté, lorsqu'elle intervient en
garantie d'une pluralité de créanciers, peut être consentie à l'un d'entre eux ou à un
représentant ou fiduciaire pour compte commun de tous les créanciers concernés.

Tout transfert définitif résultant d'une cession à titre de garantie ou de la réalisation
d'une sûreté sur les droits issus de la présente Convention ou sur toute Concession
accordée en vertu de la présente Convention doit être effectué selon des modalités à
définir entre les Prêteurs et l'Etat.

Tous actes portant hypothèque, nantissement, cession ou autre sûreté sur des biens ou
droits situés sur le territoire de la République du Tchad dans le cadre de cet article
304, seront conclus en conformité avec la loi tchadienne.

Les frais et honoraires de notaire relatifs à la constitution, à l'inscription, à la
réalisation et à la radiation de ces sûretés feront l'objet d'un plafonnement
conformément aux dispositions de l'article 24.6.b)."

ARTICLE 30B - DROITS DE SUBSTITUTION DES PRÉTEURS

Il est ajouté un nouvel article 30B à la suite de l'article 30A, comme suit:

"30B.1 Dans les circonstances et selon les conditions et modalités à définir conformément à

30B2

l'article 30B.4, la République du Tchad consent à ce qu'il puisse y avoir substitution
de tout membre du Consortium par une personne désignée et contrôlée par les
Prêteurs, dénommée "Entité Substituée”. La République du Tchad donnera plein
effet à cette substitution.

À compter de la date d'entrée en vigueur de cette substitution, l'Entité Substituée
bénéficiera de tous les droits et assumera toutes les obligations conférés à ce membre
du Consortium par toute Concession au titre de laquelle la substitution est appliquée
et par la présente Convention en ce qui conceme la ou les Concessions en question,
sauf dispositions contraires convenues entre la République du Tchad et les Prêteurs.

A cet effet, et conformément au Code Pétrolier, la substitution emporte dévolution à
l'Entité Substituée de la part de ce membre du Consortium dans les biens, meubles où
immeubles, situés sur le territoire de la République du Tchad et affectés à
l'exploitation de la ou des Concessions en question à la date de substitution,
nonobstant toute disposition contraire, Pr en cas de D UP &

Page 28 de 34

30B.3 Lorsque toutes les obligations du membre en question du Consortium auront été
acquittées envers les Prêteurs, la substitution prendra fin et les droits et obligations
applicables dans le cadre de cette Convention ainsi que toute Concession affectée par
cette substitution seront transférés de l'Entité Substituée à ce membre.

30B4 Les circonstances dans lesquelles cette substitution aura lieu et les autres conditions
et modalités de Ja substitution seront convenues entre les Prêteurs et chacune des
Parties.”
ARTICLE 33: ARBITRAGE
L'article 33 est modifié comme suit
"33.1 En cas de différend survenant entre l'Etat et le Consortium concernant l'interprétation
où l'exécution de la présente Convention ou de l'une quelconque de ses dispositions,
les Parties s'efforceront de le résoudre à l'amiable.
Si les Parties ne parviennent pas à régler le différend à l'amiable dans un délai d'un (1)
mois, le différend pourra être tranché par conciliation facultative suivant le Réglement
de conciliation et d'arbitrage de la Chambre de Commerce Internationale.
En cas de rejet ou d'échec de la tentative de conciliation, le différend sera tranché
définitivement par trois (3) arbitres suivant le Règlement de conciliation et d'arbitrage

de la Chambre de Commerce Internationale.

33.2. La sentence arbitrale sera définitive et obligatoire dès qu'elle sera rendue, et son
exécution pourra être requise devant tout tribunal compétent.

L'arbitrage aura lieu à Paris (France). La procédure d'arbitrage sera conduite en langue
française.

35.3 Les arbitres devront trancher tout différend en appliquant:

b) sous réserve de l'application des dispositions de l'article 34 ci-dessous, les
dispositions du Code Pétrolier,

©) sous réserve de l'application des dispositions de l'article 34 ci-dessous, les autres
lois et règlements de la République du Tchad et, dans la mesure où il serait
nécessaire de compléter le droit tchadien, les principes généraux de droit appliqués
sur le plan international.

a) les dispositions de la présente Convention,

33.4 L'introduction d'une demande de conciliation ou d'un recours en arbitrage entraîne
toute suspension d'effets en ce qui concerne l'objet du litige. En revanche, l'exécution
par les Parties de leurs autres obligations au titre de la présente Convention ne sera pas
suspendue pendant la période de conciliation ou d'arbitrage."

4 7 &

Page 29 de 34

ARTICLE 34: DROIT APPLICABLE ET STABILISATION DES CONDITIONS
L'article 34.3 est modifié comme suit:

*34.3 Pendant la durée de validité des présentes, l'Etat assure qu’il ne sera pas fait
application au Consortium, sans l'accord préalable des Parties, d’actes
gouvernementaux à venir ayant pour effet dûment établi d’aggraver, directement, par
voie de conséquence ou du fait de leur application aux actionnaires du Consortium, les
obligations et charges imposées par les dispositions de la présente Convention, ou
ayant pour effet de porter atteinte aux droits et aux avantages économiques du
Consortium ou de ses actionnaires, prévus par la présente Convention, y compris
dûment établi et répercuté sur Je Consortium de l'aggravation des charges des Sociétés
Affiliées ou des Contractants du fait de ces actes.

ffet

Seul le Consortium pourra se prévaloir de la présente clause de stabilité, laquelle lui
est offerte à l'exclusion de tout tiers à cette Convention.

Ceci s’appliquera notamment aux éléments suivants :
>
4) exonération en matière de droits, taxes et impôts;

b) obligations en matière de redevance et d'impôt sur les bénéfices;
<) droit de conserver et rapatrier à l'étranger Jes fonds et devises étrangères;

e

e

J

©

e

©

e

e

e

LL

e

e

e

e

°

e 4) non discrimination pour les charges au titre de services rendus par l'Etat par
e rapport à celles appliquées par l'Etat pour des services analogues fournis dans le -
e
©
e
e
LU
e
©
e
LU
e
e
°
©
e
°
LU

domaine public.

Dans le cas où de tels changements seraient effectués par le gouvemement de la
République du Tchad sans l'accord préalable du Consortium, les Parties conviendront
des modifications nécessaires afin d'assurer au Consortium les mêmes conditions
financières, obligations et charges ainsi que les mêmes droits et avantages
économiques, tels qu'ils existaient avant que lesdits changements aient lieu."

L'article 34.5 suivant est ajouté:

"34.5 La République du Tchad fait son affaire, dans l'exercice de ses pouvoirs d'Etat
signataire du Traité de l'UDEAC ou de tout autre traité ou convention internationale,
de ce qu'aucun engagement existant ou futur pris par elle dans le cadre d'un tel traité
qui aurait pour effet d'aggraver, directement ou par voie de conséquence, les
obligations et charges imposées par la présente Convention ou qui serait susceptible
d'entrer en conflit avec l’une quelconque des dispositions de la présente Convention,
ne soit mis en oeuvre dans le cadre de la présente Convention.

Dans l'hypothèse où une telle mise en oeuvre ne pourrait être évitée, la République du
Tchad s’engage à maintenir le Consortium et ses actionnaires dans leurs droits et

avantages économiques tels qu'ils résultent de Ia présente Convention. A cet effet, les
Dispositions Economiques et Fiscales de la présente Convention seront amendées en

tant que de besoin." # Le) II T

ARTICLE 36: AUTRES DISPOSITIONS

L'article 36.2 est modifié comme suit:

"Les annexes I à V ci-jointes font partie intégrante de la présente Convention."

NNEXE

L'article 1.6.2 de l'Annexe III est modifié comme suit:

“1.6.2 Report des pertes

Si les membres du Consortium subissent une perte d'exploitation liée aux Opérations des
Trois Champs pour une année fiscale donnée, cette perte peut être reportée pendant six
ans maximum sauf que, si la moyenne des Prix du Brut de Référence Brent sur la
période entre le début de l'année de la mise en production et la fin de l'année fiscale
2006 est inférieure à 14,00 Dollars par baril, tout report de pertes subies avant ou
pendant l'année fiscale 2003, relatif aux Opérations des Trois Champs, à l'exclusion des
opérations du Système de Transport, pourra s'étendre jusqu'à l'année fiscale 2010.

Si les membres du Consortium subissent une perte d'exploitation liée au reste des
Opérations Pétrolières pour une année fiscale donnée, cette perte peut être reportée
pendant six ans maximum. En cas de circonstances exceptionnelles, le Ministre et le
Consortium pourront se mettre d'accord sur une prolongation appropriée de cette
période."

L'article 2 de l'Annexe II est amendé en renumérotant l'article 2.9 existant comme article
2.10, et en ajoutant l'article 2.9 suivant:

“29 Coûts en dehors de la République du Tchad

(a) Les coûts d'un bureau principal unique en dehors de la République du
Tchad maintenu par l'opérateur du Consortium ou une Société Afiliée de
l'opérateur affectés aux Opérations Pétrolières. Ces coûts ne font pas partie
des Frais Généraux pour les besoins de l'article 2.6 ci-dessus

€) Les coûts encourus par le Consortium ou ses Sociétés Affiliées pour la
supervision des différents Contractants dans leurs bureaux en dehors du
territoire de la République du Tchad, pour les besoins des Opérations
Pétrolières. Ces coûts ne font pas partie des Frais Généraux pour les
besoins de l'article 2.6 ci-dessus.

(©) Les coûts attribuables au représentant permanent de la République du
Tchad décrit dans ce paragraphe. La République du Tchad pourra désigner
un représentant permanent auprès du bureau principal établi par le
Consortium à l'extérieur du Tchad, les coûts nécessaires à Ja mission de ce
représentant, y compris sa rémunération et ses frais raisonnables de voyage,
d'assurance-maladie et de séjour, seront payés par le Consortium à la

mars re

T

République du Tchad sans que ce représentant se trouve placé dans une
relation de subordination avec le Consortium. Ce représentant, qui
disposera des moyens nécessaires à l'exécution de sa mission (bureau,
téléphone, etc.), aura accès à la totalité des informations et documents dont
il demandera la communication, conformément aux dispositions de l’article
18 de la Convention. La désignation de ce représentant se fait sans
préjudice des emplois susceptibles d'être confiés par le Consortium à des
nationaux tchadiens au sein de ce bureau principal

(@) Les coûts de ce bureau principal et les coûts de supervision des différents
Contractants sont sujets à vérification et audit, conformément aux
dispositions de l’article 26 de la présente Convention.

2.10 Frais divers

Tous autres frais, à l'exception de ceux encourus au titre des dispositions
précédentes de cette annexe, encourus par le Consortium et nécessaires à la
conduite des Opérations Pétrolières, y compris notamment les dépenses de
formation prévues à l'article 19 de la Convention, les frais encourus austitre de
l'article 18.4 et les taxes superficiaires prévues à l'article 8."

ANNEXE V

L'annexe V suivante est ajoutée à la Convention:

"MODELE DE GARANTIE

Nous, soussignés [Membre du Consortium],
Représentés par M
dment mandaté aux fins des présentes à exécuter ce document

APRES AVOIR RAPPELE CE QUI SUIT:

Aux termes de l'article 27.1(e) de la Convention de Recherches, d'Exploitation et de Transport
des Hydrocarbures en date du 19 décembre 1988 (ci-après "la Convention"), la République du
Tchad a accepté une garantie suivant le présent modèle en substitution d'une garantie bancaire
pour les importations sous le régime de l'admission temporaire par le Consortium, les Sociétés
Affiliées et Les Contractants pour les besoins des Opérations Pélrolières.

DECLARONS:

Garantir à la République du Tchad le paiement de tous droits et taxes douaniers, intérêts,
frais, pénalités et accessoires, dont (ci-après
“l'importateur") pourrait lui être redevable pour les importations sous le régime de l'admission
temporaire énumérées sur le formulaire numéro en date du

; à l'occasion d'une vente ou d'un acte de disposition sur le territoire de

y M FT

Page 32 de 4

000000000000000000000000000000900

la République du Tchad les concemant, sauf dans la mesure où cette vente ou acte de disposition
est exonéré de ces taxes et droits, conformément à l'anicle 27.4 de la Convention.

Cette garantie est consentie dans la limite d'un montant de

NOUS NOUS ENGAGEONS IRREVOCABLEMENT A régler à la République du Tchad
dans un délai de trente (30) jours à partir de la date de la demande de sa part toute somme qui lui
serait due par l'importateur à l'occasion de ces importations, dans la limite du montant spécifié ci-
dessus, nonobstant toute contestation préalable éventuelle, y compris juridictionnelle, relative au
bien fondé des montants réclamés par la République du Tchad.

La présente garantie ne pourra être mise en oeuvre qu'après que la République du Tchad aura
adressé à limportateur, avec copie au garant, un bulletin de liquidation et que l'importateur n'aura
pas acquitté les droits et taxes en cause dans un délai de deux (2) mois à compter de la date du
bulletin de liquidation.

Cette garantie produira effet à compter de la date de sa signature et aussi longtemps que la
totalité de ces importations n'aura pas, soit quitté le territoire de la République du Tchad, soit fait
l'objet d'une mise au rebut, soit fait l'objet d'un acte de disposition sur ce territoire avec le
paiement des éventuels droits et taxes afférents.

Sous réserve de l'accord de la République du Tchad, le montant ci-dessus visé de la garantie
pourra faire l'objet d'battements au fur et à mesure que le sort des biens importés sous le régime
de l'admission temporaire sera réglé.

Le présent engagement est soumis au droit Tchadien. Tous les litiges pouvant survenir à
l'occasion de son interprétation ou de son exécution seront, à la demande exclusive du
Consortium ou de la République du Tchad, soumis à l'arbitrage conformément à l'article 33 de la
Convention, sans suspension d'effet pour l'objet du litige, et la procédure sera régie par ladite

Les termes utilisés dans la présente ont le sens qui leur est donné dans la Convention.

Fait à Je

{Signature]"
Tous les autres articles de la Convention restent inchangés, sauf que les mots "les Contractants et

Jes Sociétés Affiliées qui travaillent pour le Consortium dans le cadre des Opérations Pétrolières”
remplaceront les mots "ses sous-traitants" aux articles 3.8, 4.4, 19.3 et 28.1 de cette Convention.

QUE D 7

000000000000000000000000000000000
200000000000000000000000000000000

DIVERS

Les Parties conviennent, nonobstant la nature de loi spéciale de la Convention telle
qu'amendée par Je présent avenant ayant autorité sur toute autre loi antérieure, qu'il est utile de
procéder aux seuls ajouts des articles 43.1 et 43.2 à l'ordonnance N° 7/PC/TP/MH du 3 février
1962 et par conséquent l'Etat s'engage à présenter lesdits articles à son organe législatif
comme projet de loi

Les deux articles modifiés figureront dans l'Annexe A du présent avenant.

La date d'entrée en vigueur du présent avenant sera la date de promulgation par le Président de
la République du Tchad de la loi approuvant le présent avenant.

SIGNÉ PAR LES PARTIES EN QUATRE EXEMPLAIRES À NDJAMENA
LE = 21997.

POUR LA RÉPUBLIQUE DU TCHAD
Le Ministre des Mines, de l'Energie, du Pétrole et de l'Hydraulique

Qui le

POUR ESSO EXPLORATION AND PRODUCTION CHAD, INC.

Ÿ
Alain PRZYBYSZ

ANNEXE À
MODIFICATIONS DE LA LOI TCHADIENNE

Article 1: Il est ajouté après l'article 43 de l'ordonnance No. 7-PC-TP-MH du 3 février
1962, deux articles numérotés 43-1 et 43-2 ainsi rédigés:

"43.

43-22

+ Au lieu d'un transfert au titre de l'article 43, les droits visés à l'article 42 peuvent

également être transférés, individuellement ou conjointement, au profit d'une société
de droit tchadien qui a conclu une convention d'établissement pour le transport
d'hydrocarbures.

Dans ce cas, le transfert s'effectuera conformément aux conditions fixées dans la
convention d'établissement pour le transport d'hydrocarbures, qui précisera également
les conditions que ladite société doit satisfaire en ce qui conceme le système de
transport.

La convention d'établissement pour le transport d'hydrocarbures est approuvée par une
loi, et ses dispositions prévalent sur les dispositions de la présenteOrdonnance.

() Les droits résultant d'un transfert effectué en application de l'article 43-1 ainsi
que les droits conférés par convention d'établissement pour le transport
d'hydrocarbures visée à l'article 43-1 peuvent être cédés, y compris à titre de
garantie, nantis ou transférés individuellement ou collectivement par leur
titulaire dans les conditions fixées par la convention d'établissement pour le
transport d'hydrocarbures.

(b) La cession, la réalisation du nantissement ou le transfert desdits droits emporte
de plein droit , sauf prescription contraire de l'acte de cession, de nantissement
où de transfert, le transfert des pipelines, constructions, ouvrages et installations
de toute nature compris dans le système de transport. Ces biens ne peuvent
autrement faire l'objet d'une hypothèque ou autre sûreté, ni de mesures
conservatoires ou d'exécution forcée de la part de tout tiers.

(©) La convention d'établissement pour le transport d'hydrocarbures prévoit les
conditions et modalités suivant lesquelles les prêteurs ayant participé au
financement et/ou au refinancement du système de transport peuvent se
substituer ou substituer une entité qu'ils contrôlent à la société de transport dans
les droits et obligations résultant d'un transfert effectué en application de l'article
43-1 ainsi que ceux résultant de la convention d'établissement pour le transport
d'hydrocarbures.

A cet effet, la substitution emporte dévolution à la nouvelle entité de tous lesdits
droits et obligations, ainsi que des biens visés à l'alinéa b) du présent artic
nonobstant toute disposition contraire, notamment en cas de faillite.

#7 À

000000006000000080000002000000000

(@) Lorsque le titulaire d'une concession ayant transféré ses droits au titre du présent
article le demande, la concession et la convention s'y rapportant peuvent prévoir
un droit de substitution dans les droits et obligations découlant desdites
concession et convention au profit des prêteurs visés à l'article 43-2(c) ci-dessus.
Dans ce cas, la substitution emporte dévolution au profit de l'entité substituée de
l'ensemble des actifs, mobiliers ou immobiliers, appartenant au titulaire de la
concession et se rapportant à l'exploitation de la concession, nonobstant toute
disposition contraire, notamment en cas de faillite.”

Article 2: Si un traité bilatéral conclu entre la République du Tchad et un pays tiers confère
des droits de transport d'hydrocarbures provenant de l'extérieur du Tchad, à travers le
territoire du Tchad, ces droits pourront, à la discrétion de l'Etat, être transférés en totalité ou
en partie, conformément aux dispositions de l'ordonnance No. 7-PC-TP-MH du 3 févri
1962, à une société qui bénéficie d'un droit de transport d'hydrocarbures au Tchad.

ACCORD

ENTRE

La République du Tchad, représentée aux présentes par Monsieur Moctar MOUSSA Mahamat, Ministre des Mines, de
l'Energie et du Pétrole, ci-après désignée "l'Etat", d'une part

ET
Le Consortium, constitué par les sociétés

+ ESSO EXPLORATION AND PRODUCTION CHAD INC. société de droit de l'Etat du Delaware (Etats-Unis
d'Amérique), ci-après désignée "ESSO" et représentée aux présentes par Monsieur André MADEC, düment habilité à
cet effet,

+ PETRONAS CARIGALI (CHAD EP) INC, société régie par le droit des Lies Cayman (Petronas”). ci-après désignée
“PETRONAS" et représentée aux présentes par Monsieur Hashim WAHIR, dûment habilité à cet effet,

+ CHEVRON PETROLEUM CHAD COMPANY:LIMITED, société régie par le droit des Bermudes, ci-après désignée
“CHEVRON" et représentée aux présentes par Monsieur Robert G. BEARDEN, dûment habilité à cet effet,

ci-après dénommées ensemble “le Consortium", d'autre part

TEtat et le Consortium étant ci-après dénommés individuellement "Partie" et collectivement les Parties”.

ETANT PREALABLEMENT RAPPELE QUE:

À la suite du transfert, à effet du 31 décembre 1999, des droits et obligations de Shell Exploration and Production Chad
B.V. et Elf Hydrocarbures Tchad à PETRONAS et CHEVRON, tel qu'approuvé par le Décret 145/PR/MMEP/2000 du 7
avril 2000, les Parties au présent accord sont parties à la Convention de Recherches, d'Exploitation et de Transport des
Hydrocarbures signée le 19 décembre 1988, approuvée par l'Ordonnance N°04 L/PR/88 du 30 décembre 1988, telle que
modifiée par l'avenant signé le 19 mai 1993, approuvé par la Loi N°001/PR/93 du 7 juin 1993 et l'avenant n°2 signé le 12
mars 1997, approuvé par la Loi N°03/PR/97 du 25 juillet 1997 (la "Convenrion").

La République du Tchad, Esso Exploration and Production Chad Inc., Petronas Carigali (Chad EP) Inc. et Chevron
Petroleum Chad Company Limited sont en outre parties à un Accord Relatif à la Région de Sedigi et à la SEERAT, en
dite du 2 is 2e aux termes duquel lesdites paris sont onvenues d'apport diverses modifications À a Ganvenion.

IL EST CONVENU DE CE QUI SUIT:
Le document intitulé “Avenant N°3 à Ia Convention de Recherches, d'Exploitation et de Transport des Hydcocatbures du
19 décembre 1988“ signé le 16 octobre 1999 est annulé dans sa totalité et remplacé par Le nouvel "Avenant N°3 à la

Convention de Recherches, d'Exploitation et de Transport des Hydrocarbures du 19 décembre 1988" signé ce jour et
annexé aux présentes,

Signé par les Parties en-quare (04) exemplaires à N'Djaména le _ | sn 2000.

Gus Qu 72

Pour la REPUBD) DU TCHAD Pour ESSO EXPLORATION
Le Ministre des Mines, de l'Energie et du Pétrole AND PRODUCTION CHAD INC.

Four PETRONAS CARIGALT (CHAD EP) INC. Pour CHEVRON PETROLEUM
CHAD COMPANY LIMITED

Or 002 une Amd 3 CC (05.020 de (02000) Page tof

